Exhibit 10.1
EXECUTION VERSION


Published CUSIP Number:    57053NAE5
Revolving Credit CUSIP Number:    57053NAF2
    

--------------------------------------------------------------------------------







$300,000,000


CREDIT AGREEMENT

dated as of April 10, 2019,


by and among


MARKEL CORPORATION
as Borrower, an Account Party and a Guarantor,

ALTERRA FINANCE LLC
as a Guarantor,

MARKEL BERMUDA LIMITED and
MARKEL GLOBAL REINSURANCE COMPANY,
as Account Parties,


THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders




WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent,
L/C Agent
and a Fronting Bank




WELLS FARGO SECURITIES, LLC
and
CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arrangers and Joint Bookrunners


and


CITIBANK, N.A.
as Syndication Agent and a Fronting Bank









--------------------------------------------------------------------------------





--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE I
DEFINITIONS
1
 
 
 
 
 
Section 1.1
Definitions
1
 
Section 1.2
Other Definitions and Provisions
27
 
Section 1.3
Accounting Terms
27
 
Section 1.4
Rounding
28
 
Section 1.5
References to Agreement and Laws
28
 
Section 1.6
Times of Day
28
 
Section 1.7
Letter of Credit Amounts
28
 
Section 1.8
Exchange Rates; Currency Equivalents
29
 
Section 1.9
Rates
29
 
Section 1.10
Divisions
29
 
 
 
 
ARTICLE II
REVOLVING CREDIT FACILITY
29
 
 
 
 
 
Section 2.1
Revolving Credit Loans
29
 
Section 2.2
Swingline Loans
29
 
Section 2.3
Procedure for Advances of Revolving Credit Loans and Swingline Loans
31
 
Section 2.4
Repayment and Prepayment of Loans
32
 
Section 2.5
Voluntary Reduction of the Commitments
33
 
Section 2.6
Termination of Revolving Credit Facility
33
 
 
 
 
ARTICLE III
LETTER OF CREDIT FACILITY
34
 
 
 
 
 
Section 3.1
Syndicated Letters of Credit
34
 
Section 3.2
Participated Letters of Credit
36
 
Section 3.3
Expiry Date of Letters of Credit
38
 
Section 3.4
Obligations Absolute
39
 
Section 3.5
Interest
40
 
Section 3.6
Cash Collateralization of Letters of Credit
40
 
Section 3.7
Use of Letters of Credit
41
 
Section 3.8
The Fronting Bank and L/C Agent
42
 
Section 3.9
Letter of Credit Fees and Other Charges
42
 
Section 3.10
Letters of Credit Issued for Subsidiaries
42
 
Section 3.11
Designation of Additional Account Parties
43
 
 
 
 
ARTICLE IV
GENERAL LOAN PROVISIONS
43
 
 
 
 
 
Section 4.1
Interest
43
 
Section 4.2
Notice and Manner of Conversion or Continuation of Loans
44
 
Section 4.3
Fees
45
 
Section 4.4
Manner of Payment
45
 
Section 4.5
Evidence of Indebtedness
46
 
Section 4.6
Sharing of Payments by Lenders
46
 
Section 4.7
Administrative Agent’s Clawback
47
 
Section 4.8
Changed Circumstances
48
 
Section 4.9
Indemnity
50
 



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Section 4.10
Increased Costs
50
 
Section 4.11
Taxes
52
 
Section 4.12
Mitigation Obligations; Replacement of Lenders
55
 
Section 4.13
Increase in Commitments
56
 
Section 4.14
Cash Collateral
57
 
Section 4.15
Defaulting Lenders
58
 
Section 4.16
Provisions Relating to NAIC Qualified Lenders
60
 
 
 
 
ARTICLE V
CONDITIONS OF CLOSING AND ISSUANCE
64
 
 
 
 
 
 
Section 5.1
Conditions to Closing and Initial Credit Extensions
64
 
Section 5.2
Conditions Precedent to all Credit Extensions
66
 
 
 
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
68
 
 
 
 
 
 
Section 6.1
Organization; Power; Qualification
68
 
Section 6.2
Ownership
68
 
Section 6.3
Authorization; Enforceability
68
 
Section 6.4
Compliance of Agreement, Loan Documents and Credit Extensions with Laws, Etc.
68
 
Section 6.5
Compliance with Law; Governmental Approvals
69
 
Section 6.6
Tax Returns and Payments
69
 
Section 6.7
Environmental Matters
69
 
Section 6.8
Employee Benefit Matters
69
 
Section 6.9
Margin Stock
70
 
Section 6.10
Government Regulation
70
 
Section 6.11
Financial Statements
70
 
Section 6.12
No Material Adverse Change
71
 
Section 6.13
Litigation
71
 
Section 6.14
Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions
71
 
Section 6.15
No Default
71
 
Section 6.16
Disclosure
71
 
 
 
 
 
ARTICLE VII
AFFIRMATIVE COVENANTS
72
 
 
 
 
 
 
 
 
Section 7.1
GAAP Financial Statements
72
 
Section 7.2
Statutory Financial Statements
73
 
Section 7.3
Certificates; Other Reports
73
 
Section 7.4
Notice of Litigation and Other Matters
74
 
Section 7.5
Preservation of Existence, Etc.
75
 
Section 7.6
Insurance
75
 
Section 7.7
Payment of Taxes and Other Obligations
75
 
Section 7.8
Compliance with Laws and Approvals
75
 
Section 7.9
Compliance with ERISA
75
 
Section 7.10
Maintenance of Books and Records; Inspection
75
 
Section 7.11
Use of Proceeds
76
 



ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Section 7.12
Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions
76
 

ARTICLE VIII
NEGATIVE COVENANTS
 76
Section 8.1
Subsidiary Indebtedness
76
Section 8.2
Liens
78
Section 8.3
Acquisitions
80
Section 8.4
Fundamental Changes
80
Section 8.5
Transactions with Affiliates
80
Section 8.6
Accounting Changes
81
Section 8.7
Financial Covenants
81
 
 
 
ARTICLE IX
DEFAULT AND REMEDIES
81
 
 
 
 
 
 
 
 
Section 9.1
Events of Default
81
Section 9.2
Remedies
83
Section 9.3
Rights and Remedies Cumulative; Non-Waiver; Etc.
83
Section 9.4
Crediting of Payments and Proceeds
84
Section 9.5
Administrative Agent May File Proofs of Claim
85
 
 
 
ARTICLE X
THE ADMINISTRATIVE AGENT
85
 
 
 
 
 
 
 
 
Section 10.1
Appointment and Authority
85
Section 10.2
Rights as a Lender
86
Section 10.3
Exculpatory Provisions
86
Section 10.4
Reliance by the Administrative Agent
87
Section 10.5
Delegation of Duties
87
Section 10.6
Resignation of Administrative Agent
87
Section 10.7
Non-Reliance on Administrative Agent and Other Lenders
89
Section 10.8
No Other Duties, Etc.
89
Section 10.9
Lender ERISA Representations
89
 
 
ARTICLE XI
MISCELLANEOUS
91
 
 
 
Section 11.1
Notices
91
Section 11.2
Amendments, Waivers and Consents
93
Section 11.3
Expenses; Indemnity
94
Section 11.4
Right of Setoff
96
Section 11.5
Governing Law; Jurisdiction, Etc.
97
Section 11.6
Waiver of Jury Trial
98
Section 11.7
Reversal of Payments
98
Section 11.8
[Reserved]
98
Section 11.9
Successors and Assigns; Participations
99
Section 11.10
Treatment of Certain Information; Confidentiality
102
Section 11.11
Performance of Duties
103
Section 11.12
All Powers Coupled with Interest
103
Section 11.13
Survival
103



iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Section 11.14
Titles and Captions
104
Section 11.15
Severability of Provisions
104
Section 11.16
Counterparts; Integration; Effectiveness; Electronic Execution
104
Section 11.17
Term of Agreement
104
Section 11.18
USA PATRIOT Act; Anti-Money Laundering Laws
105
Section 11.19
Independent Effect of Covenants
105
Section 11.20
No Advisory or Fiduciary Responsibility
105
Section 11.21
Inconsistencies with Other Documents
106
Section 11.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
106
Section 11.23
Judgment Currency
106
 
 
 
 
ARTICLE XII
GUARANTY
107
 
 
 
 
 
 
 
Section 12.1
The Guaranty
107
Section 12.2
Guaranty Unconditional
107
Section 12.3
Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances
108
Section 12.4
Waiver by the Guarantor
108
Section 12.5
Subrogation
108
Section 12.6
Stay of Acceleration
109
Section 12.7
Continuing Guaranty; Assignments
109
Section 12.8
Subordination of Other Obligations
109





iv

--------------------------------------------------------------------------------






EXHIBITS
 
 
Exhibit A-1
-
Form of Revolving Credit Note
Exhibit A-2
-
Form of Swingline Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Notice of Account Designation
Exhibit D
-
Form of Syndicated Letter of Credit
Exhibit E
-
Form of Notice of Conversion/Continuation
Exhibit F
-
Form of Officer’s Compliance Certificate
Exhibit G
-
Form of Assignment and Assumption
Exhibit H-1
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)
Exhibit H-2
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)
Exhibit H-3
-
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit H-4
-
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)
Exhibit I
-
Form of Fronting Agreement
 
SCHEDULES
Schedule 1.1
-
Commitments and Commitment Percentages
Schedule 6.2
-
Subsidiaries and Ownership
Schedule 8.1
-
Existing Indebtedness
Schedule 8.2
-
Existing Liens
 
 
 







v



--------------------------------------------------------------------------------






CREDIT AGREEMENT, dated as of April 10, 2019, by and among MARKEL CORPORATION, a
Virginia corporation, MARKEL BERMUDA LIMITED, a Bermuda company, MARKEL GLOBAL
REINSURANCE COMPANY, a Delaware corporation, ALTERRA FINANCE LLC, a Delaware
limited liability company, the lenders who are party to this Agreement and the
lenders who may become a party to this Agreement pursuant to the terms hereof,
as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Credit Parties.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
“Account Party” means any of the Borrower, Markel Bermuda, Markel Global
Reinsurance Company, a Delaware corporation, and any other Non-Excluded
Subsidiary designated as a new Account Party pursuant to Section 3.11.
“Account Party Joinder Agreement” means a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent delivered in
connection with the designation of any new Account Party pursuant to Section
3.11.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries (a) acquires any business or all or substantially all of
the assets of any Person, or division thereof, whether through purchase of
assets, merger, amalgamation or otherwise or (b) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Equity Interests
of any Person which have ordinary voting power for the election of members of
the board of directors (or equivalent governing body) of such Person (other than
Equity Interests having such power only by reason of the happening of a
contingency).
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 11.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.





--------------------------------------------------------------------------------





“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning assigned thereto in Section 11.1(e).
“Agreement” means this Credit Agreement.
“Annual Statement” means, with respect to any Insurance Subsidiary, the
statutory annual financial statement of such Insurance Subsidiary as is required
to be filed with the applicable Governmental Authority of its jurisdiction of
domicile, prepared in conformity with SAP and in accordance with the laws of
such jurisdiction, together with all exhibits and schedules filed therewith.
References herein to items on particular pages, lines, columns, exhibits and
schedules to an Annual Statement are based on the format promulgated by the
National Association of Insurance Commissioners for 2018 Statutory Annual
Statements, and if such format is changed in future years so that different
information is contained in such items or they no longer exist, it is understood
and agreed that the reference contained herein is to the item of information
consistent with that reported in the referenced item in the 2018 Annual
Statement of such Insurance Subsidiary.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including, to the extent
applicable, the United States Foreign Corrupt Practices Act of 1977 and the
rules and regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, rules and regulations
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to terrorism financing or money laundering, including any
applicable provision of the PATRIOT Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Currency” means (i) with respect to any Loan, Dollars, and (ii) with
respect to any Letter of Credit, the Foreign Currency in which the Stated Amount
of such Letter of Credit is denominated (or Dollars, if the Stated Amount of
such Letter of Credit is denominated in Dollars).
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all final
orders and decrees of all courts and arbitrators.
“Applicable Rate” means, for any day, as to the Commitment Fees and L/C Fees
payable hereunder or as to the interest rate margin on any LIBOR Rate Loan or
Base Rate Loan, as the case may be, the applicable percentages per annum
determined by reference to the to the Borrower’s Leverage Ratio as set forth
below:
Applicable Rate
Pricing Level
Leverage Ratio
Commitment Fee
LIBOR Rate Loans and L/C Fees
Base Rate Loans
I
≥ 0.35:1.00
0.250%
1.625%
0.625%
II
≥ 0.30:1.00 but <0.35:1.00
0.225%
1.500%
0.500%



2

--------------------------------------------------------------------------------





III
≥ 0.20:1.00 but <0.30:1.00
0.200%
1.375%
0.375%
IV
<0.20: 1.00
0.175%
1.250%
0.250%

The Applicable Rate shall be determined and adjusted quarterly on the date two
(2) Business Days after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 7.3(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) the Applicable Rate shall be based on Pricing Level III until the first
Calculation Date occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the Leverage Ratio as of the last day
of the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, and (b) if the Borrower fails to provide an
Officer’s Compliance Certificate when due as required by Section 7.3(a) for the
most recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Rate from the date on which such Officer’s
Compliance Certificate was required to have been delivered shall be based on
Pricing Level I until such time as such Officer’s Compliance Certificate is
delivered, at which time the Pricing Level shall be determined by reference to
the Leverage Ratio as of the last day of the most recently ended fiscal quarter
of the Borrower preceding such Calculation Date. The applicable Pricing Level
shall be effective from one Calculation Date until the next Calculation Date.
Any adjustment in the Pricing Level shall be applicable to all Credit Extensions
then existing or subsequently made or Issued.
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.1 or Section
7.3(a) is shown to be inaccurate (regardless of whether (i) this Agreement is in
effect, (ii) any Commitments are in effect, or (iii) any Credit Extension is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Rate for any
period (an “Applicable Period”) than the Applicable Rate applied for such
Applicable Period, then (A) the Borrower shall promptly (and in any event no
later than five (5) Business Days thereafter) deliver to the Administrative
Agent a corrected Officer’s Compliance Certificate for such Applicable Period,
(B) the Applicable Rate for such Applicable Period shall be determined as if the
Leverage Ratio in the corrected Officer’s Compliance Certificate were applicable
for such Applicable Period, and (C) the Borrower shall pay to the Administrative
Agent promptly upon written demand (and in any event no later than five (5)
Business Days following after such written demand) any additional interest or
fees owing as a result of such increased Applicable Rate for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 4.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Section 4.1(b) and Section
9.2 nor any of their other rights under this Agreement or any other Loan
Document; provided that, any additional interest or fees payable pursuant to
this paragraph shall not be due and payable until written demand is made for
such payment pursuant to this paragraph and, accordingly, any nonpayment of such
interest or fees as a result of any such inaccuracy shall not constitute a
Default (whether retroactively or otherwise), and no such amounts shall be
deemed overdue (and no amounts shall accrue interest at the Default Rate), at
any time prior to the date that is five (5) Business Days after such written
demand. The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, Wells Fargo Securities, LLC and Citigroup
Global Markets Inc., in their capacities as the joint lead arrangers and joint
bookrunners.


3

--------------------------------------------------------------------------------





“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form reasonably
approved by the Administrative Agent.
“Availability Period” means the period from and including the Closing Date to,
but not including, the Commitment Termination Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.
“Base Rate” means, for any day, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) on each date of determination, LIBOR for
an Interest Period of one month plus 1.00%; each change in the Base Rate shall
take effect simultaneously with the corresponding change or changes in the Prime
Rate, the Federal Funds Rate or LIBOR (provided that clause (c) shall not be
applicable during any period in which LIBOR is unavailable or unascertainable).
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any employee benefit plan, within the meaning of Section
3(3) of ERISA, other than a Multiemployer Plan, which is maintained, funded or
administered for the employees of any Credit Party or any ERISA Affiliate.
“Borrower” means Markel Corporation, a Virginia corporation.
“Borrower Materials” has the meaning assigned thereto in Section 11.1(e).
“Borrowing” means a borrowing consisting of simultaneous (a) Revolving Credit
Loans of the same Type and, in the case of LIBOR Rate Loans, having the same
Interest Period or (b) Swingline Loans, as the context may require.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina, Hamilton, Bermuda, and New York, New York, are open
for the conduct of their commercial banking business and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR


4

--------------------------------------------------------------------------------





Rate Loan, or any Base Rate Loan as to which the interest rate is determined by
reference to LIBOR, any day that is a Business Day described in clause (a) and
that is also a London Banking Day.
“Cash Collateral Account” has the meaning assigned thereto in Section 3.6(a).
“Cash Collateral Percentage” means, (i) if all outstanding Letter of Credit
Exposure is denominated solely in Dollars, 100% and (ii) if any Letter of Credit
Exposure is denominated in a Foreign Currency, 105%.
“Cash Collateralize” means, to pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of the Lenders as collateral for Letter of
Credit Exposure or obligations of the Lenders to fund participations in respect
of Participated Letters of Credit, cash or deposit account balances pursuant to
Section 3.6. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means, collectively:
(a) marketable direct obligations issued or unconditionally guaranteed by the
United States or any agency thereof maturing within one hundred eighty (180)
days from the date of acquisition thereof,
(b) commercial paper issued by any Person organized under the laws of the United
States of America, maturing within one hundred eighty (180) days from the date
of acquisition and, at the time of acquisition, having a rating of at least A-1
or the equivalent thereof by S&P or at least P-1 or the equivalent thereof by
Moody’s Investors Service, Inc.,
(c) marketable direct obligations issued by United States government sponsored
enterprise or any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one hundred eighty (180) days from the date of acquisition
thereof and currently having, as of the date of acquisition thereof, one of the
two highest ratings obtainable from either S&P or Moody’s Investors Service,
Inc.,
(d) certificates of deposit maturing no more than one hundred eighty (180) days
from the date of acquisition thereof issued by commercial banks incorporated
under the laws of the United States, each having combined capital, surplus and
undivided profits of not less than $500,000,000 and having a rating of “A” or
better by a nationally recognized rating agency,
(e) time deposits maturing no more than ninety (90) days from the date of
creation thereof with commercial banks or savings banks or savings and loan
associations each having membership either in the FDIC or the deposits of which
are insured by the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder,
(f) shares of any money market mutual fund that has substantially all of its
assets invested continuously in the types of investments referred to in clauses
(a) through (d) above, or
(g) repurchase obligations with a term not exceeding seven (7) days with respect
to underlying securities of the types described in clause (a) above entered into
with any bank or trust company meeting the qualifications specified in clause
(d) above.
“Change in Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan


5

--------------------------------------------------------------------------------





of such person or its Non-Excluded Subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than members of the Markel family and trusts established by or
for the benefit of members of the Markel family becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a
“person” or “group” shall be deemed to have “beneficial ownership” of all Equity
Interests that such “person” or “group” has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of more than thirty five percent
(35%) of the Equity Interests of the Borrower entitled to vote in the election
of members of the board of directors (or equivalent governing body) of the
Borrower.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
“Commitment” means, as to any Lender, the obligation of such Lender to make
Revolving Credit Loans, to Issue Syndicated Letters of Credit and to purchase
participations in Participated Letters of Credit and Swingline Loans for the
account of the applicable Credit Party hereunder in an aggregate principal
amount at any time outstanding not to exceed the amount set forth opposite such
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof. The initial Commitment of each
Lender is set forth opposite the name of such Lender on Schedule 1.1.
“Commitment Fee” has the meaning assigned thereto in Section 4.3(i).
“Commitment Percentage” means, with respect to any Lender at any time, the
percentage of the total Commitments of all the Lenders represented by such
Lender’s Commitment, but subject to the provisions of Section 4.15. If the
Commitments have terminated or expired, the Commitment Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments. The Commitment Percentage of each Lender on the Closing Date is
set forth opposite the name of such Lender on Schedule 1.1.
“Commitment Termination Date” means the earliest to occur of (a) the Maturity
Date, (b) the date of termination of the entire Commitments by the Credit
Parties pursuant to Section 2.5, and (c) the date of termination of the
Commitments pursuant to Section 9.2(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


6

--------------------------------------------------------------------------------





“Consolidated Indebtedness” means, at any time, the aggregate amount (without
duplication) of all Indebtedness of the Borrower and its Subsidiaries as of such
time, determined on a consolidated basis in accordance with GAAP, but excluding
(i) the aggregate outstanding amount (without duplication) of any Qualified Debt
Obligations (but not any Qualified Debt Obligation that is also a Disqualified
Equity Interest); provided, however, that the amount, if any, excluded pursuant
to this clause (i) on any date shall not exceed 15% of the sum of Consolidated
Indebtedness on such date plus Consolidated Net Worth on such date and (ii)
Indebtedness if, upon or prior to the maturity thereof, necessary funds have
been irrevocably deposited in trust or escrow for the payment, redemption or
satisfaction of such Indebtedness.
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Net Worth” means, at any time, the amount reported by the
Borrower, determined in accordance with GAAP on a consolidated basis, as “Total
Shareholders’ Equity” on its most recent Form 10-K or Form 10-Q, as applicable,
filed with the SEC, but (i) minus, to the extent not already included as a
liability in “Total Shareholders’ Equity,” any Disqualified Equity Interests and
(ii) plus, solely for purposes of calculating the Leverage Ratio on any date, to
the extent not already included as a liability in “Total Shareholders’ Equity,”
the aggregate outstanding amount (without duplication) of any Qualified Debt
Obligations (but not any Qualified Debt Obligation that is also a Disqualified
Equity Interest); provided, however, that the amount, if any, added back
pursuant to this clause (ii) on any date shall not exceed 15% of the sum of
Consolidated Indebtedness on such date plus Consolidated Net Worth on such date.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Exposure” means, with respect to any Lender at any time, the sum of (i)
the aggregate principal amount of all Revolving Credit Loans made by such Lender
that are outstanding at such time, (ii) such Lender’s Letter of Credit Exposure
at such time and (iii) such Lender’s Swingline Exposure at such time.
“Credit Extension” means (a) a Borrowing or (b) an Issuance of a Letter of
Credit.
“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.
“Credit Parties” means, collectively, the Borrower, the Guarantors and the
Account Parties.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
Part XIII of the Companies Act 1981 of Bermuda and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any event which with the passage of time, the giving of notice
or any other condition, would constitute an Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a LIBOR Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such


7

--------------------------------------------------------------------------------





Loan plus 2% per annum, and (b) when used with respect to Letter of Credit Fees,
a rate equal to the Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 4.15(c), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans or
participations in Letters of Credit or Swingline Loans required to be funded by
it hereunder within two (2) Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Agent, the
Fronting Bank, the Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within two (2) Business Days of the
date when due, (b) has notified the Borrower, the Administrative Agent, the L/C
Agent, the Fronting Bank, or the Swingline Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan or Issue a Letter of Credit hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 4.15(c)) upon delivery of written
notice of such determination to the Borrower, the Fronting Bank, the L/C Agent,
the Swingline Lender and each Lender.
“Dispose” means the sale, transfer, license, lease or other disposition of any
property by any Person (including any sale and leaseback transaction and any
issuance of Equity Interests by a Subsidiary of such Person), including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.
“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interests of such Person that, by its terms (or by the terms of any security
into which it is convertible or for which it is exchangeable), or upon the
happening of any event or otherwise, (i) matures or is mandatorily redeemable or
subject to any mandatory repurchase requirement, pursuant to a sinking fund
obligation or otherwise, (ii) is redeemable or subject to any mandatory
repurchase requirement at the sole option of the holder thereof, or (iii) is
convertible into or exchangeable for (whether at the option of the issuer or the
holder thereof) (a)


8

--------------------------------------------------------------------------------





debt securities or (b) any Equity Interests referred to in (i) or (ii) above, in
each case under (i), (ii) or (iii) above at any time on or prior to the date
which is ninety-five (95) days immediately following the Final Maturity Date;
provided, however, that only the portion of Equity Interests that so matures or
is mandatorily redeemable for cash, is so redeemable at the option of the holder
thereof, or is so convertible or exchangeable on or prior to such date shall be
deemed to be Disqualified Equity Interests; provided, further, that if the
Borrower, at its option, may settle any payment upon such maturity or redemption
by issuing common shares of the Borrower in lieu of a cash payment of such
amount then such Equity Interests shall not be deemed to be Disqualified Equity
Interests.
“Dollar Amount” means (i) with respect to an amount of Dollars or an amount
denominated in Dollars, such amount, and (ii) with respect to an amount of
Foreign Currency or an amount denominated in a Foreign Currency, the equivalent
of such amount in Dollars as determined by the Administrative Agent at such time
on the basis of the Spot Rate (determined with respect to the most recent
Revaluation Date) for the purchase of Dollars with such Foreign Currency.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.9 (subject to such consents, if any, as may be
required under Section 11.9). Notwithstanding the foregoing, unless otherwise
agreed by the Borrower, a Person must be a NAIC Qualified Lender to qualify as
an Eligible Assignee.
“Employee Benefit Plan” means any of (a) an “employee benefit plan” (as defined
in ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.


9

--------------------------------------------------------------------------------





“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of hazardous materials.
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
“ERISA Affiliate” means any Person who, together with the Borrower, is treated
as a single employer within the meaning of Section 414(b) or (c) of the Code or
Section 4001(b) of ERISA or, solely for purposes of Section 412 of the Code,
Section 414(m) or (o) of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities (as defined in Regulation D) or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.
“Event of Default” means any of the events specified in Section 9.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Evergreen Letter of Credit” has the meaning assigned thereto in Section 3.3.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Subsidiary” means Markel Ventures, Inc., a Virginia corporation,
Markel CATCo Investment Management Ltd., a company organized under the laws of
Bermuda, Nephila and each other Subsidiary of the Borrower that:
(i) is a Pledged Subsidiary;
(ii) (x) is acquired or formed by the Borrower or a Subsidiary of the Borrower
on or after the Closing Date, (y) is not, or is formed for the purpose of
acquiring another Person that is not, primarily engaged in the property and
casualty insurance or property and casualty insurance-related businesses, and
(z) is designated as an Excluded Subsidiary in the first Officer’s Compliance
Certificate furnished pursuant to Section 7.3(a) following its formation or
acquisition; or
(iii) is a Subsidiary of any other Excluded Subsidiary.


10

--------------------------------------------------------------------------------





“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having an office or
fixed place of business or, in the case of any Lender, its applicable Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, United States federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in a Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 4.12(b)) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 4.11, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.11(g) and (d)
any United States federal withholding Taxes imposed under FATCA.
“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, (b) any treaty, law, regulation or
other official guidance enacted in any other jurisdiction, or relating to an
intergovernmental agreement between the United States and any other jurisdiction
with the purpose (in either case) of facilitating the implementation of (a)
above, or (c) any agreement pursuant to the implementation of paragraphs (a) or
(b) above with the IRS, the United States government or any governmental or
taxation authority in the United States.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Fee Letters” means (a) the Wells Fargo Fee Letter and (b) the separate fee
letter agreement dated October 17, 2018 among the Borrower and Citigroup Global
Markets Inc.
“Final Expiry Date” means the date when the Final Maturity Date has occurred,
all Letters of Credit have expired or terminated and all Obligations owing
hereunder and in the other Loan Documents have been paid in full.
“Final Maturity Date” means the first anniversary of the Commitment Termination
Date.
“Financial Officer” means, with respect to the Borrower, the chief financial
officer, principal accounting officer, treasurer or controller of the Borrower.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries.


11

--------------------------------------------------------------------------------





“Foreign Currency” means (i) Pounds Sterling, (ii) Euros, (iii) Canadian
Dollars, (iv) Australian Dollars, (v) New Zealand Dollars or (vi) any other
currency that an Account Party may request from time to time, subject to the
consent of each Lender (which consent shall not be unreasonably withheld or
delayed).
“Foreign Lender” means a Lender that is resident or organized under the laws of
a jurisdiction other than the United States, each State thereof or the District
of Columbia.
“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States of
America by the Borrower or any one or more of its Subsidiaries primarily for the
benefit of employees of the Borrower or such Subsidiaries residing outside the
United States of America, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code.
“Fronting Agreement” means an agreement between any Non-NAIC Qualified Lender
and any Non-NAIC Fronting Bank that such Non-NAIC Fronting Bank will itself
honor the obligations of such Non-NAIC Qualified Lender in respect of a draft
complying with terms of a Syndicated Letter of Credit as if, and to the extent,
such Non-NAIC Fronting Bank were the Issuing Lender originally named on such
Syndicated Letter of Credit in substantially the form of Exhibit I.
“Fronting Bank” means, as applicable, (i) with respect to Participated Letters
of Credit, the Initial Fronting Banks and any other Lender to the extent it has
agreed in its sole discretion to act as an “Fronting Bank” hereunder and that
has been approved in writing by the Borrower and the Administrative Agent (such
approval by the Administrative Agent not to be unreasonably delayed, conditioned
or withheld) and (ii) with respect to Syndicated Letters of Credit, any Non-NAIC
Fronting Bank.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Commitment Percentage of
the outstanding L/C Obligations with respect to Letters of Credit Issued by such
Issuing Lender, other than such L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Commitment Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fronting Commitment” means, as to any Fronting Bank, the obligation of such
Fronting Bank to Issue Participated Letters of Credit for the account of any
Account Party or one or more of its Subsidiaries from time to time in an
aggregate amount equal to (a) for each of the Initial Fronting Banks,
$100,000,000, and (b) for any other Fronting Bank becoming a Fronting Bank after
the Closing Date, such amount as separately agreed to in a written agreement
between the Borrower and such Fronting Bank (which such agreement shall be
promptly delivered to the Administrative Agent upon execution). In each case of
clauses (a) and (b) above, any such amount may be changed after the Closing Date
in a written agreement between such Borrower and such Fronting Bank (which such
agreement shall be promptly delivered to the Administrative Agent upon
execution); provided that the Fronting Commitment with respect to any Person
that ceases to be a Fronting Bank for any reason pursuant to the terms hereof
shall be $0.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.


12

--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Group” means the Borrower and its Subsidiaries.
“Guarantee Obligations” means, as to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, or (ii) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided that the term “Guarantee
Obligations” shall not include (x) obligations under insurance or reinsurance
policies or (y) endorsements for collection or deposit in the ordinary course of
business. The amount of any Guarantee Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guarantor” means the Borrower (with respect to the Obligations of the other
Account Parties) and Alterra Finance LLC, a Delaware limited liability company.
“Guaranty” means the undertakings by the Guarantors under Article XII.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass or pose a health or safety
hazard to persons or neighboring properties, (f) which are materials consisting
of underground or aboveground storage tanks, whether empty, filled or partially
filled with any substance, or (g) which contain, without limitation, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or waste, crude oil, nuclear fuel,
natural gas or synthetic gas.


13

--------------------------------------------------------------------------------





“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.
“Hedge Obligations” means, with respect to any Person, any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedge Agreements,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedge Agreement and (iii) any and all renewals, extensions
and modifications of any Hedge Agreements and any and all substitutions for any
Hedge Agreements.
“Increase Effective Date” has the meaning assigned thereto in Section 4.13(d).
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
(a)    all obligations of such Person for borrowed money;
(b)    all obligations of such Person for the deferred purchase price of
Property or services (other than trade and similar payables incurred or accrued
in the ordinary course of such Person’s business and contingent acquisition
consideration);
(c)    all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments;
(d)    all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to Property acquired by such Person
(limited, to the extent the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such Property, to the fair market value (as determined by such Person in good
faith) of such Property);
(e)    all finance lease obligations of such person;
(f)    all obligations of such Person, contingent or otherwise, as an account
party or applicant under acceptance, letter of credit, bank guarantees, surety
bonds or similar facilities, provided that (i) indebtedness arising pursuant to
any letter of credit (whether issued pursuant to this Agreement or otherwise)
shall not be included as Indebtedness to the extent collateralized in full and
(ii) indebtedness arising pursuant to any letter of credit (whether issued
pursuant to this Agreement or otherwise) that is not so collateralized shall not
be included as Indebtedness unless and until such letter of credit is drawn by
its beneficiary;
(g)    all Disqualified Equity Interests issued by such Person, with the amount
of Indebtedness represented by such Disqualified Equity Interests being equal to
the greater of its voluntary or involuntary liquidation preference and its
maximum fixed repurchase price, but excluding accrued dividends, if any (for
purposes hereof, the “maximum fixed repurchase price” of any Disqualified Equity
Interests that does not


14

--------------------------------------------------------------------------------





have a fixed repurchase price shall be calculated in accordance with the terms
of such Disqualified Equity Interests as if such Disqualified Equity Interests
were purchased on any date on which Indebtedness shall be required to be
determined pursuant to this Agreement, and if such price is based upon, or
measured by, the fair market value of such Disqualified Equity Interests, such
fair market value shall be determined reasonably and in good faith by the board
of directors (or equivalent governing body) of the issuer of such Disqualified
Equity Interests);
(h)    all Guarantee Obligations of such person in respect of any of the
foregoing;
(i)    all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation; and
(j)    all Hedge Obligations of such person.
Notwithstanding the foregoing, the term “Indebtedness” shall not include (x) any
Qualified Debt Obligation that is not also Disqualified Equity Interests,
provided, that the amount of such Qualified Debt Obligations excluded from
“Indebtedness” on any date shall not exceed 15% of the sum of Consolidated
Indebtedness on such date plus Consolidated Net Worth on such date, (y) solely
for purposes of calculating the Leverage Ratio on any date, Indebtedness secured
by a Stock Acquisition Lien that is nonrecourse to the credit of the Borrower or
any of its Subsidiaries that are not Excluded Subsidiaries or (z) obligations of
any Insurance Subsidiary under any (Re)insurance Agreement. For purposes of
determining the amount of attributed Indebtedness from Hedge Obligations in
respect of Hedge Agreements, the “principal amount” of such Hedge Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedge Obligations;
provided that, for purposes of determining “Indebtedness” hereunder, the Net
Mark-to-Market Exposure of Hedge Obligations in respect of Hedge Agreements
shall not be included in “Indebtedness” unless the Net Mark-to-Market Exposure
of such Hedge Obligations for the Borrower and its Subsidiaries exceeds
$20,000,000 in the aggregate (in which case, the full amount of such Net
Mark-to-Market Exposure shall be included in determining “Indebtedness”
hereunder).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitee” has the meaning assigned thereto in Section 11.3(b).
“Information” has the meaning assigned thereto in Section 11.10.
“Initial Fronting Banks” means Wells Fargo and Citibank, N.A.
“Insurance Regulatory Authority” means, with respect to any Subsidiary of the
Borrower, the insurance department or similar Governmental Authority charged
with regulating insurance companies or insurance holding companies, in its
jurisdiction of domicile and, to the extent that it has regulatory authority
over such Insurance Subsidiary, in each other jurisdiction in which such
Insurance Subsidiary conducts business or is licensed to conduct business.
“Insurance Subsidiary” means any Subsidiary of the Borrower the ability of which
to pay dividends is regulated by an Insurance Regulatory Authority or that is
otherwise required to be regulated thereby in accordance with the applicable law
of its jurisdiction of domicile.


15

--------------------------------------------------------------------------------





“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six (6)
months or, if agreed by all of the Lenders, twelve (12) months thereafter or
periods of less than one (1) month, in each case as selected by the Borrower in
its Notice of Borrowing or Notice of Conversion/Continuation and subject to
availability; provided that:
(i)    the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
(ii)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
(iii)    any Interest Period with respect to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
(iv)    no Interest Period shall extend beyond the Maturity Date; and
(v)    there shall be no more than ten (10) Interest Periods in effect at any
time.
“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).
“IRS” means the United States Internal Revenue Service.
“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).
“Issue” means, with respect to any Letter of Credit, to issue, to amend or to
extend the expiry of, or to renew or increase the Stated Amount of, such Letter
of Credit; and the terms “Issued”, “Issuing” and “Issuance” have correlative
meanings.
“Issuing Lender” means (i) with respect to any Participated Letter of Credit,
the applicable Fronting Bank and (ii) with respect to any Syndicated Letter of
Credit, the Lenders who have Issued such Syndicated Letter of Credit, which may
include any Affiliate of any Lender, provided that such Affiliate is a NAIC
Qualified Lender.
“Knowledge” means, with respect to any Person, the actual knowledge of the
president, chief financial officer, treasurer, general counsel and other senior
management of such Person.
“L/C Advance” has the meaning assigned thereto in Section 3.2(d)(i).
“L/C Agent” means Wells Fargo, in such capacity.


16

--------------------------------------------------------------------------------





“L/C Disbursement” means (i) with respect to any Participated Letter of Credit,
any payment made by the applicable Fronting Bank pursuant thereto and (ii) with
respect to any Syndicated Letter of Credit, any payment made by an Issuing
Lender pursuant thereto.
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Fee” has the meaning assigned thereto in Section 3.9(i).
“L/C Obligations” means, at any time, the sum of (a) the aggregate undrawn
Dollar Amount of all outstanding Letters of Credit at such time, including any
automatic or scheduled increases provided for by the terms of such Letters of
Credit, determined without regard to whether any conditions to drawing could be
met at that time, plus (b) the aggregate Dollar Amount of all L/C Disbursements
that have not yet been reimbursed by or on behalf of the applicable Account
Party at such time.
“L/C Sublimit” means $200,000,000.
“Lender” means the Persons listed on Schedule 1.1 and any other Person that
shall have become a party to this Agreement as a Lender pursuant to an
Assignment and Assumption, other than any Person that ceases to be a party
hereto as a Lender pursuant to an Assignment and Assumption, or pursuant to a
joinder agreement entered into pursuant to Section 4.13(c). Unless the context
requires otherwise, the term “Lender” includes the Swingline Lender.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s extensions of credit made hereunder, which office may
include any Affiliate of such Lender or any domestic or foreign branch of such
Lender or such Affiliate.
“Letter of Credit Collateral Account” has the meaning assigned thereto in
Section 4.16(b)(ii).
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any Letter of Credit Notice therefor and any other applications,
agreements, instruments, guarantees or other documents (whether general in
application to all Letters of Credit Issued by the applicable Issuing Lender or
applicable only to such Letter of Credit) governing or providing for the rights
and obligations of the parties concerned or at risk with respect to such Letter
of Credit.
“Letter of Credit Exposure” means, at any time for each Lender, the sum of such
Lender’s Participated Letter of Credit Exposure and Syndicated Letter of Credit
Exposure.
“Letter of Credit Notice” means a Syndicated Letter of Credit Notice or a
Participated Letter of Credit Notice, as the context requires.
“Letters of Credit” means the collective reference to letters of credit Issued
pursuant to Article III.
“Leverage Ratio” means, as of any date, the ratio of (i) Consolidated
Indebtedness as of such date, to (ii) the sum of Consolidated Indebtedness plus
Consolidated Net Worth, each as of such date.
“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 4.8(c):
(a)    for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest


17

--------------------------------------------------------------------------------





Period as published by the ICE Benchmark Administration Limited, a United
Kingdom company, or a comparable or successor quoting service approved by the
Administrative Agent, at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period. If, for
any reason, such rate is not so published then “LIBOR” shall be determined by
the Administrative Agent to be the arithmetic average of the rate per annum at
which deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period, and
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not so published then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
Notwithstanding the foregoing, (i) in no event shall LIBOR (including, without
limitation, any Replacement Rate with respect thereto) be less than 0% and (ii)
unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 4.8(c), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.
“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
finance lease obligation or other title retention agreement relating to such
asset, provided that in no event shall an operating lease in and of itself be
deemed to be a Lien.
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Documents, the Fee Letters, and each other document, instrument,
certificate and agreement executed and delivered by


18

--------------------------------------------------------------------------------





the Credit Parties or any of their respective Subsidiaries in favor of or
provided to the Administrative Agent in connection with this Agreement or
otherwise referred to herein or contemplated hereby.
“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and “Loan” means any of such Loans.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Markel Bermuda” means Markel Bermuda Limited, a Bermuda company.
“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the business, results of
operations or financial condition of the Borrower and its subsidiaries, taken as
a whole, (b) a material impairment of the ability of any such Person to perform
its payment obligations under the Loan Documents to which it is a party, (c) a
material impairment of the rights and remedies of the Administrative Agent, on
behalf of the Lenders, under any Loan Document or (d) a material impairment of
the legality, validity, binding effect or enforceability against the Credit
Parties, taken as a whole, of the Loan Documents.
“Material Insurance Subsidiaries” means, collectively, each Insurance Subsidiary
of the Borrower that is a Material Subsidiary.
“Material Lloyd’s Syndicate” means a Lloyd’s Syndicate whose assets (excluding
intercompany accounts) are in excess of ten percent (10%) of the total assets of
the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP as of the last day of the most recent fiscal quarter for
which financial statements therefor are available.
“Material Subsidiaries” means, at all times, any Subsidiary of the Borrower
(other than any Excluded Subsidiary or any other Subsidiary at any time the
Equity Interests of which subsequently becomes subject to a Stock Acquisition
Lien within six months following the date on which it is organized by the
Borrower or a Subsidiary of the Borrower or becomes a Subsidiary of the Borrower
pursuant to an Acquisition) whose assets (excluding intercompany accounts) are
in excess of ten percent (10%) of the total assets of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP as of
the last day of the fiscal quarter then most recently ended for which financial
statements therefor are available.
“Maturity Date” means April 10, 2024.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral provided to reduce or eliminate Fronting Exposure during the
existence of a Defaulting Lender, an amount equal to the Fronting Exposure of
the Fronting Banks at such time, and (ii) with respect to Cash Collateral
provided in accordance with Section 2.4(c), the amount required by such Section.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA and to which
any Credit Party or any ERISA Affiliate is making, or is accruing an obligation
to make, or has accrued an obligation to make contributions within the preceding
five (5) years.
“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.


19

--------------------------------------------------------------------------------





“NAIC Qualified Institution List” has the meaning assigned thereto in the
definition of “NAIC Qualified Lender.”
“NAIC Qualified Lender” means, at any time, any Lender listed on the “NAIC List
of Qualified U.S. Financial Institutions” maintained by the securities valuation
office of the NAIC as issuers of letters of credit for which reinsurance reserve
credit can be given (the “NAIC Qualified Institution List”) at such time and
acting through the legal entity so listed.
“Nephila” means, collectively, Nephila Holdings Ltd., a company organized under
the laws of Bermuda, Nephila Advisors, LLC, a Delaware limited liability
company, Velocity Claims, LLC, a Delaware limited liability company, and
Velocity Risk Underwriters, LLC, a Delaware limited liability company.
“Net Mark-to-Market Exposure” means, with respect to any Person and any Hedge
Obligations as of any date of determination, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedge Obligations, where “unrealized losses” means the fair market value of the
cost to such Person of replacing or unwinding the Hedge Agreement giving rise to
such Hedge Obligation as of the date of determination (assuming the Hedge
Agreement were to be terminated as of that date and without giving effect to
offset or other credit for any collateral securing such Hedge Agreement), and
“unrealized profits” means the fair market value of the gain to such Person of
replacing or unwinding such Hedge Agreement as of the date of determination
(assuming such Hedge Agreement were to be terminated as of that date).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 11.2
and (b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Excluded Subsidiary” means any Subsidiary of the Borrower that is not an
Excluded Subsidiary.
“Non-Extension Notice Date” has the meaning assigned thereto in Section 3.3.
“Non-NAIC Fronting Bank” means any Lender or other Person (which is a NAIC
Qualified Lender) reasonably acceptable to the Administrative Agent which is
requested by the Borrower, and which agrees in its sole discretion in writing,
to be a fronting bank on behalf of a Non-NAIC Qualified Lender.
“Non-NAIC Qualified Lender” means, at any time, any Lender that is not a NAIC
Qualified Lender at such time.
“Non-Pro Rata Issuance Election” has the meaning assigned thereto in Section
4.16(d).
“Note” or “Notes” shall mean the Revolving Notes and the Swingline Note,
collectively, separately or individually, as appropriate.
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.


20

--------------------------------------------------------------------------------





“Notice of Non-Extension” has the meaning assigned thereto in Section 3.3.
“Obligations” means all principal of and interest (including interest and fees
accruing after the filing of a petition or commencement of a case by or with
respect to any Credit Party seeking relief under any applicable Debtor Relief
Laws, whether or not the claim for such interest and fees is allowed in such
proceeding) on the Loans, Reimbursement Obligations and all fees, expenses,
indemnities, liabilities, financial accommodations and other monetary
obligations owing, due or payable at any time by any Credit Party to the
Administrative Agent, the L/C Agent, any Issuing Lender, any Lender or any other
Person entitled thereto, under this Agreement or any of the other Loan
Documents, in each case whether direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” means a certificate of a Financial Officer of
the Borrower substantially in the form attached as Exhibit F.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.12).
“Participant” has the meaning assigned thereto in Section 11.9(d).
“Participant Register” has the meaning assigned thereto in Section 11.9(d).
“Participated Letter of Credit Cash Collateral” has the meaning assigned thereto
in Section 4.16(b)(i).
“Participated Letter of Credit Exposure” means, at any time for each Lender,
such Lender’s Commitment Percentage of the sum of (i) the aggregate Stated
Amount of all outstanding Participated Letters of Credit and (ii) the aggregate
Dollar Amount of all outstanding Reimbursement Obligations with respect to
Participated Letters of Credit at such time.
“Participated Letters of Credit” means Letters of Credit Issued by the Fronting
Bank under Section 3.2.
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.


21

--------------------------------------------------------------------------------





“Pension Plan” means any Benefit Plan, other than a Multiemployer Plan, which is
subject to the provisions of Title IV of ERISA or Section 412 of the Code and
which (a) is maintained, funded or administered for the employees of any Credit
Party or any ERISA Affiliate or (b) has at any time within the preceding five
(5) years been maintained, funded or administered for the employees of any
Credit Party or any current or former ERISA Affiliates.
“Permitted Liens” means the Liens permitted pursuant to Section 8.2.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.
“Pledged Subsidiary” means a Subsidiary of the Borrower, any of the Equity
Interests of which is subject to a Stock Acquisition Lien or any other Lien
permitted by this Agreement.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified Debt Obligations” means, without duplication, (a) Indebtedness
securities of a Person that (i) permit the deferral of principal and interest
payments or dividends for a period of up to five (5) years (but not beyond the
maturity date), as elected by such Person, (ii) have a maturity for payment of
principal of not less than ten (10) years after the date of issuance, and (iii)
include provisions making the Indebtedness for borrowed money thereunder
expressly subordinate to all other Indebtedness of such Person; (b) preferred
securities issued by a Subsidiary, the sole purpose of which is to issue such
preferred securities and invest the proceeds thereof in Indebtedness securities
of the type described in clause (a) above, and which preferred securities are
payable solely out of the proceeds of payments on account of such Indebtedness
securities; (c) the obligations recorded on the consolidated balance sheet of
such Person and its Subsidiaries with respect to Indebtedness securities of the
type described in clause (a) above and preferred securities of the type
described in clause (b) above; and (d) any Indebtedness securities of the
Borrower in respect of which the Borrower may, at the Borrower’s option, satisfy
any principal payment, redemption or repurchase obligation by issuing common
shares of the Borrower in lieu of a cash payment of such amount.
“Quarterly Statement” means, with respect to any Insurance Subsidiary, the
statutory quarterly financial statement of such Insurance Subsidiary as is
required to be filed with the applicable Governmental Authority of its
jurisdiction of domicile, with all exhibits and schedules filed therewith.
“Ratable Share” of any amount means, at any time for each Lender, a percentage
obtained by dividing such Lender’s Commitment at such time by the aggregate
Commitments then in effect or, if the Commitment Termination Date has occurred,
the Ratable Share of each Lender shall be determined by dividing such


22

--------------------------------------------------------------------------------





Lender’s outstanding Credit Exposure by the aggregate of all outstanding Credit
Exposure as of any date of determination.
“Recipient” means (a) the Administrative Agent, (b) any Lender or Issuing Lender
and (c) the Fronting Bank, as applicable.
“Register” has the meaning assigned thereto in Section 11.9(c).
“Reimbursement Obligation” means the obligation of any Account Party to
reimburse the applicable Issuing Lenders for any payment made by such Issuing
Lenders under, or in respect of, any Letter of Credit Issued for its account,
together with interest thereon payable as provided herein.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Removal Effective Date” has the meaning assigned thereto in Section 10.6(b).
“Replacement Rate” has the meaning assigned thereto in Section 4.8(c).
“Required Lenders” means, at any time, Lenders having Credit Exposures
representing more than fifty percent (50%) of the aggregate Credit Exposures of
all Lenders. The Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time, provided that, the amount of any
participation in any Swingline Loan and Participated Letter of Credit that such
Defaulting Lender has failed to fund that has not been reallocated to and funded
by another Lender shall be deemed to be held by the Swingline Lender or Fronting
Bank, as the case may be, in making such determination.
“Resignation Effective Date” has the meaning assigned thereto in Section
10.6(a).
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Credit Parties and reasonably acceptable to the Administrative Agent; provided
that, to the extent requested thereby, the Administrative Agent shall have
received a certificate of such Person certifying as to the incumbency and
genuineness of the signature of each such officer. Any document delivered
hereunder or under any other Loan Document that is signed by a Responsible
Officer of a Person shall be conclusively presumed to have been authorized by
all necessary corporate, limited liability company, partnership and/or other
action on the part of such Person and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Person.
“Revaluation Date” means each of the following: (i) each date on which a Letter
of Credit denominated in a Foreign Currency is Issued, (ii) each date on which
an L/C Advance is made in a Foreign Currency, (iii) the last Business Day of
each calendar month, (iv) the Commitment Termination Date and (v) such
additional dates as the Administrative Agent shall specify or any Fronting Bank
shall request.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.
“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.


23

--------------------------------------------------------------------------------





“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form attached as Exhibit A-1, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.
“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
or Her Majesty’s Treasury.
“Sanctioned Country” means at any time, a country, territory or region which is
itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, or Her Majesty’s Treasury,
(b) any Person located, operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
clauses (a) and (b), including a Person that is deemed by OFAC to be a Sanctions
target based on the ownership of such legal entity by Sanctioned Peron(s).
“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the relevant Insurance Regulatory Authority
of its jurisdiction of domicile, consistently applied and maintained and in
conformity with those used in the preparation of the most recent statutory
financial statements described in Section 6.11(b) or Section 7.2 (except where
changes are required by the relevant Insurance Regulatory Authority).
“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Act” means the Securities Act of 1933 (15 U.S.C. § 77 et seq.).
“Spot Rate” means, on any day, with respect to any Foreign Currency, the rate
quoted by Administrative Agent or an Issuing Lender, as applicable, as the spot
rate for the purchase by the Administrative Agent or such Issuing Lender of such
Foreign Currency with Dollars through its principal foreign exchange trading
office at approximately 11:00 a.m., London time, on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made.
“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate Dollar Amount available to be drawn thereunder at such time
(regardless of whether any conditions for drawing could then be met).
“Stock Acquisition Lien” means (i) any mortgage, pledge, hypothecation, lien,
encumbrance, charge or security interest of any kind upon any Equity Interests
of any Subsidiary of the Borrower acquired after the date hereof, if such Stock
Acquisition Lien is given for the purpose of financing, and does not exceed, the
cost to the Borrower or any Subsidiary of acquiring the Equity Interests or
property of the acquired Subsidiary and such financing is effected concurrently
with, or within six months after, the date of such


24

--------------------------------------------------------------------------------





acquisition, and (ii) any extension, renewal or refinancing of any such Stock
Acquisition Lien as long as the principal amount of obligations secured thereby
does not exceed the principal amount of obligations secured immediately prior to
such extension, renewal or refinancing.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) such Person (irrespective of whether, at
the time, Equity Interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower.
“Successor Credit Party” has the meaning assigned thereto in Section 8.4(a).
“Syndicated Letter of Credit” means Letters of Credit Issued severally by the
Lenders under Section 3.1.
“Syndicated Letter of Credit Cash Collateral” has the meaning assigned thereto
in Section 4.16(b)(ii).
“Syndicated Letter of Credit Collateral Account” has the meaning assigned
thereto in Section 4.16(b)(ii).
“Syndicated Letter of Credit Exposure” means, at any time for each Lender, such
Lender’s Commitment Percentage of the sum of (i) the aggregate Stated Amount of
all outstanding Syndicated Letters of Credit and (ii) the aggregate Dollar
Amount of all outstanding Reimbursement Obligations in respect of Syndicated
Letters of Credit at such time.
“Syndicated Letter of Credit Notice” has the meaning assigned thereto in Section
3.1(b).
“Swingline Commitment” means the lesser of (a) $50,000,000 and (b) the
unutilized Commitment of Wells Fargo.
“Swingline Exposure” means, at any time for each Lender, such Lender’s
Commitment Percentage of the aggregate amount of the Swingline Loans outstanding
at such time.
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.


25

--------------------------------------------------------------------------------





“Swingline Participation Amount” has the meaning assigned thereto in Section
2.2(b)(ii).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Termination Event” means the occurrence of any of the following which, either
individually or in the aggregate, has resulted or would reasonably be expected
to result in liability of any Credit Party: (a) a “reportable event” described
in Section 4043 of ERISA for which the thirty (30) day notice requirement has
not been waived by the PBGC, or (b) the withdrawal of any Credit Party or any
ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, or (c) the termination of a Pension Plan, the filing of a notice of
intent to terminate a Pension Plan or the treatment of a Pension Plan amendment
as a termination, under Section 4041 of ERISA, if the plan assets are not
sufficient to pay all plan liabilities, or (d) the institution of proceedings to
terminate, or the appointment of a trustee with respect to, any Pension Plan by
the PBGC, or (e) any other event or condition which would constitute grounds
under Section 4042(a) of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan, or (f) the imposition of a Lien with
respect to any Pension Plan pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA, or (g) the determination that any Pension Plan is
considered an “at-risk” plan within the meaning of Section 430 of the Code or
Section 303 of ERISA or the determination that any Multiemployer Plan is in
“endangered” or “critical” status within the meaning of Section 432 of the Code
or Section 305 of ERISA, or (h) the partial or complete withdrawal of any Credit
Party or any ERISA Affiliate from a Multiemployer Plan if withdrawal liability
is asserted by such plan, or (i) any event or condition which results in the
insolvency of a Multiemployer Plan under Section 4245 of ERISA, or (j) any event
or condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by the PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA, or (k) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate, or (l) the failure to satisfy the minimum funding
standard of Section 412 or 430 of the Code or Section 302 or 303 of ERISA,
whether or not waived, with respect to any Pension Plan, or (m) the occurrence
of a non-exempt prohibited transaction within the meaning of Section 4975 of the
Code or Section 406 of ERISA with respect to any Benefit Plan, or (n) the
failure of any Benefit Plan intended to be qualified under Section 401(a) of the
Code to so qualify, or the failure of any trust forming part of any such plan to
qualify for exemption from taxation under Section 501(a) of the Code, or (o) the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan.
“Threshold Amount” means $100,000,000.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Rate Loan.
“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time).
“United States” and “U.S.” means the United States of America.
“U.S. Insurance Subsidiaries” means the Insurance Subsidiaries of the Borrower
that are organized under the laws of a State of the United States.


26

--------------------------------------------------------------------------------





“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
4.11(g).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Wells Fargo Fee Letter” means the separate fee letter agreement dated October
17, 2018 among the Borrower, Wells Fargo and Wells Fargo Securities, LLC.
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.2    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time and (k) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including”.
SECTION 1.3    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP applied on a consistent
basis, as in effect from time to time, except as otherwise specifically
prescribed herein. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, (i) Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded and (ii) any lease of the Borrower or any
Subsidiary thereof, whether now existing or entered into in the future, that
would have been classified as a capital lease or an operating lease under FASB
guidance prior to its issuance of ASU 2016-02 will be treated


27

--------------------------------------------------------------------------------





as, respectively, a finance lease or operating lease of the Borrower or such
Subsidiary for all purposes of this Agreement, notwithstanding the issuance or
the adoption of ASU 2016-02.
(b)    If at any time, any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change
(subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change and (ii) the Credit Parties shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
SECTION 1.4    Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).
SECTION 1.5    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, Anti-Corruption Laws, Anti-Money Laundering Laws, the Bankruptcy
Code, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT
Act, the Securities Act, the UCC, the Investment Company Act, the Trading with
the Enemy Act of the United States or any of the foreign assets control
regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.
SECTION 1.6    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable). Unless otherwise specified, to the extent any obligation is
required to be paid or performed hereunder on a date that is not a Business Day,
the date for payment or performance shall be construed to be required on the
immediately succeeding Business Day.
SECTION 1.7    Letter of Credit Amounts. For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Article 29(a)
of the UCP or Rule 3.13 or Rule 3.14 of the ISP or similar terms of the Letter
of Credit itself, or if compliant documents have been presented but not yet
honored, such Letter of Credit shall be deemed to be “outstanding” and “undrawn”
in the amount so remaining available to be paid, and the obligations of the
applicable Credit Parties and each Lender shall remain in full force and effect
until the Fronting Bank and the Lenders shall have no further obligations to
make any payments or disbursements under any circumstances with respect to any
Letter of Credit.


28

--------------------------------------------------------------------------------





SECTION 1.8    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amounts of Letters of
Credit denominated in a Foreign Currency and other amounts outstanding under
this Agreement denominated in a Foreign Currency. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except as otherwise provided herein, the applicable
amount of any currency for purposes of this Agreement and the other Loan
Documents shall be such Dollar Amount as so determined by the Administrative
Agent.
(b)    Wherever in this Agreement, in connection with any Letter of Credit
denominated in a Foreign Currency, an amount, such as a required minimum Stated
Amount, is expressed in Dollars, such amount shall be the equivalent amount of
such Dollar Amount in the applicable Foreign Currency as determined by the
Administrative Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such Foreign
Currency with Dollars.
(c)    Determinations by the Administrative Agent pursuant to this Section 1.4
shall be conclusive absent manifest error.
SECTION 1.9    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR”.
SECTION 1.10    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division of a limited liability company
under the Delaware Limited Liability Company Act (or any comparable event under
a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its equity interests at such time.
ARTICLE II

REVOLVING CREDIT FACILITY
SECTION 2.1    Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, each Lender severally agrees to make Revolving Credit Loans in
Dollars to the Borrower from time to time during the Availability Period as
requested by the Borrower in accordance with the terms of Section 2.3; provided,
that (a) the aggregate Credit Exposures shall not exceed the aggregate
Commitments and (b) the Credit Exposure of any Lender (after giving effect to
any amount requested) shall not at any time exceed such Lender’s Commitment.
Each Revolving Credit Loan by a Lender shall be in a principal amount equal to
such Lender’s Commitment Percentage of the aggregate principal amount of
Revolving Credit Loans requested on such occasion. Subject to the terms and
conditions hereof, the Borrower may borrow, repay and reborrow Revolving Credit
Loans.
SECTION 2.2    Swingline Loans.
(a)    Availability. Subject to the terms and conditions of this Agreement and
the other Loan Documents, and in reliance upon the representations and
warranties set forth in this Agreement and the other


29

--------------------------------------------------------------------------------





Loan Documents, the Swingline Lender agrees to make Swingline Loans in Dollars
to the Borrower from time to time during the Availability Period; provided, that
(i) after giving effect to any amount requested, the sum of the aggregate Credit
Exposures shall not exceed the aggregate Commitments and (ii) the aggregate
principal amount of all outstanding Swingline Loans (after giving effect to any
amount requested) shall not exceed the Swingline Commitment; provided, further,
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Swingline Loans.
(b)    Refunding.
(i)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 11:00 a.m. on any Business Day request each Lender to make, and each
Lender hereby agrees to make, a Revolving Credit Loan as a Base Rate Loan in an
amount equal to such Lender’s Commitment Percentage of the aggregate amount of
the Swingline Loans outstanding on the date of such notice, to repay the
Swingline Lender. Each Lender shall make the amount of such Revolving Credit
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such notice. The proceeds of such Revolving Credit Loans shall be immediately
made available by the Administrative Agent to the Swingline Lender for
application by the Swingline Lender to the repayment of the Swingline Loans. No
Lender’s obligation to fund its respective Commitment Percentage of a Swingline
Loan shall be affected by any other Lender’s failure to fund its Commitment
Percentage of a Swingline Loan, nor shall any Lender’s Commitment Percentage be
increased as a result of any such failure of any other Lender to fund its
Commitment Percentage of a Swingline Loan.
(ii)    Immediately upon the making of a Swingline Loan, and without any further
action on the part of the Swingline Lender or the Lenders, the Swingline Lender
hereby grants to each Lender, and each Lender hereby acquires from such
Swingline Lender, a participation in such Swingline Loan equal to such Lender’s
Commitment Percentage of the amount of such Swingline Loan. If for any reason
any Swingline Loan cannot be refinanced with a Revolving Credit Loan pursuant to
Section 2.2(b)(i), each Lender shall, on the date such Revolving Credit Loan was
to have been made pursuant to the notice referred to in Section 2.2(b)(i),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation Amount”) equal to such Lender’s Commitment Percentage of the
aggregate principal amount of Swingline Loans then outstanding. Each Lender will
immediately transfer to the Swingline Lender, in immediately available funds,
the amount of its Swingline Participation Amount. Whenever, at any time after
the Swingline Lender has received from any Lender such Lender’s Swingline
Participation Amount, the Swingline Lender receives any payment on account of
the Swingline Loans, the Swingline Lender will distribute to such Lender its
Swingline Participation Amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Lender’s pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all Swingline
Loans then due); provided that in the event that such payment received by the
Swingline Lender is required to be returned, such Lender will return to the
Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.


30

--------------------------------------------------------------------------------





(iii)    Each Lender’s obligation to make the Revolving Credit Loans referred to
in Section 2.2(b)(i) and to purchase participating interests pursuant to Section
2.2(b)(ii) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article V, (C) any adverse
change in the condition (financial or otherwise) of the Borrower, (D) any breach
of this Agreement or any other Loan Document by the Borrower, any other Credit
Party or any other Lender or (E) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
(iv)    If any Lender fails to make available to the Administrative Agent, for
the account of the Swingline Lender, any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.2(b) by the time
specified in Section 2.2(b)(i) or 2.2(b)(ii), as applicable, the Swingline
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the applicable Federal Funds Rate, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan or Swingline Participation Amount, as the case may be. A certificate of the
Swingline Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
(c)    Defaulting Lenders.     Notwithstanding anything to the contrary
contained in this Agreement, this Section 2.2 shall be subject to the terms and
conditions of Section 4.14 and Section 4.15.
SECTION 2.3    Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
(a)    Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and Swingline Loan and (ii) at least three (3) Business Days
before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the date
of such borrowing, which shall be a Business Day, (B) the amount of such
Borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof, (y) with respect to LIBOR Rate Loans
in an aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof and (z) with respect to Swingline Loans in an aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof,
(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in
the case of a Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans
or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan, the duration of
the Interest Period applicable thereto; provided that if the Borrower wishes to
request LIBOR Rate Loans having an Interest Period of twelve months in duration
or less than one month, such notice must be received by the Administrative Agent
not later than 11:00 a.m. four (4) Business Days prior to the requested date of
such borrowing, whereupon the Administrative Agent shall give prompt notice to
the Lenders of such request and determine whether the requested Interest Period
is acceptable to all of them. If the Borrower fails to specify a type of Loan in
a Notice of Borrowing, then the applicable Loans shall be made as Base Rate
Loans. If the Borrower requests a borrowing of LIBOR Rate Loans in any such
Notice of Borrowing, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month. A Notice of Borrowing
received after 11:00 a.m. shall be deemed


31

--------------------------------------------------------------------------------





received on the next Business Day. The Administrative Agent shall promptly
notify the Lenders of each Notice of Borrowing.
(b)    Disbursement of Revolving Credit and Swingline Loans.
(i)    Not later than 1:00 p.m. on the proposed borrowing date, (i) each Lender
will make available to the Administrative Agent, for the account of the
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, such Lender’s Commitment Percentage of
the Revolving Credit Loans to be made on such borrowing date and (ii) the
Swingline Lender will make available to the Administrative Agent, for the
account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds in accordance with any wiring instructions set forth in the
applicable Notice of Borrowing, or if no such wiring instructions are set forth,
the deposit account of the Borrower identified in the most recent notice
substantially in the form attached as Exhibit C (a “Notice of Account
Designation”) delivered by the Borrower to the Administrative Agent or as may be
otherwise agreed upon by the Borrower and the Administrative Agent from time to
time. Subject to Section 4.7 hereof, the Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Revolving Credit Loan
requested pursuant to this Section to the extent that any Lender has not made
available to the Administrative Agent its Commitment Percentage of such Loan.
Revolving Credit Loans to be made for the purpose of refunding Swingline Loans
shall be made by the Lenders as provided in Section 2.2(b).
(ii)    In the event that the Borrower has made a Non-Pro Rata Issuance Election
and thereafter the Borrower requests a Revolving Credit Loan, such Revolving
Credit Loan shall, subject to the other terms and provisions hereof, be
advanced, first, by those Non-NAIC Qualified Lenders that do not participate in
the Issuance of one or more Syndicated Letters of Credit as the result of such
Non-Pro Rata Issuance Election until, after giving effect thereto, the aggregate
Credit Exposure owing to the Lenders are held by the Lenders in accordance with
their Commitment Percentages, and, second, by the Lenders (including such
Non-NAIC Qualified Lenders) in accordance with their Commitment Percentages,
provided that, for the avoidance of doubt, the aggregate outstanding amount of
the Credit Exposure of such Lender shall not exceed the Commitment of such
Lender notwithstanding the provisions of this Section 2.3(b)(ii).
SECTION 2.4    Repayment and Prepayment of Loans.
(a)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Lenders on the Commitment Termination Date
the aggregate principal amount of all Revolving Loans outstanding on such date.
(b)    Swingline Loans. The Borrower shall repay each Swingline Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Swingline
Loan is made and (ii) the Commitment Termination Date; provided that on each
date that a Borrowing of Revolving Credit Loans is made, the Borrower shall
repay all Swingline Loans then outstanding and the proceeds of any such
Borrowing shall be applied by the Administrative Agent to repay any Swingline
Loans outstanding. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Swingline Lender, the Borrower shall repay
the


32

--------------------------------------------------------------------------------





outstanding Swingline Loans made by such Swingline Lender in an amount
sufficient to eliminate any Fronting Exposure in respect of such Swingline
Loans.
(c)    Mandatory Prepayments. If at any time the aggregate Credit Exposures
exceed 105% (or, if the aggregate Credit Exposures are denominated solely in
Dollars at such time, 100%) of the aggregate Commitments, the Borrower agrees to
repay within one (1) Business Day of notice from the Administrative Agent, by
payment to the Administrative Agent for the account of the Lenders, Credit
Extensions in an amount equal to such excess with each such repayment applied
first, to the principal amount of outstanding Swingline Loans, second to the
principal amount of outstanding Revolving Credit Loans and third, with respect
to any Letters of Credit then outstanding, a payment of Cash Collateral into a
Cash Collateral Account opened by the Administrative Agent, for the benefit of
the Lenders, in a Dollar Amount equal to such excess (such Cash Collateral to be
applied in accordance with Section 9.2(b)).
(d)    Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, without
premium or penalty, with prior written notice to the Administrative Agent given
not later than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan
and each Swingline Loan and (ii) at least three (3) Business Days before each
LIBOR Rate Loan, specifying the date and amount of prepayment and whether the
prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender. If any such notice is given, the amount specified in such
notice shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $3,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans), $5,000,000 or a whole multiple of $1,000,000 in excess thereof
with respect to LIBOR Rate Loans and $500,000 or a whole multiple of $100,000 in
excess thereof with respect to Swingline Loans. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 4.9 hereof. A
notice of prepayment received after 11:00 a.m. shall be deemed received on the
next Business Day unless otherwise agreed by the Administrative Agent (and, in
the case of any Swingline Loan, the Swingline Lender). Any such notice of
prepayment shall be irrevocable, provided that a notice of termination of the
Commitments may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.
(e)    Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 4.9 hereof.
SECTION 2.5    Voluntary Reduction of the Commitments. The Borrower shall have
the right at any time and from time to time, upon at least three (3) Business
Days prior written notice to the Administrative Agent, to permanently reduce,
without premium or penalty, (i) the entire Commitment at any time or
(ii) portions of the Commitment, from time to time, in an aggregate principal
amount not less than $3,000,000 or any whole multiple of $1,000,000 in excess
thereof. Any reduction of the Commitment shall be applied to the Commitment of
each Lender according to its Commitment Percentage. All Commitment Fees accrued
until the effective date of any termination of the Commitments shall be paid on
the effective date of such termination. Any such written notice shall be
irrevocable, provided that a notice of termination of the Commitments may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
SECTION 2.6    Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Commitments shall terminate on the Commitment Termination Date.


33

--------------------------------------------------------------------------------





ARTICLE III

LETTER OF CREDIT FACILITY
SECTION 3.1    Syndicated Letters of Credit.
(a)    General. At the request of any Account Party at any time and from time to
time during the Availability Period, each Lender agrees, on and subject to the
terms and conditions of this Agreement, to Issue Letters of Credit as Syndicated
Letters of Credit for the account of such Account Party or the account of any of
any Non-Excluded Subsidiary (subject to Section 3.10) in Dollars or one or more
Foreign Currencies. Each Syndicated Letter of Credit shall be Issued severally
by all of the Lenders acting through the L/C Agent, at the time of Issuance as a
single multi-bank letter of credit, and shall be substantially in the form of
Exhibit D with such changes therein as the L/C Agent (in consultation with the
applicable Account Party) determines are acceptable to it and not adverse to the
interests of the Lenders, taken as a whole, provided that no Letter of Credit
shall be Issued at any time if, immediately after giving effect thereto, (i) any
Lender’s Credit Exposure would exceed such Lender’s Commitment, (ii) the sum of
the aggregate Credit Exposures of all Lenders would exceed the aggregate
Commitments at such time, or (iii) the aggregate Dollar Amount of the L/C
Obligations would exceed the L/C Sublimit at such time. All Syndicated Letters
of Credit will be standby letters of credit.
(b)    Notice of Issuance. To request the Issuance of a Syndicated Letter of
Credit, the applicable Account Party (or the Borrower on behalf of any
Non-Excluded Subsidiary) shall hand deliver or transmit by facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the L/C Agent; provided that the L/C Agent hereby approves such
electronic communication delivered by email) to the L/C Agent and the
Administrative Agent (which shall promptly notify the Lenders) not later than
11:00 a.m. three (3) Business Days in advance of the requested date of Issuance
(or such shorter period as is acceptable to the L/C Agent, including any request
for the Issuance of a Syndicated Letter of Credit on the Closing Date, subject
to approval by the L/C Agent) a letter of credit notice on the L/C Agent’s
standard form (with such changes as the L/C Agent shall reasonably deem
appropriate) or other electronic notice acceptable to the L/C Agent (a
“Syndicated Letter of Credit Notice”) requesting the Issuance of a Syndicated
Letter of Credit, or identifying the Syndicated Letter of Credit to be amended,
renewed, extended or increased, as the case may be, and specifying: (i) the date
of Issuance (which shall be a Business Day), (ii) the date on which such
Syndicated Letter of Credit is to expire (which shall comply with Section 3.3),
(iii) the Stated Amount and Applicable Currency of such Syndicated Letter of
Credit, (iv) the name and address of the beneficiary thereof, and (v) such other
customary information as shall be necessary to prepare, amend, renew, extend or
increase, as the case may be, such Syndicated Letter of Credit, it being
understood and agreed that Syndicated Letters of Credit may be extended and
renewed in accordance with Section 3.3. It is the intention of the parties to
this Agreement that Syndicated Letters of Credit Issued to support
reinsurance-related obligations shall have terms and conditions necessary to
qualify such Syndicated Letters of Credit as permissible collateral under
Applicable Law and, subject to the terms and conditions of this Agreement, the
Issuing Lenders agree to Issue such Syndicated Letters of Credit. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any Syndicated Letter of Credit Notice or other Letter
of Credit Document submitted by the applicable Account Party to, or entered into
by the applicable Account Party with, the L/C Agent relating to any Syndicated
Letter of Credit Issued for its account, the terms and conditions of this
Agreement shall control.
(c)    Obligation of Lenders. The obligation of any Issuing Lender under any
Syndicated Letter of Credit shall be several and not joint and shall be in an
amount equal to such Issuing Lender’s Commitment Percentage of the aggregate
Stated Amount of such Syndicated Letter of Credit at the time such Syndicated


34

--------------------------------------------------------------------------------





Letter of Credit is Issued (subject to any amendments to such Syndicated Letter
of Credit and any Non-Pro Rata Issuance Election expressly permitted hereunder)
and each Syndicated Letter of Credit shall expressly so provide. Absent the
prior written consent of each Issuing Lender, no Syndicated Letter of Credit may
be Issued that would vary the several and not joint nature of the obligations of
the Issuing Lenders thereunder as provided in this Section 3.1(c). The failure
of any Issuing Lender to make any L/C Disbursement in respect of any Syndicated
Letter of Credit on any date shall not relieve any other Issuing Lender of its
corresponding obligation, if any, hereunder to do so on such date, but no
Issuing Lender shall be responsible for the failure of any other Issuing Lender
to make its L/C Disbursement in respect of any Syndicated Letter of Credit.
Concurrently with or promptly following any change in Commitments pursuant to
Section 11.9 (to the extent agreed to between the assigning Lender and the
assignee) or any other event or circumstance resulting in a change in the
Commitment Percentages of the Lenders, the L/C Agent shall use its commercially
reasonable efforts to amend or replace each outstanding Syndicated Letter of
Credit to reflect the new Commitment Percentages of the Lenders. Until a
Syndicated Letter of Credit has been so amended or replaced, the Lenders (both
before and after giving effect to the change in Commitment Percentages) shall be
deemed to have irrevocably and unconditionally sold and purchased participations
in such Syndicated Letter of Credit (including each drawing made thereunder and
the obligations of the applicable Account Party under this Agreement with
respect thereto and any Cash Collateral or other security therefor or guaranty
pertaining thereto) as necessary to give effect to the change in Commitment
Percentages.
(d)    Issuance Administration. Each Syndicated Letter of Credit shall be
executed and delivered by the L/C Agent in the name and on behalf of, and as
attorney-in-fact for, each Issuing Lender, and the L/C Agent shall act under
each Syndicated Letter of Credit, and each Syndicated Letter of Credit shall
expressly provide that the L/C Agent shall act, as the agent of each such
Issuing Lender to (i) execute and deliver such Syndicated Letter of Credit, (ii)
receive drafts, other demands for payment and other documents presented by the
beneficiary under such Syndicated Letter of Credit, (iii) determine whether such
drafts, demands and documents are in compliance with the terms and conditions of
such Syndicated Letter of Credit, (iv) notify such Issuing Lender and the
applicable Account Party that a valid drawing has been made and the date that
the related L/C Disbursement is to be made and (v) exercise all rights held by
the issuer of a letter of credit under the documents for which such Syndicated
Letter of Credit shall provide credit enhancement (or designate any Person as
its representative for all such purposes under such documents); provided that
the L/C Agent shall have no obligation or liability for any L/C Disbursement
under such Syndicated Letter of Credit (other than in its capacity as an Issuing
Lender), and each Syndicated Letter of Credit shall expressly so provide. Each
Issuing Lender hereby irrevocably appoints and designates the L/C Agent as its
attorney-in-fact, acting through any duly authorized officer, to execute and
deliver in the name and on behalf of such Issuing Lender each Syndicated Letter
of Credit to be Issued by such Issuing Lender hereunder and to take such other
actions contemplated by this Section 3.1(d). Promptly upon the request of the
L/C Agent, each Issuing Lender will furnish to the L/C Agent such additional
powers of attorney or other evidence as any beneficiary of any Syndicated Letter
of Credit may reasonably request in order to demonstrate that the L/C Agent has
the power to act as attorney-in-fact for such Issuing Lender to execute and
deliver such Syndicated Letter of Credit.
(e)    Disbursement Procedures. The L/C Agent shall, promptly following its
receipt thereof (and, in any event, within any time specified in the text of the
relevant Syndicated Letter of Credit), examine all documents purporting to
represent a demand for payment under a Syndicated Letter of Credit. The L/C
Agent shall promptly after such examination and before such L/C Disbursement
notify each applicable Issuing Lender and the applicable Account Party by
telephone (confirmed by facsimile or email) of such demand for payment. With
respect to any demand for payment made under a Syndicated Letter of Credit which
the L/C Agent has informed the applicable Issuing Lenders is valid, each such
Issuing Lender will promptly make a L/C Disbursement in respect of such
Syndicated Letter of Credit in accordance with the


35

--------------------------------------------------------------------------------





amount of its liability under such Syndicated Letter of Credit and this
Agreement, and such L/C Disbursement is to be made to the account of the L/C
Agent most recently designated by it for such purpose by notice to the Issuing
Lenders. The L/C Agent will make such L/C Disbursement available to the
beneficiary of such Syndicated Letter of Credit by promptly crediting the
amounts so received, in the funds so received, to the account identified by such
beneficiary in connection with such demand for such L/C Disbursement. Promptly
following any L/C Disbursement by any Issuing Lender in respect of any
Syndicated Letter of Credit, the L/C Agent will notify the applicable Account
Party of such L/C Disbursement.
(f)    Reimbursement. Each Account Party agrees that it shall reimburse the
applicable Issuing Lenders in respect of any L/C Disbursement made under such
Account Party’s Syndicated Letters of Credit by paying to the Administrative
Agent an amount in Dollars equal to the Dollar Amount (calculated as of the date
of such L/C Disbursement) of such L/C Disbursement, with interest payable
thereon as provided in Section 3.5, no later than 3:00 p.m., Charlotte time, on
the first Business Day after the date of the L/C Disbursement. Each Account
Party’s obligation to reimburse the Issuing Lenders with respect to such Account
Party’s Reimbursement Obligations shall be absolute and unconditional and
subject to the provisions of Section 4.1.
SECTION 3.2    Participated Letters of Credit.
(a)    General. At the request of any Account Party, at any time and from time
to time during the Availability Period, each Fronting Bank agrees, on and
subject to the terms and conditions of this Agreement and in reliance upon the
agreements of the Lenders set forth in this Section 3.2, to Issue Letters of
Credit as Participated Letters of Credit for the account of such Account Party
or the account of any Non-Excluded Subsidiary in Dollars or one or more Foreign
Currencies in an aggregate amount not to exceed its Fronting Commitment,
provided that no Letter of Credit shall be Issued at any time if, immediately
after giving effect thereto, (i) any Lender’s Credit Exposure would exceed such
Lender’s Commitment, (ii) the sum of the aggregate Credit Exposures of all
Lenders would exceed the aggregate Commitments at such time, or (iii) the
aggregate Dollar Amount of the L/C Obligations would exceed the L/C Sublimit at
such time. Each Participated Letter of Credit shall be in a form customarily
used or otherwise approved by the Fronting Bank (in consultation with the
applicable Account Party).
(b)    Notice of Issuance. To request the Issuance of a Participated Letter of
Credit, the applicable Account Party (or the Borrower on behalf of any
Non-Excluded Subsidiary) shall hand deliver or transmit by facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Fronting Bank; provided that the Fronting Bank hereby approves
such electronic communication delivered by email) to the Fronting Bank and the
Administrative Agent (which shall promptly notify the Lenders) at least three
(3) Business Days in advance of the requested date of Issuance (or such shorter
period as is acceptable to the Administrative Agent and the Fronting Bank,
including any request for the Issuance of a Participated Letter of Credit on the
Closing Date, subject to approval by the Administrative Agent and the Fronting
Bank) a letter of credit notice on the Fronting Bank’s standard form (with such
changes as the Fronting Bank shall reasonably deem appropriate) or other
electronic notice acceptable to the Fronting Bank (a “Participated Letter of
Credit Notice”) requesting the Issuance of a Participated Letter of Credit, or
identifying the Participated Letter of Credit to be amended, renewed, extended
or increased, as the case may be, and specifying: (A) the date of Issuance
(which shall be a Business Day), (B) the date on which such Participated Letter
of Credit is to expire (which shall comply with Section 3.3), (C) the Stated
Amount and Applicable Currency of such Participated Letter of Credit, (D) the
name and address of the beneficiary thereof, and (E) such other customary
information as shall be necessary to prepare, amend, renew, extend or increase,
as the case may be, such Participated Letter of Credit, it being understood and
agreed that Participated Letters of Credit may be extended and renewed in
accordance with Section 3.3. It is the intention


36

--------------------------------------------------------------------------------





of the parties to this Agreement that Participated Letters of Credit Issued to
support reinsurance-related obligations shall have terms and conditions
necessary to qualify such Participated Letters of Credit as permissible
collateral under applicable law and, subject to the terms and conditions of this
Agreement, the Fronting Bank agrees to Issue such Participated Letters of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any Participated Letter of Credit
Notice or other Letter of Credit Document submitted by the applicable Account
Party to, or entered into by the applicable Account Party with, the Fronting
Bank relating to any Participated Letter of Credit Issued for its account, the
terms and conditions of this Agreement shall control.
(c)    Participations. By the Issuance of a Participated Letter of Credit by the
Fronting Bank and without any further action on the part of the Fronting Bank or
the Lenders, the Fronting Bank shall be deemed to have sold and transferred to
each Lender, and each Lender shall be deemed irrevocably and unconditionally to
have purchased and received from the Fronting Bank, without recourse or
warranty, an undivided interest and participation in such Participated Letter of
Credit in an amount equal to the Dollar Amount of such Lender’s Commitment
Percentage of the Stated Amount of such Participated Letter of Credit and the
applicable Account Party’s Reimbursement Obligations with respect thereto. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Participated Letters of Credit is
absolute, irrevocable and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
such Participated Letter of Credit or the occurrence and continuance of a
Default or Event of Default or reduction or termination of the aggregate
Commitments. In consideration and in furtherance of the foregoing, as set forth
in Section 3.2(d)(i) each Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for account of the Fronting Bank, an amount in
Dollars equal to the Dollar Amount of such Lender’s Commitment Percentage of
each L/C Disbursement made by the Fronting Bank in respect of any Participated
Letter of Credit or at any time after any reimbursement payment is required to
be disgorged or refunded to the applicable Account Party for any reason. Such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Promptly following receipt by the Administrative Agent of any
payment from the applicable Account Party pursuant to Section 3.2(e), the
Administrative Agent shall distribute such payment to the Fronting Bank or, to
the extent that any Lenders have made payments pursuant to this paragraph to
reimburse the Fronting Bank, then to such Lenders and the Fronting Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse the Fronting Bank for any L/C Disbursement shall not relieve the
applicable Account Party of its obligation to reimburse such L/C Disbursement.
(d)    Disbursement Procedures; Funding of Participations.
(i)    The Fronting Bank shall, promptly following its receipt thereof (and, in
any event, within any time specified in the text of the relevant Participated
Letters of Credit), examine all documents purporting to represent a demand for
payment under a Participated Letter of Credit. The Fronting Bank shall promptly
after such examination notify the Administrative Agent and the applicable
Account Party by telephone (confirmed by facsimile or email) of such demand for
payment and whether the Fronting Bank has made or will make a L/C Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the applicable Account Party of its obligation to reimburse
the Fronting Bank and the Lenders with respect to any such L/C Disbursement. If
the applicable Account Party shall fail to reimburse the Fronting Bank for such
L/C Disbursement on the date and time specified in Section 3.2(e), the
Administrative Agent shall notify each Lender of the applicable L/C
Disbursement, the payment then due from the applicable Account Party in respect
thereof and the Dollar Amount of such Lender’s Commitment Percentage thereof.
Each Lender (including the Lender acting as Fronting Bank) shall upon such
notice make funds available to the Administrative Agent in Dollars for the
account of the Fronting Bank at the


37

--------------------------------------------------------------------------------





Administrative Agent’s Office in an amount equal to its Commitment Percentage of
the unpaid L/C Disbursement (such amount, its “L/C Advance”) not later than 2:00
p.m. on the Business Day specified in such notice by the Administrative Agent.
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the applicable Account Party to reimburse the Fronting Bank for
the amount of any payment made by the Fronting Bank under such Letter of Credit,
together with interest as provided herein.
(ii)    If any Lender fails to make available to the Administrative Agent for
the account of the Fronting Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 3.2(d) by the time
specified therein, the Fronting Bank shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Fronting Bank at a
rate per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the Fronting Bank submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (ii)
shall be conclusive absent manifest error. Until a Lender funds its L/C Advance
pursuant to this Section 3.2(d) to reimburse the Fronting Bank for any L/C
Disbursement, interest in respect of such Lender’s L/C Advance shall be solely
for the account of the Fronting Bank.
(e)    Reimbursement. Each Account Party agrees that it shall reimburse the
Fronting Bank in respect of any L/C Disbursement made under such Account Party’s
Participated Letters of Credit by paying to the Administrative Agent an amount
in Dollars equal to the Dollar Amount (calculated as of the date of such L/C
Disbursement) of such L/C Disbursement, with interest payable thereon as
provided in Section 3.5, no later than 3:00 p.m., Charlotte time, on the first
Business Day after the date of the L/C Disbursement. Each Account Party’s
obligation to reimburse the Fronting Bank with respect to its Reimbursement
Obligations shall be absolute and unconditional and subject to the provisions of
Section 4.1.
(f)    Repayment of Participations.
(i)    At any time after the Fronting Bank has made a payment under any
Participated Letter of Credit and has received from any Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 3.2(d)(i), if the
Administrative Agent receives for the account of the Fronting Bank any payment
in respect of the related unpaid L/C Disbursement or interest thereon (whether
directly from the applicable Account Party or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Commitment Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the Fronting Bank pursuant to Section 3.2(d) is required to be returned under
any of the circumstances described in Section 4.1 (including pursuant to any
settlement entered into by the Fronting Bank in its discretion), each Lender
shall pay to the Administrative Agent for the account of the Fronting Bank its
Ratable Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.
SECTION 3.3    Expiry Date of Letters of Credit. Each Letter of Credit shall
expire at or prior to the earlier of (a) the close of business on the date one
year after the date of the Issuance of such Letter of


38

--------------------------------------------------------------------------------





Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension), provided that Participated Letters of Credit may expire
15 months from the dates of Issuance or renewal or extension in the sole
discretion of the applicable Fronting Bank, or (b) the Final Maturity Date;
provided, however, if any Account Party so requests in any applicable Letter of
Credit Notice, the L/C Agent or the Fronting Bank, as applicable, agrees to
Issue a Letter of Credit that provides for the automatic renewal for successive
periods of one year or less (but not beyond the Final Maturity Date) (each, an
“Evergreen Letter of Credit”) unless and until the L/C Agent or Fronting Bank,
as applicable, shall have delivered prior written notice of nonrenewal to the
beneficiary of such Letter of Credit (a “Notice of Non-Extension”) no later than
sixty (60) days prior to the expiry date specified in such Letter of Credit
(such time, the “Non-Extension Notice Date”). Once an Evergreen Letter of Credit
has been Issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Agent or Fronting Bank, as applicable, to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Final
Maturity Date; provided, however, that the L/C Agent or Fronting Bank, as
applicable, shall not permit any such extension, nor shall it be required to
extend such Letter of Credit, if (x) the L/C Agent or Fronting Bank, as
applicable, has determined that it would not be permitted, or would have no
obligation, at such time to Issue such Letter of Credit (as extended) under the
terms hereof (by reason of the provisions of Section 5.2), (y) it has received
notice (which may be by telephone or in writing) on or before the day that is
five (5) Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, the Required Lenders or the
applicable Account Party that one or more of the applicable conditions specified
in Section 5.2 is not then satisfied or (z) the Commitment Termination Date has
occurred.
SECTION 3.4    Obligations Absolute.
(a)    The Reimbursement Obligations of each Account Party with respect to a L/C
Disbursement under any Letter of Credit Issued for the account of such Account
Party and the obligation of any Lender to make its L/C Advance to the Fronting
Bank with respect to any L/C Disbursement under any Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement and any Letter of Credit Document under all
circumstances, including the following circumstances:
(i)    any lack of validity or enforceability of this Agreement, any other Loan
Document, any Letter of Credit Document or any other agreement or instrument
relating thereto;
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of such Account Party in respect of any
Letter of Credit Document or any other amendment or waiver of or any consent to
departure from all or any of the Letter of Loan Documents;
(iii)    the existence of any claim, set-off, defense or other right that such
Account Party may have at any time against any beneficiary or any transferee of
a Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Lender, the Administrative Agent, the L/C
Agent, any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any other Letter of Credit Document or any unrelated transaction;
(iv)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;


39

--------------------------------------------------------------------------------





(v)    payment by any Issuing Lender under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
(vi)    any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the Obligations of such Account Party; or
(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, such Account Party, any
other Credit Party or any other guarantor, other than as may be expressly set
forth in this Agreement.
(b)    None of the Administrative Agent, the L/C Agent, any Issuing Lender or
any Lender, or any of their Related Parties, shall have any liability or
responsibility to any Account Party by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder, or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond their control; provided that the
foregoing shall not be construed to excuse the Fronting Bank or the L/C Agent
from liability to the applicable Account Party to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by each Account Party to the extent permitted by applicable law)
suffered by such Account Party that are caused by the gross negligence or
willful misconduct of the Fronting Bank or the L/C Agent (as determined by a
court of competent jurisdiction by a final and nonappealable judgment) when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. It is expressly understood and agreed that
(i) the acceptance by the Fronting Bank or the L/C Agent, as the case may be, of
documents that appear on their face to comply with the terms of a Letter of
Credit, without responsibility for further investigation, (ii) the exclusive
reliance by the Fronting Bank or the L/C Agent, as the case may be, on the
documents presented to it under a Letter of Credit as to any and all matters set
forth therein, including the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect (so long as such
document appears on its face to comply with the terms of such Letter of Credit),
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, and (iii) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute gross negligence or willful misconduct of the Fronting Bank or the
L/C Agent.
SECTION 3.5    Interest. Unless the applicable Account Party reimburses each L/C
Disbursement made in respect of Letters of Credit Issued for its account in full
on the date such L/C Disbursement is made, the unpaid amount of the
Reimbursement Obligation thereof shall bear interest from the date of each L/C
Disbursement until such amount shall be paid in full as follows: (i) from and
including the date such L/C Disbursement is made to and including the 3rd
Business Day following such date, at the Base Rate plus the Applicable Rate at
such time applicable to Base Rate Loans, and (ii) thereafter, at the Base Rate
plus the Applicable Rate at such time applicable to Base Rate Loans plus 2%.
Such interest shall be payable on demand. The Administrative Agent shall give
prompt notice to the applicable Account Party and the applicable Lenders of the
applicable interest rate determined by the Administrative Agent pursuant to this
Section 3.5.
SECTION 3.6    Cash Collateralization of Letters of Credit.


40

--------------------------------------------------------------------------------





(a)    If (A) as of the Commitment Termination Date, any Letter of Credit may
for any reason remain outstanding, (B) any Event of Default occurs and is
continuing and the Administrative Agent requires each Account Party to Cash
Collateralize the aggregate Letter of Credit Exposure Issued for its account
pursuant to Section 9.2(b), (C) the aggregate L/C Obligations exceeds the L/C
Sublimit, or (D) the aggregate Credit Exposure for all Lenders at any time
exceeds the aggregate Commitments, then in each case, each Account Party shall
deliver to the Administrative Agent an amount of Cash Collateral in Dollars
equal to 103% (or 100% if all L/C Obligations are denominated in Dollars) of the
aggregate Stated Amount of all Letters of Credit Issued for its account
outstanding at such time (whether or not any beneficiary under any Letter of
Credit shall have drawn or be entitled at such time to draw thereunder);
provided that in the case of clauses (C) and (D) above, the Account Parties
shall only be required to deliver an amount of Cash Collateral equal to the
amount of the applicable excess. The Administrative Agent shall deposit such
Cash Collateral in a special collateral account of each Account Party
established and maintained in the United States pursuant to arrangements
reasonably satisfactory to the Administrative Agent (such account, the “Cash
Collateral Account”) for the benefit of the Administrative Agent, the Issuing
Lenders and the Lenders.
(b)    Each Account Party hereby grants to the Administrative Agent, for the
benefit of the Fronting Bank and the other Issuing Lenders, a Lien upon and
security interest in its Cash Collateral Account and all amounts held therein
from time to time as security for the Letter of Credit Exposure of such Account
Party, and for application to its aggregate Reimbursement Obligations, as and
when the same shall arise. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account for the benefit of the Fronting Bank and the other Issuing Lenders and
the Account Parties shall have no interest therein except as set forth in
Section 3.6(c). Other than any interest on the investment of such amounts in
Cash Equivalents, which investments shall be made at the direction of the
applicable Account Party (unless an Event of Default shall have occurred and be
continuing, in which case the determination as to investments shall be made at
the option and in the discretion of the Administrative Agent), amounts in the
Cash Collateral Account shall not bear interest. Interest and profits, if any,
on such investments shall accumulate in such account.
(c)    In the event of a drawing, and subsequent payment by any Issuing Lender,
under any Letter of Credit at any time during which any amounts are held in the
applicable Cash Collateral Account, the Administrative Agent will deliver to
such Issuing Lender an amount equal to the Dollar Amount of the Reimbursement
Obligation created as a result of such payment (or, if the amounts so held are
less than such Reimbursement Obligation, all of such amounts) to reimburse the
Issuing Lender therefor. Subject to Section 11.7, to the extent any such drawing
is made, the applicable Account Party’s Reimbursement Obligation shall be deemed
to have been satisfied and discharged to the extent of any such payment from the
Cash Collateral Account. Any amounts remaining in any Cash Collateral Account
(including interest and profits) after the expiration of the Letters of Credit
of the applicable Account Party and the reimbursement in full of the Issuing
Lenders for all of their respective obligations thereunder shall be held by the
Administrative Agent, for the benefit of such Account Party, to be applied
against the then due Obligations of such Account Party in such order and manner
as the Administrative Agent may direct. If any Account Party is required to
provide Cash Collateral pursuant hereto, such amount (including interest and
profits), to the extent not applied as aforesaid, shall be returned to such
Account Party, provided that after giving effect to such return (i) the
aggregate Credit Exposure would not exceed the aggregate Commitments at such
time and (ii) no Event of Default shall have occurred and be continuing at such
time. If any Account Party is required to provide Cash Collateral as a result of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to such Account Party within three (3) Business Days after all
Events of Default have been cured or waived.
SECTION 3.7    Use of Letters of Credit. The Letters of Credit shall be
available for, and each Account Party agrees that it shall use its Letters of
Credit to support, its own insurance obligations, obligations


41

--------------------------------------------------------------------------------





under reinsurance agreements and retrocession agreements to which it is a party
and similar risk obligations and for general corporate purposes.
SECTION 3.8    The Fronting Bank and L/C Agent. The Fronting Bank and the L/C
Agent shall act on behalf of the Lenders with respect to any Letters of Credit
Issued or administered by it and the documents associated therewith, and such
Fronting Bank and L/C Agent shall have all of the rights, benefits and
immunities (i) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered in connection with Letters of Credit Issued
or proposed to be Issued by it or administered by it and any documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included such Fronting Bank or L/C Agent with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to the Fronting Bank or the L/C Agent, as applicable.
SECTION 3.9    Letter of Credit Fees and Other Charges. The Borrower agrees to
pay the following amounts:
(i)    to the Administrative Agent, for the account of each Lender, a letter of
credit fee (the “Letter of Credit Fee”) for each calendar quarter (or portion
thereof) in respect of all Letters of Credit Issued for the account of the
Account Parties and outstanding during such quarter, at a per annum rate equal
to the Applicable Rate in effect for such fee from time to time on such Lender’s
Commitment Percentage of the average daily aggregate Stated Amount of such
Letters of Credit. The Letter of Credit Fee shall be due and payable quarterly
in arrears (i) on the last Business Day of each calendar quarter, commencing
after the Closing Date through the Final Maturity Date, (ii) on the Final
Maturity Date and (iii) on the Final Expiry Date; and
(ii)    (A) to each Fronting Bank (other than any Non-NAIC Fronting Bank), for
its own account, with respect to each Participated Letter of Credit Issued by
such Fronting Bank hereunder, a fronting fee, on the terms, in the amount and at
the times as mutually agreed in writing between such Fronting Bank and the
Borrower, (B) to each Non-NAIC Fronting Bank, a fronting fee as mutually agreed
upon between the Borrower, such Non-NAIC Qualified Lender and such Non-NAIC
Fronting Bank with respect to each Syndicated Letter of Credit Issued for the
account of any Account Party (it being understood that unless otherwise agreed
between the applicable Non-NAIC Qualified Lender, such Non-NAIC Fronting Bank,
the Administrative Agent and the Borrower, such fronting fee shall be paid by
reducing the applicable Letter of Credit Fee otherwise payable to such Non-NAIC
Qualified Lender by an amount equal to such fronting fee and paying the same to
such Non-NAIC Fronting Bank) and (C) to each Fronting Bank and the L/C Agent,
such reasonable fees and expenses as such Fronting Bank or the L/C Agent
customarily require in connection with the issuance, amendment, transfer,
negotiation, processing and/or administration of letters of credit.
SECTION 3.10    Letters of Credit Issued for Subsidiaries. Notwithstanding that
a Letter of Credit Issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Non-Excluded Subsidiary that is not
an Account Party, the Borrower shall be obligated to reimburse, indemnify and
compensate the applicable Issuing Lenders hereunder for any and all drawings
under such Letter of Credit as if such Letter of Credit had been Issued solely
for the account of the Borrower. The Borrower irrevocably waives any and all
defenses that might otherwise be available to it as a guarantor or surety of any
or all of the obligations of such Non-Excluded Subsidiary in respect of such
Letter of Credit. The Borrower hereby acknowledges that the Issuance of Letters
of Credit for the account of any Non-Excluded Subsidiary inures to the benefit
of the Borrower, and that the Borrower’s business derives substantial benefits
from the businesses of such Non-Excluded Subsidiaries.


42

--------------------------------------------------------------------------------





SECTION 3.11    Designation of Additional Account Parties.
(a)    After the Closing Date, the Borrower may at any time and from time to
time designate any Non-Excluded Subsidiary as an Account Party by delivery to
the Administrative Agent (who shall promptly notify the Lenders) of an Account
Party Joinder Agreement executed by such Account Party and the Borrower and the
satisfaction of the other conditions precedent set forth in Section 3.11(b), and
upon such delivery and satisfaction such Subsidiary shall for all purposes of
this Agreement be an Account Party and a party to this Agreement until the
Borrower shall have executed and delivered to the Administrative Agent a written
notice of termination with respect to such Subsidiary (or any other Account
Party as of the Closing Date), whereupon such Subsidiary (or such other Account
Party as of the Closing Date) shall cease to be an Account Party and a party to
this Agreement. Notwithstanding the preceding sentence, no such notice of
termination will become effective as to any Account Party at a time when any
Letter of Credit issued for the account of such Account Party shall be
outstanding hereunder; provided that such notice of termination shall be
effective to terminate the right of such Account Party to request further
Letters of Credit under this Agreement. Notwithstanding the foregoing, in the
event any Account Party (other than the Borrower) shall cease to be a Subsidiary
of the Borrower, it shall automatically cease to be an Account Party hereunder,
other than with respect to Letters of Credit previously issued on its account.
(b)    The designation of any Account Party pursuant to Section 3.11(a) is
subject to the satisfaction of each of the following conditions:
(i)    an Account Party Joinder Agreement shall have been duly authorized,
executed and delivered to the Administrative Agent by such Non-Excluded
Subsidiary;
(ii)    no Lender shall have provided written notice to the Administrative Agent
and the Borrower within 10 Business Days after notice of designation of such
Non-Excluded Subsidiary as an Account Party that it is prohibited by law or by
any bona fide policy of general applicability from lending to, establishing
credit for the account of and/or doing any business whatsoever with such
Non-Excluded Subsidiary or with Persons in the jurisdiction such Non-Excluded
Subsidiary;
(iii)    the Borrower or such Non-Excluded Subsidiary shall have furnished, or
caused to be furnished, to the Administrative Agent the documents required under
clauses (ii), (iii) and (iv) of Section 5.1(b) with respect to such Non-Excluded
Subsidiary; and
(iv)    such Non-Excluded Subsidiary shall have provided to the Administrative
Agent and the Lenders all documentation and other information requested by the
Administrative Agent or the Lenders in order for the Administrative Agent or the
Lenders, as applicable, to comply with requirements of any applicable Anti-Money
Laundering Laws, including, without limitation, the PATRIOT Act, the Beneficial
Ownership Regulation and any applicable “know your customer” rules and
regulations.
ARTICLE IV

GENERAL LOAN PROVISIONS
SECTION 4.1    Interest.
(a)    Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Rate or (B) the LIBOR Rate plus the
Applicable Rate (provided that the LIBOR Rate shall not be available until


43

--------------------------------------------------------------------------------





three (3) Business Days (or four (4) Business Days with respect to a LIBOR Rate
based on an Interest Period of twelve (12) months in duration or less than one
(1) month) after the Closing Date unless the Borrower has delivered to the
Administrative Agent a written agreement in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 4.9 of this Agreement) and (ii) any Swingline Loan shall
bear interest at the Base Rate plus the Applicable Rate. The Borrower shall
select the rate of interest and Interest Period, if any, applicable to any Loan
at the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 4.2.
(b)    Default Rate. If any amount payable by the Borrower or any Account Party
under this Agreement or any other Loan Document (including principal of any
Loan, Reimbursement Obligations, interest, fees and other amount) is not paid
when due, whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a rate per annum equal to the applicable
Default Rate and shall be payable upon demand.
(c)    Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter
commencing after the Closing Date; and interest on each LIBOR Rate Loan shall be
due and payable on the last day of each Interest Period applicable thereto, and
if such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).
(d)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations. It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law.
SECTION 4.2    Notice and Manner of Conversion or Continuation of Loans.
Provided that no Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans (other than Swingline Loans) in a principal amount equal to
$5,000,000 or any whole multiple of $1,000,000 in excess thereof into one or
more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess thereof
into Base Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert or
continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 1:00 p.m. three (3) Business
Days before the day on which a proposed conversion or continuation of such Loan
is to be effective specifying (A) the Loans to be converted or continued, and,
in the case of any LIBOR


44

--------------------------------------------------------------------------------





Rate Loan to be converted or continued, the last day of the Interest Period
therefor, (B) the effective date of such conversion or continuation (which shall
be a Business Day), (C) the principal amount of such Loans to be converted or
continued, and (D) the Interest Period to be applicable to such converted or
continued LIBOR Rate Loan; provided that if the Borrower wishes to request LIBOR
Rate Loans having an Interest Period of twelve (12) months in duration or less
than one (1) month, such notice must be received by the Administrative Agent not
later than 1:00 p.m. four (4) Business Days prior to the requested date of such
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the applicable Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. If the Borrower fails to
give a timely Notice of Conversion/Continuation prior to the end of the Interest
Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan shall be
converted to a Base Rate Loan. Any such automatic conversion to a Base Rate Loan
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBOR Rate Loan. If the Borrower requests a conversion
to, or continuation of, LIBOR Rate Loans, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a LIBOR Rate Loan. The Administrative Agent shall promptly notify
the affected Lenders of such Notice of Conversion/Continuation.
SECTION 4.3    Fees.
(i)    Commitment Fee. Commencing on the Closing Date, subject to Section
4.15(a)(iii), the Borrower shall pay to the Administrative Agent, for the
account of the Lenders, a non-refundable commitment fee (the “Commitment Fee”)
at a rate per annum equal to the Applicable Rate on the average daily unused
portion of the Commitment of the Lenders (other than the Defaulting Lenders, if
any); provided, that the amount of outstanding Swingline Loans shall not be
considered usage of the Commitment for the purpose of calculating the Commitment
Fee. The Commitment Fee shall be payable in arrears on the last Business Day of
each calendar quarter during the term of this Agreement commencing after the
Closing Date and ending on the date upon which all Obligations (other than
contingent indemnification and expense reimbursement obligations not then due or
asserted) arising under the Revolving Credit Facility shall have been paid and
satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized) and the Commitment has been terminated. The Commitment
Fee shall be distributed by the Administrative Agent to the Lenders (other than
any Defaulting Lender) pro rata in accordance with the Lenders’ respective
Commitment Percentages.
(ii)    Other Fees. The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in their respective Fee Letters. The Borrower shall pay
to the Lenders such fees as shall have been separately agreed upon in writing in
the amounts and at the times so specified.
SECTION 4.4    Manner of Payment. Each payment by the applicable Credit Party on
account of the principal of or interest on the Loans or of any fee, commission
or other amounts (including the Reimbursement Obligation) payable to the Lenders
under this Agreement shall be made not later than 3:00 p.m. on the date
specified for payment under this Agreement to the Administrative Agent at the
Administrative Agent’s Office for the account of the Lenders entitled to such
payment in Dollars, in immediately available funds and shall be made without any
setoff, counterclaim or deduction whatsoever. Any payment received after 3:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the


45

--------------------------------------------------------------------------------





principal of or interest on the Swingline Loans or of any fee, commission or
other amounts payable to the Swingline Lender shall be made in like manner, but
for the account of the Swingline Lender. Each payment to the Administrative
Agent of any Issuing Lender’s fees shall be made in like manner, but for the
account of such Issuing Lender. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 4.9,
Section 4.10, Section 4.11 or Section 11.3 shall be paid to the Administrative
Agent for the account of the applicable Lender. Subject to the definition of
Interest Period, if any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.
Notwithstanding the foregoing, if there exists a Defaulting Lender each payment
by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 4.15(a)(ii).
SECTION 4.5    Evidence of Indebtedness.
(a)    Extensions of Credit. The Credit Extensions made by each Lender and each
Issuing Lender shall be evidenced by one or more accounts or records maintained
by such Lender or such Issuing Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Credit Extension made by
the Lenders or such Issuing Lender to the Credit Parties and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Credit Parties
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender or any
Issuing Lender and the accounts and records of the Administrative Agent in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error. Upon the request of any Lender
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Revolving Credit Note and/or
Swingline Note, as applicable, which shall evidence such Lender’s Revolving
Credit Loans and/or Swingline Loans, as applicable, in addition to such accounts
or records. Each Lender may attach schedules to its Revolving Credit Notes and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.
(b)    Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
SECTION 4.6    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Section 4.8(d), Section 4.9, Section 4.10,
Section 4.11 or Section 11.3) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:


46

--------------------------------------------------------------------------------





(a)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(b)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Credit Parties pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 4.14 or (C) any payment obtained by a Lender
as consideration for the assignment of, or sale of, a participation in any of
its Loans or participations in Swingline Loans and Letters of Credit to any
assignee or participant, other than to any Credit Party or any of their
Subsidiaries or Affiliates (as to which the provisions of this paragraph shall
apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
SECTION 4.7    Administrative Agent’s Clawback.
(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(b)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders, the Issuing Lenders or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lenders
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lenders or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, such Issuing Lender or the Swingline


47

--------------------------------------------------------------------------------





Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
(c)    Nature of Obligations of Lenders. The obligations of the Lenders under
this Agreement to make the Loans, to Issue or participate in Letters of Credit
and to make payments under this Section, Section 4.11(e), Section 11.3(c) or
Section 11.7, as applicable, are several and are not joint or joint and several.
The failure of any Lender to make available its Commitment Percentage of any
Loan requested by the Borrower shall not relieve it or any other Lender of its
obligation, if any, hereunder to make its Commitment Percentage of such Loan
available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.
SECTION 4.8    Changed Circumstances.
(a)    Circumstances Affecting LIBOR Rate Availability. Unless and until a
Replacement Rate is implemented in accordance with clause (c) below, in
connection with any request for a LIBOR Rate Loan or a conversion to or
continuation thereof or otherwise, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans and the right of the Borrower to convert
any Loan to or continue any Loan as a LIBOR Rate Loan shall be suspended, and
the Borrower shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 4.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan; or (B) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as of the last day of such Interest Period.
(b)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current


48

--------------------------------------------------------------------------------





Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan for the remainder of such Interest Period.
(c)    Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 4.8(a), if the Administrative Agent has made the determination (such
determination to be conclusive absent manifest error) that (i) the circumstances
described in Section 4.8(a)(i) or (a)(ii) have arisen and that such
circumstances are unlikely to be temporary, (ii) any applicable interest rate
specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with the
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 4.8(a)(i), (a)(ii), (c)(i), (c)(ii) or
(c)(iii) occurs with respect to the Replacement Rate or (B) the Required Lenders
(directly, or through the Administrative Agent) notify the Borrower that the
Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Loans bearing interest at the Replacement Rate. In connection
with the establishment and application of the Replacement Rate, this Agreement
and the other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 4.8(c). Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 11.2), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment. To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this clause (c), the Replacement Rate shall be applied
in a manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders). After any of the circumstances
described in Section 4.8(c)(i), (c)(ii) or (c)(iii) have occurred, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, until a Replacement Rate has been determined, (x) the obligation of
the Lenders to make or maintain LIBOR Rate Loans shall be suspended, and (y) the
LIBOR component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBOR Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.
(d)    Illegality. If, after the date hereof (or, in the case of any Lender,
such later date as such Lender becomes a Lender hereunder) in any applicable
jurisdiction, the Administrative Agent, any Issuing Lender or any Lender
reasonably determines that the introduction of, or any changes in, any
Applicable Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for the Administrative Agent, any Issuing Lender
or any Lender to (i) perform any of its obligations hereunder or under any other
Loan Document or (ii) to fund or maintain its participation in any Loan or
Letter of Credit,


49

--------------------------------------------------------------------------------





such Person shall promptly notify the Administrative Agent, then, upon the
Administrative Agent notifying the applicable Credit Party, and until such
notice by such Person is revoked, any obligation of such Person to issue, make,
fund or maintain any such Credit Extension shall be suspended. Upon receipt of
such notice, the Credit Parties shall, unless such Issuing Lender or Lender has
been replaced in accordance with Section 4.12, (A) repay that Person’s
participation in the Loans or other applicable Obligations on the last day of
the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Borrower or, if earlier, the date
specified by such Person in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
Applicable Law) and (B) take all reasonable actions requested by such Person to
mitigate or avoid such illegality.
SECTION 4.9    Indemnity. The Borrower hereby indemnifies each of the Lenders
against any actual loss or expense (including any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow or continue a LIBOR Rate
Loan or convert to a LIBOR Rate Loan on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. The amount
of such loss and expense shall be limited to an amount equal to the excess, as
reasonably determined by such Lender, of (x) its costs of obtaining funds for
the LIBOR Rate Loan that is the subject of an event described in clauses (a),
(b) or (c) of this Section 4.9 for the period from the date of such event to the
last day of the Interest Period in effect (or that would have been in effect)
for such LIBOR Rate Loan over (y) the amount of interest reasonably likely to be
realized by such Lender in redeploying the funds released or not utilized by
reason of such event for such period. A certificate of such Lender setting forth
the basis for determining such amount or amounts necessary to compensate such
Lender shall be forwarded to the Borrower through the Administrative Agent and
shall be conclusively presumed to be correct save for manifest error. Each
party’s obligations under this Section shall survive the termination of the Loan
Documents and payment of the obligations hereunder.
SECTION 4.10    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or any Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


50

--------------------------------------------------------------------------------





(iii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to Issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any Lending
Office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitment of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit Issued by such Issuing
Lender, to a level below that which such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Lender’s policies and the policies of such Lender’s or such Issuing Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time upon written request of such Lender or such Issuing Lender the Borrower
shall promptly pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.
Notwithstanding the foregoing, the Borrower shall be not required to pay such
amounts to any Lender, Issuing Lender or other Recipient unless such Lender,
Issuing Lender or other Recipient certifies that it is the general practice of
such Lender, Issuing Lender or Recipient at such time to request compensation
for such matters from similarly situated borrowers.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or such Issuing Lender’s
or such other Recipient’s right to demand such compensation; provided that the
Borrower shall not be required to compensate any Lender or any Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if


51

--------------------------------------------------------------------------------





the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).
(e)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
SECTION 4.11    Taxes.
(a)    Defined Terms. For purposes of this Section 4.11, the term “Lender”
includes any Issuing Lender and the term “Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. Upon becoming aware that it must
make a deduction or withholding of any Tax pursuant to this Section 4.11(b) that
requires an increased sum payable by a Credit Party or is otherwise an
Indemnified Tax, the applicable Withholding Agent shall promptly notify the
Credit Parties and the Administrative Agent.
(c)    Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
(d)    Indemnification by the Credit Parties. The Credit Parties shall jointly
and severally indemnify each Recipient, within ten (10) Business Days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
applicable Credit Party by a Recipient (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Recipient, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) Business Days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest


52

--------------------------------------------------------------------------------





error. Each Lender hereby authorizes the Administrative Agent to setoff and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 4.11,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.11(g)(ii)(A), (ii)(B), and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission (A) would subject such Lender to any material unreimbursed cost or
expense or (B) would materially prejudice the legal or commercial position of
such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E


53

--------------------------------------------------------------------------------





establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


54

--------------------------------------------------------------------------------





Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.11 (including by
the payment of additional amounts pursuant to this Section 4.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 4.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 4.12    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender asserts that it
has become illegal for it to issue, make, fund or maintain any such Credit
Extension under Section 4.8(c), requests compensation under Section 4.9, or
requires any Credit Party to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 4.11, then such Lender shall, at the request of the Borrower, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would avoid any illegality described
in Section 4.8(d) or eliminate or reduce amounts payable pursuant to Section 4.9
or Section 4.11, as the case may be, in the future and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender asserts that it has become illegal
for it to issue, make, fund or maintain any such Credit Extension under Section
4.8(d), requests compensation under Section 4.9, or if any Credit Party is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.11,
and, in each case, such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 4.12(a), or if any Lender is
a Defaulting Lender or a Non-Consenting Lender or ceases to be a NAIC Qualified
Lender


55

--------------------------------------------------------------------------------





(unless such Lender has in effect a Fronting Agreement with a Person which is
listed on the NAIC Qualified Institution List to act as a Fronting Bank in
accordance with Section 4.16), then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.9), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 4.9 or Section 4.11) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
(i)    the Borrower shall have paid or cause to be paid to the Administrative
Agent the assignment fee (if any) specified in Section 11.9;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of any of its Loans and L/C Advances, its funded
participations in Letters of Credit and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 4.9 from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts));
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 4.9 or payments required to be made pursuant to
Section 4.11, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply and, in the case of any request for compensation or Indemnified
Taxes or additional amounts, such requests have been rescinded.
(c)    Selection of Lending Office. Subject to Section 4.12(a), each Lender may
make any Credit Extensions to the Borrower through any Lending Office, provided
that the exercise of this option shall not affect the obligations of the
Borrower to repay the Credit Extension in accordance with the terms of this
Agreement or otherwise alter the rights of the parties hereto.
SECTION 4.13    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default or Event of
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time, request an increase in the
aggregate Commitments by an aggregate amount (for all such requests) not
exceeding $200,000,000; provided that any such request for an increase shall be
in a minimum amount of $5,000,000. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal


56

--------------------------------------------------------------------------------





to, greater than, or less than its Commitment Percentage of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
Fronting Banks and the Swingline Lender, the Borrower may also invite one or
more Eligible Assignees to become Lenders pursuant to a joinder agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower.
(d)    Effective Date and Allocations. If the aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
dated as of the Increase Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer of the Borrower (x) certifying and attaching the
resolutions adopted by the board of directors (or equivalent governing body) of
the Borrower approving or consenting to such increase, and (y) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article VI and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date
(except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects), except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date (except to the extent
any such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true and correct in all respects), and (B) no Default or Event of Default
exists. The Borrower shall prepay any Revolving Credit Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 4.9) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Commitment Percentages arising from any
nonratable increase in the Commitments under this Section, after giving effect
to any assignments or reallocations of Revolving Credit Loans entered into among
the Lenders substantially concurrently with the effectiveness of such increase.
Unless otherwise agreed to by the Borrower, the L/C Sublimit (but not the
Fronting Commitment of any Fronting Bank’s) shall be ratably increased on any
Increase Effective Date.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 4.6 or Section 11.2 to the contrary.
SECTION 4.14    Cash Collateral. If there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent, any Fronting Bank (with a copy to the Administrative Agent) or the
Swingline Lender (with a copy to the Administrative Agent), the Account Parties
shall provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined after giving effect to Section 4.15(a)(v) and any
Cash Collateral provided by such Defaulting Lender).
(a)    Grant of Security Interest. Each Account Party, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Fronting Banks and the Lenders, and
agrees to maintain, a first priority security interest in all such Cash
Collateral


57

--------------------------------------------------------------------------------





as security for the obligations to which such Cash Collateral may be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Fronting Banks and the Lenders as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Account Parties will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under Section
4.14(a) or Section 4.15 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of its Participated Letter of Credit Exposure (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Fronting Bank shall no
longer be required to be held as Cash Collateral pursuant to this Section 4.14
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent that there exists excess Cash
Collateral; provided that, subject to Section 4.14, the Person providing Cash
Collateral and the Fronting Banks may agree that Cash Collateral shall be held
to support future anticipated Fronting Exposure or other obligations.
SECTION 4.15    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
11.2.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Fronting
Banks and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 4.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent or the refund of any Cash Collateral provided by the
Borrower; fifth, if so determined by the Administrative Agent and the Borrower,
to be held in a deposit account and released pro rata in order to (A) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans, Syndicated Letters of Credit and funded participations under this
Agreement


58

--------------------------------------------------------------------------------





and (B) Cash Collateralize the Fronting Banks’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Participated Letters of
Credit Issued under this Agreement, in accordance with Section 4.14; sixth, to
the payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans, or a payment to
reimburse any L/C Disbursement in respect of a Syndicated Letter of Credit or
funded participations in Letters of Credit or Swingline Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (2)
such Loans were made or the related Letters of Credit or Swingline Loans were
issued at a time when the conditions set forth in Section 5.2 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, L/C
Disbursements and funded participations in Letters of Credit or Swingline Loans
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, L/C Disbursements or funded participations in
Letters of Credit or Swingline Loans owed to, such Defaulting Lender until such
time as all Loans, unpaid L/C Disbursements and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with their respective Commitment Percentages without
giving effect to Section 4.15(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    A Defaulting Lender shall be entitled to receive Letter of Credit Fees
pursuant to Section 3.9 for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Commitment Percentage of the Stated
Amount of Letters of Credit for which such Defaulting Lender has provided Cash
Collateral required pursuant to Section 4.14.
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s Letter of Credit
Exposure that has been reallocated to such Non-Defaulting Lender pursuant to
Section 4.15(a)(iv) and/or Section 4.16(d).
(D)    Notwithstanding the foregoing, if any Defaulting Lender’s Participated
Letter of Credit Exposure is not Cash Collateralized or reallocated pursuant to
Section 4.15(a)(iv), then, without prejudice to any rights or remedies of the
Fronting Bank or any Lender


59

--------------------------------------------------------------------------------





hereunder, all Letter of Credit Fees that otherwise would have been payable to
such Defaulting Lender with respect to such Defaulting Lender’s Participated
Letter of Credit Exposure shall be payable to the applicable Fronting Bank until
such Defaulting Lender’s Participated Letter of Credit Exposure is Cash
Collateralized.
(iv)    Reallocation of Participations. All or any part of such Defaulting
Lender’s Participated Letter of Credit Exposure shall be automatically
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders in accordance with their respective Commitment
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause the Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.
Subject to Section 11.22, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay all Swingline Loans and (y) second,
Cash Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 4.14.
(b)    Fronting Bank; Swingline Lender. So long as any Lender is a Defaulting
Lender, (i) no Fronting Bank shall be required to Issue any Participated Letter
of Credit unless the Commitments of the Non-Defaulting Lenders and/or Cash
Collateral provided by the Account Parties or the Defaulting Lender are at least
equal to the Stated Amount of such Participated Letter of Credit, and
participating interests in any such newly Issued Participated Letter of Credit
shall be allocated among Non-Defaulting Lenders (and Defaulting Lenders shall
not participate therein) and (ii) the Swingline Lender shall not be under any
obligation to make any Swingline Loan if it shall determine (which determination
shall be conclusive and binding absent manifest error) that it has, or by such
Credit Extension may have, Fronting Exposure.
(c)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
L/C Agent, the Swingline Lender and the Fronting Banks agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), such Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with the Commitments without giving effect to Section
4.15(a)(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Credit Parties while that Lender
was a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender; and
provided, further, that upon such Defaulting Lender becoming a Non-Defaulting
Lender, subject to Section 3.6(a), the Administrative Agent shall return to the
Borrower any Cash Collateral provided by the Borrower under Section 4.14 with
respect to such Lender.
SECTION 4.16    Provisions Relating to NAIC Qualified Lenders.


60

--------------------------------------------------------------------------------





(a)    Each Lender represents that on the date of this Agreement (or, if later,
the date such Lender becomes a party to this Agreement), it is a NAIC Qualified
Lender or has entered into a Fronting Agreement with a NAIC Qualified Lender in
accordance with the requirements of this Section 4.16. Each Lender agrees to use
commercially reasonable efforts in order to, at all times, (i) be listed on the
NAIC Qualified Institution List or (ii) if such Lender is not listed on the NAIC
Qualified Institution List, maintain in effect a Fronting Agreement with a
Person which a NAIC Qualified Lender to act as a Fronting Bank for such Lender
in respect of its obligations under the Syndicated Letters of Credit (which
Person, prior to entering in such Fronting Agreement, shall be subject to the
prior written consent of each of the Borrower and the Administrative Agent, such
consent, in each case, shall not be unreasonably withheld). If any Lender shall
enter into a Fronting Agreement hereunder at any time, it shall promptly furnish
a copy thereof to the Borrower and the Administrative Agent. If at any time any
Lender shall cease to be a NAIC Qualified Lender, such Lender shall promptly
notify the Borrower and the Administrative Agent and forthwith comply with its
obligations under this Section 4.16. In connection with the execution or
termination of any Fronting Agreement, the L/C Agent is authorized to amend or
replace each outstanding Syndicated Letter of Credit to add or remove the
applicable Non-NAIC Qualified Lender or Non-NAIC Fronting Bank, as the case may
be. Each Lender shall promptly provide evidence to the Administrative Agent or
the Borrower of such Lender’s compliance with the requirements of this Section
4.16 upon request by the Administrative Agent or the Borrower.
(b)    If at any time any Lender is a Non-NAIC Qualified Lender and does not
have a Fronting Agreement in effect with a NAIC Qualified Lender, such Non-NAIC
Qualified Lender shall be obligated to provide cash collateral for its Letter of
Credit Exposure on the following terms:
(i)    With respect to any then existing Participated Letter of Credit Exposure
of such Non-NAIC Qualified Lender, at the option of the applicable Fronting Bank
or the Borrower, such Non-NAIC Qualified Lender shall forthwith deliver to the
Administrative Agent an amount in cash equal to the product of (i) the Cash
Collateral Percentage multiplied by (ii) the maximum amount of such Non-NAIC
Qualified Lender’s Participated Letter of Credit Exposure (such amount provided
in respect of such Participated Letter of Credit Exposure being herein called
“Participated Letter of Credit Cash Collateral”). Upon receipt of any
Participated Letter of Credit Cash Collateral (including any additional cash
collateral provided under clause (iii) below that constitutes Participated
Letter of Credit Cash Collateral), the Administrative Agent or the applicable
Fronting Bank will establish one or more cash collateral accounts in the name
and under the sole dominion and control of the Administrative Agent or the
applicable Fronting Bank (each such cash collateral account, a “Participated
Letter of Credit Collateral Account”) and deposit therein the relevant portion
of such Participated Letter of Credit Cash Collateral (including the relevant
portion of any additional cash collateral provided by such Non-NAIC Qualified
Lender in respect of its additional Participated Letter of Credit Exposure
pursuant to clause (iii) below) as collateral solely for the benefit of the
applicable Fronting Bank to secure such Non-NAIC Qualified Lender’s obligations
in respect of the Participated Letter of Credit Exposure with respect to
Participated Letters of Credit Issued by such Fronting Bank and such Non-NAIC
Qualified Lender hereby pledges and grants to the Administrative Agent or the
applicable Fronting Bank, for the benefit of the applicable Fronting Bank, a
security interest in all of its right, title and interest in and to each
Participated Letter of Credit Collateral Account and the balances from time to
time therein. The balances from time to time in the Participated Letter of
Credit Collateral Account shall not constitute payment of any such obligations
until applied by the Administrative Agent as provided herein.
(ii)    With respect to any then existing Syndicated Letter of Credit Exposure
of such Non-NAIC Qualified Lender, such Non-NAIC Qualified Lender and/or the
Borrower may request that


61

--------------------------------------------------------------------------------





another Lender act as a Non-NAIC Fronting Bank for (and to enter into a Fronting
Agreement with) such Non-NAIC Qualified Lender with respect to such Non-NAIC
Qualified Lender’s then existing Syndicated Letter of Credit Exposure (and such
additional Syndicated Letter of Credit Exposure of such Non-NAIC Qualified
Lender, to the extent provided in clause (iii) below); provided that (A) no
Lender shall be obligated to so act as a Non-NAIC Fronting Bank and (B) any
agreement of any Lender to so act as a Non-NAIC Fronting Bank shall be on such
terms and conditions and subject to payment of such fees as shall be agreed
among such Non-NAIC Fronting Bank, the Non-NAIC Qualified Lender, the
Administrative Agent and the Borrower (including, to the extent required by the
Non-NAIC Fronting Bank or the Borrower, the requirement that such Non-NAIC
Qualified Lender shall forthwith deliver to the Administrative Agent an amount
in cash equal to the product of (i) the Cash Collateral Percentage multiplied by
(ii) the maximum amount of such Non-NAIC Qualified Lender’s Syndicated Letter of
Credit Exposure (such amount provided in respect of such Syndicated Letter of
Credit Exposure being herein called the “Syndicated Letter of Credit Cash
Collateral”)). Upon receipt of any Syndicated Letter of Credit Cash Collateral
(including any additional cash collateral provided under clause (iii) below that
constitutes Syndicated Letter of Credit Cash Collateral) by the Administrative
Agent from such Lender, the Administrative Agent will establish a cash
collateral account (of the type described in clause (i) above) (the “Syndicated
Letter of Credit Collateral Account” and, together with each Participated Letter
of Credit Collateral Account, each a “Letter of Credit Collateral Account”) and
deposit therein such Syndicated Letter of Credit Cash Collateral (including any
additional cash collateral provided by such Lender in respect of its additional
Syndicated Letter of Credit Exposure pursuant to clause (iii) below) as
collateral solely for the benefit of the Non-NAIC Fronting Bank to secure such
Non-NAIC Qualified Lender’s obligations to the Non-NAIC Fronting Bank under such
Fronting Agreement in respect of such Non-NAIC Qualified Lender’s Syndicated
Letter of Credit Exposure and such Non-NAIC Qualified Lender hereby pledges and
grants to the Administrative Agent, for the benefit of such Non-NAIC Fronting
Bank, a security interest in all of its right, title and interest in and to the
Syndicated Letter of Credit Collateral Account and the balances from time to
time therein. The balances from time to time in the Syndicated Letter of Credit
Collateral Account shall not constitute payment of any such obligations until
applied by the Administrative Agent as provided herein.
(iii)    If at any time thereafter any Account Party shall request the issuance
of additional Letters of Credit and at such time such Lender remains a Non-NAIC
Qualified Lender, upon the request of any applicable Fronting Bank, applicable
Non-NAIC Fronting Bank or the Borrower, as applicable, such Non-NAIC Qualified
Lender shall provide additional cash collateral in respect of its Commitment
Percentage (or, if such Account Party has made a Non-Pro Rata Issuance Election
with respect to a Syndicated Letter of Credit, any other applicable share of
such Syndicated Letter of Credit) of the stated amount under such Letter of
Credit in accordance with clause (i) or (ii) above, as applicable (provided
that, with respect to any Participated Letter of Credit Exposure, such
collateral shall be provided only at the option of the applicable Fronting Bank
or the Borrower and with respect to any Syndicated Letter of Credit Exposure,
such collateral shall be provided only at the option of the applicable Non-NAIC
Fronting Bank or the Borrower) and, upon receipt of such collateral, the
applicable Fronting Bank, Administrative Agent or such other party shall hold
and apply such collateral as Participated Letter of Credit Cash Collateral or
Syndicated Letter of Credit Cash Collateral, as applicable, in accordance with
this subsection (b).
(iv)    Anything in this Agreement to the contrary notwithstanding, funds held
in any Letter of Credit Collateral Account established under this subsection (b)
shall be subject to withdrawal only as provided herein. Amounts on deposit in
each Letter of Credit Collateral Account shall be invested and reinvested by the
Administrative Agent in such short-term investments as the


62

--------------------------------------------------------------------------------





Administrative Agent shall determine in its sole discretion or, in the case of
any Participated Letter of Credit Collateral Account, as the applicable Fronting
Bank for whose benefits the funds therein have been pledged may direct the
Administrative Agent or, in the case of the Syndicated Letter of Credit
Collateral Account, as the applicable Non-NAIC Fronting Bank(s) may direct the
Administrative Agent. All such investments and reinvestments shall be held in
the name and be under the sole dominion and control of the Administrative Agent
and shall be credited to the relevant Letter of Credit Collateral Account for
the benefit of the Person for which such funds are being held. At any time, and
from time to time, the Administrative Agent shall, if instructed by (in the case
of any Participated Letter of Credit Collateral Account) the applicable Fronting
Bank in its sole discretion or (in the case of the Syndicated Letter of Credit
Collateral Account) the applicable Non-NAIC Fronting Bank (or the Borrower if
that Non-NAIC Qualified Lender does not have in effect a Fronting Agreement) in
its sole discretion, as the case may be, liquidate any such investments and
reinvestments and credit the proceeds thereof to such Letter of Credit
Collateral Account and apply or cause to be applied the balances therein to the
payment of such Lender’s obligations then due and payable which are secured by
such balances.
(v)    If at any time the Letters of Credit in respect of any Letter of Credit
Exposure for which cash collateral has been provided by such Non-NAIC Qualified
Lender under this subsection (b) shall no longer exist, the Administrative Agent
shall, at the request of such Non-NAIC Qualified Lender, deliver to such
Non-NAIC Qualified Lender (with the concurrence of the applicable Fronting Bank,
applicable Non-NAIC Fronting Bank or the Borrower, as applicable), against
receipt but without any recourse, warranty or representation whatsoever, the
remaining balance in the relevant Letter of Credit Collateral Account.
(vi)    If at any time such Non-NAIC Qualified Lender shall become a NAIC
Qualified Lender, subject, in the case of any Syndicated Letter of Credit
Exposure of such Lender, to (x) the termination of the Fronting Agreement
entered into between the applicable Non-NAIC Fronting Bank and such Lender
releasing the Non-NAIC Fronting Bank’s obligation thereunder to act as a
Non-NAIC Fronting Bank for such Lender and (y) with the consent of the
beneficiary under each Syndicated Letter of Credit to the extent required by the
terms thereof or under applicable law, the amendment of each such Syndicated
Letter of Credit by the Administrative Agent to reinstate such Lender’s
liability thereunder (and terminate the applicable Non-NAIC Fronting Bank’s
liability thereunder), the Administrative Agent shall, at the request of such
Lender, deliver to such Lender (with the concurrence of the applicable Fronting
Bank (with respect to any Participated Letter of Credit Exposure), the
applicable Non-NAIC Fronting Bank (with respect to any Syndicated Letter of
Credit Exposure) or the Borrower (with respect to any Syndicated Letter of
Credit Exposure for which the Non-NAIC Qualified Lender does not have in effect
a Fronting Agreement)), against receipt but without any recourse, warranty or
representation whatsoever, the remaining balance in the relevant Letter of
Credit Collateral Account.
(c)    Notwithstanding anything herein to the contrary, so long as any Lender
shall be a Non-NAIC Qualified Lender, the Borrower may, upon notice to such
Non-NAIC Qualified Lender and the Administrative Agent, require such Non-NAIC
Qualified Lender, at the expense of such Non-NAIC Qualified Lender, to assign,
without recourse (in accordance with and subject to the restrictions contained
in Section 11.9), all its interests, rights and obligations under this Agreement
and the Letters of Credit Issued, or participated in, by such Non-NAIC Qualified
Lender to any Eligible Assignee and shall assume such obligations (which
assignee may be another Lender, if it, in its sole discretion, accepts such
assignment) with (and subject to) the consent of the Administrative Agent (which
consent shall not unreasonably be withheld); provided that such Non-NAIC
Qualified Lender shall have received payment of an amount equal


63

--------------------------------------------------------------------------------





to the outstanding amount of its L/C Disbursements (including participations
therein), principal of its Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding L/C Disbursements, Loans and accrued interest and fees) or the
Borrowers (in the case of all other amounts).
(d)    During the period that such Non-NAIC Qualified Lender (i) does not have a
Non-NAIC Fronting Bank and (ii) continues to be a Lender hereunder, the Borrower
may, subject to the terms and conditions set forth in this clause (d), elect
that all Syndicated Letters of Credit that are requested to be Issued or that
are outstanding, be Issued or renewed, extended or amended, as applicable, by
the Lenders on an adjusted pro rata basis that excludes the Commitment of such
Non-NAIC Qualified Lender (such election, a “Non-Pro Rata Issuance Election”),
provided that, if the Borrower makes a Non-Pro Rata Issuance Election, (A) such
issuance, renewal, extension or adjustment shall be made only to the extent that
it would not cause the Credit Exposure owing to any Lender to exceed such
Lender’s Commitment and (B) thereafter, if the Borrower elects to request a
Loan, such Loan shall be advanced as provided in Section 2.3(b).
(e)    In the event any Lender or other Person agrees to act as a Non-NAIC
Fronting Bank pursuant to Section 4.16(b), the L/C Agent is authorized, upon the
Borrower’s request, to amend or replace each outstanding Syndicated Letter of
Credit to remove the applicable Non-NAIC Qualified Lender and add such Person to
reflect the application of this Section 4.16 and to Issue new Syndicated Letters
of Credit reflecting the application of this Section 4.16. With respect to any
Syndicated Letter of Credit as to which any Lender or other Person acts as a
Non-NAIC Fronting Bank for a Non-NAIC Qualified Lender, such Non-NAIC Fronting
Bank shall be deemed to have sold and transferred to such Non-NAIC Qualified
Lender, and such Non-NAIC Qualified Lender shall be deemed irrevocably and
unconditionally to have purchased and received from such Non-NAIC Fronting Bank,
without recourse or warranty, an undivided interest and participation in such
Syndicated Letter of Credit. The purchase and funding of such participation
shall be governed by the provisions of Section 3.2(c), Section 3.2(d) and
Section 3.2(f), mutatis mutandis.
ARTICLE V

CONDITIONS OF CLOSING AND ISSUANCE
SECTION 5.1    Conditions to Closing and Initial Credit Extensions. The
obligation of the Lenders to close this Agreement and to make the initial Credit
Extensions, if any, on the Closing Date is subject to the satisfaction of each
of the following conditions:
(a)    Executed Loan Documents. This Agreement and a Revolving Credit Note in
favor of each Lender requesting a Revolving Credit Note at least two (2)
Business Days prior to the Closing Date, shall have been duly authorized,
executed and delivered to the Administrative Agent by the parties thereto.
(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) as of the Closing Date, no Default or
Event of Default has occurred and is continuing; and (C) since December 31,
2018, no event has occurred or condition arisen, either


64

--------------------------------------------------------------------------------





individually or in the aggregate, that has had, or would reasonably be expected
to have a Material Adverse Effect.
(ii)    Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is (A) a
true, correct and complete copy of the articles or certificate of incorporation
or formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) a true, correct and complete copy
of the bylaws or other governing document of such Credit Party as in effect on
the Closing Date, (C) a true, correct and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) a copy of any applicable certificate
required to be delivered pursuant to Section 5.1(b)(iii) required to be
satisfied as of the Closing Date.
(iii)    Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, to the
extent available in such jurisdiction.
(iv)    Opinions of Counsel. Opinions of counsel to the Credit Parties addressed
to the Administrative Agent and the Lenders with respect to the Credit Parties,
the Loan Documents and such other matters as the Administrative Agent shall
request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the Administrative Agent and the Lenders).
(c)    Lien Search. The Administrative Agent shall have received the results of
a Lien search, in form and substance reasonably satisfactory to the
Administrative Agent, indicating among other things that the assets of each such
Credit Party are free and clear of any Lien (except for Permitted Liens).
(d)    No Injunction, Etc. No action, proceeding or investigation shall have
been instituted, threatened in writing or proposed in writing against any Credit
Party before any Governmental Authority to enjoin, restrain, or prohibit, or to
obtain substantial damages in respect of, or which is related to or arises out
of this Agreement or the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby.
(e)    Payment at Closing. The Borrower shall have paid (i) to the Arrangers and
the Administrative Agent, the fees required under the Fee Letters to be paid on
the Closing Date, in the amounts due and payable on the Closing Date as required
by the terms thereof, (ii) to the Administrative Agent, the initial payment of
the annual administrative fee described in the Wells Fargo Fee Letter, and
(iii) all other fees and reasonable expenses of the Arrangers, the
Administrative Agent, the L/C Agent, the Issuing Lenders and the Lenders
required hereunder to be paid on or prior to the Closing Date (including
reasonable fees and expenses of counsel) in connection with this Agreement, the
other Loan Documents and the transactions contemplated hereby.
(f)    Miscellaneous.
(i)    Notice of Account Designation. The Administrative Agent shall have
received a Notice of Account Designation specifying the account or accounts to
which the proceeds of any Loans made on or after the Closing Date are to be
disbursed.


65

--------------------------------------------------------------------------------





(ii)    Termination of Existing Credit Agreement. The Administrative Agent shall
have received evidence that the Credit Agreement, dated as of August 1, 2014,
among the Borrower, the Subsidiaries of the Borrower party thereto, the lenders
party thereto and Wells Fargo, as administrative agent has been or concurrently
with the Closing Date is being terminated and all amounts due and payable
thereunder have been paid in full.
(iii)    PATRIOT Act, etc.
(A)    Each Credit Party shall have provided to the Administrative Agent and the
Lenders the documentation and other information requested by the Administrative
Agent or the Lenders in order to comply with requirements of any Anti-Money
Laundering Laws, including, without limitation, the PATRIOT Act and any
applicable “know your customer” rules and regulations.
(B)    Each Credit Party that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall have delivered to the Administrative
Agent, and any Lender requesting the same, a Beneficial Ownership Certification
in relation to such Credit Party, in each case at least three (3) Business Days
prior to the Closing Date.
Without limiting the generality of the provisions of Section 10.3, for purposes
of determining compliance with the conditions specified in this Section 5.1, the
Administrative Agent and each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
SECTION 5.2    Conditions Precedent to all Credit Extensions. The obligations of
the Lenders to make or participate in any Credit Extensions (including the
initial Credit Extensions) and/or any Issuing Lender to Issue any Letter of
Credit are subject to the satisfaction of the following conditions precedent on
the relevant borrowing, issuance or extension date:
(a)    Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents (other than,
after the Closing Date, the representations and warranties set forth in Section
6.12 or Section 6.13) shall be true and correct in all material respects, except
for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects, on and as of such borrowing, issuance
or extension date with the same effect as if made on and as of such date (except
for any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).
(b)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.
(c)    Notice. The Administrative Agent shall have received a Notice of
Borrowing or Letter of Credit Notice, as applicable, from the Borrower as
required hereunder.


66

--------------------------------------------------------------------------------





(d)    Miscellaneous. In addition to the foregoing, each Issuing Lender shall be
under no obligation to Issue any Letter of Credit (and, with respect to
Syndicated Letters of Credit, the L/C Agent shall not Issue any Syndicated
Letter of Credit on behalf of the Issuing Lenders) if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
having jurisdiction over such Issuing Lender shall by its terms enjoin or
restrain the issuance of such Letter of Credit or any law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over it shall prohibit,
or request that it refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon it with respect to such
Letter of Credit any restriction or reserve or capital requirement (for which
such issuing Lender is not otherwise compensated) not in effect on the Closing
Date, or any unreimbursed loss, cost or expense which was not applicable or in
effect as of the Closing Date and which such Issuing Lender in good faith deems
material to it;
(ii)    the L/C Agent or the Fronting Bank, as applicable, shall have delivered
a Notice of Non-Extension with respect to such Letter of Credit;
(iii)    the Administrative Agent has received written notice from the Fronting
Bank, the L/C Agent or the Required Lenders, as the case may be, or from the
applicable Account Party, on or prior to the Business Day prior to the requested
date of the issuance of such Letter of Credit, that one or more of the
applicable conditions under this Section 5.2 is not then satisfied;
(iv)    the expiry date of such Letter of Credit would occur more than twelve
months (or, with respect to Participated Letters of Credit and in the sole
discretion of the applicable Fronting Bank, 15 months) after the date of
issuance or last extension unless the Required Lenders have approved such expiry
date;
(v)    the expiry date of such Letter of Credit occurs after the Final Maturity
Date, unless all of the Lenders have approved such expiry date in writing;
(vi)    such Letter of Credit is not substantially in form and substance
reasonably acceptable to the Fronting Bank or the L/C Agent (acting on behalf of
the Issuing Lenders);
(vii)    such Letter of Credit is denominated in a currency other than Dollars
or a Foreign Currency;
(viii)    immediately after giving effect thereto, either (A) any Lender’s
Credit Exposure would exceed such Lender’s Commitment at such time, or (B) the
aggregate Credit Exposure of the Lenders would exceed the aggregate Commitments
at such time;
(ix)    with respect to the issuance of any Participated Letter of Credit or
Syndicated Letter of Credit for which any Fronting Bank has agreed to serve as a
Fronting Bank, immediately after giving effect thereto, the aggregate L/C
Obligations outstanding in respect of all Participated Letters of Credit and
such Syndicated Letters of Credit would exceed the Fronting Commitment of such
Fronting Bank at such time; or
(x)    in the case of a Syndicated Letter of Credit, any Lender is a Non-NAIC
Qualified Lender at such time (unless such Lender has in effect a Fronting
Agreement with a Person which is listed on the NAIC Qualified Institution List
to act as a Fronting Bank in accordance with Section 4.16 or the Borrower is
able to, and in fact does, exercise a Non-Pro Rata Issuance Election).


67

--------------------------------------------------------------------------------





ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Credit Extensions, the Credit Parties (solely as
to itself and, where applicable, its Subsidiaries) hereby represent and warrant
to the Administrative Agent, the Issuing Lenders and the Lenders both
immediately before and immediately after giving effect to the transactions
contemplated hereunder, which representations and warranties shall be deemed
made on the Closing Date and as otherwise set forth in Section 5.2, that:
SECTION 6.1    Organization; Power; Qualification. Each Credit Party and each
Material Subsidiary thereof (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(b) has the power and authority to own its Properties and to carry on its
business as now being and hereafter proposed to be conducted and (c) is duly
qualified and authorized to do business in each jurisdiction in which the
character of its Properties or the nature of its business requires such
qualification and authorization except in jurisdictions where the failure to be
so qualified or in good standing would not reasonably be expected to result in a
Material Adverse Effect. No Credit Party is an EEA Financial Institution.
SECTION 6.2    Ownership. Each Material Subsidiary of the Borrower as of the
Closing Date, and the percentage ownership of each owner in such Material
Subsidiary as of the Closing Date, is listed on Schedule 6.2. All outstanding
shares of the Borrower and each of its Material Subsidiaries have been duly
authorized and validly issued and are fully paid and nonassessable (to the
extent such concept is applicable) and not subject to any preemptive or similar
rights, except as described in Schedule 6.2.
SECTION 6.3    Authorization; Enforceability. Each Credit Party has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party in accordance with their
respective terms. This Agreement and each of the other Loan Documents have been
duly executed and delivered by the duly authorized officers of each Credit Party
that is a party thereto, and each such document constitutes the legal, valid and
binding obligation of each Credit Party, enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal Debtor Relief Laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.
SECTION 6.4    Compliance of Agreement, Loan Documents and Credit Extensions
with Laws, Etc. The execution, delivery and performance by each Credit Party of
the Loan Documents to which each such Person is a party, in accordance with
their respective terms, the Credit Extensions hereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (a) require any Governmental Approval or violate
any Applicable Law relating to any Credit Party where the failure to obtain such
Governmental Approval or such violation would reasonably be expected to have a
Material Adverse Effect, (b) conflict with, result in a breach of or constitute
a default under the articles of incorporation, bylaws or other organizational
documents of any Credit Party, (c) conflict with, result in a breach of or
constitute a default under any indenture, agreement or other instrument to which
such Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person, which would, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (e) require any


68

--------------------------------------------------------------------------------





consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement other than consents, authorizations, filings or
other acts or consents for which the failure to obtain or make would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
SECTION 6.5    Compliance with Law; Governmental Approvals. Each Credit Party
and each Material Subsidiary thereof (a) has all Governmental Approvals required
by any Applicable Law for it to conduct its business, each of which is in full
force and effect, (b) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (c) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority, except in each case of clauses
(a), (b) or (c) where the failure to have, comply or file would not reasonably
be expected to have a Material Adverse Effect.
SECTION 6.6    Tax Returns and Payments. Each Credit Party and each Material
Subsidiary of the Borrower has timely filed all material federal, state,
provincial, local and foreign tax returns and reports required to be filed by it
and has paid all Taxes, assessments, fees and other charges levied upon it or
upon its properties that are shown thereon as due and payable, other than (i)
those Taxes, assessments, fees and other charges that are being contested in
good faith and by proper proceedings and for which adequate reserves have been
established in accordance with GAAP or (ii) where the failure to file such
returns and reports or the failure to pay such Taxes, assessments, fees and
other charges would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. To the Knowledge of each Credit
Party, there is no ongoing audit or examination or other investigation by any
Governmental Authority of the tax liability of such Credit Party or any Material
Subsidiary thereof the outcome of which would reasonably be expected to have a
Material Adverse Effect.
SECTION 6.7    Environmental Matters. Each Credit Party and each Material
Subsidiary thereof is in compliance with existing Environmental Laws and there
are no written pending environmental claims alleging potential liability or
responsibility for any violation of any Environmental Law on their respective
businesses, operations and properties, in each case are reasonably likely to be
adversely determined and with respect to which, if adversely determined, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
SECTION 6.8    Employee Benefit Matters.
(a)    Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Benefit Plans except for any
required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
(b)    No Termination Event has occurred or is reasonably expected to occur
except for such events that would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.
(c)    Each Foreign Pension Plan has been maintained in compliance with its
terms and with the requirements of any and all Applicable Law and has been
maintained, where required, in good standing with applicable regulatory
authorities, except where the failure to do any of the foregoing has not had, or
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. All


69

--------------------------------------------------------------------------------





contributions required to be made with respect to a Foreign Pension Plan have
been timely made, except where the failure to do any of the foregoing has not
had, or would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. No Credit Party or any of its Subsidiaries
has incurred any obligation in connection with the termination of, or withdrawal
from, any Foreign Pension Plan, except for any obligations which have not had,
or would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. The present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Pension Plan, determined
as of the end of the most recently ended fiscal year of the Borrower on the
basis of actuarial assumptions, each of which is reasonable, did not exceed the
current value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities (any such excess a “value shortfall”), except for any such
value shortfalls which have not had, or would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
SECTION 6.9    Margin Stock. No Credit Party nor any Material Subsidiary of the
Borrower is engaged principally or as one of its activities in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” (as each such term is defined or used, directly or indirectly, in
Regulation U of the Board of Governors of the Federal Reserve System). No part
of the proceeds of any of the Loans or Letters of Credit will be used for
purchasing or carrying margin stock or for any purpose which violates, or which
would be inconsistent with, the provisions of Regulation T, U or X of such Board
of Governors.
SECTION 6.10    Government Regulation. No Credit Party nor any Material
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company” (as each such term is defined or used in the Investment
Company Act).
SECTION 6.11    Financial Statements.
(a)    The Borrower has heretofore furnished to the Administrative Agent and
Lenders copies of the audited consolidated balance sheets of the Borrower and
its Subsidiaries for the fiscal years ending December 31, 2016, December 31,
2017 and December 31, 2018 and the related statements of income, shareholders’
equity and cash flows for the fiscal years then ended, together with the opinion
of KPMG, LLP thereon, prepared in accordance with GAAP. Such financial
statements present fairly in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries, and the consolidated results of
their operations and their consolidated cash flows, as of the dates and for the
periods indicated.
(b)    The Borrower has heretofore furnished or made available to the
Administrative Agent and each Lender copies of (i) the Annual Statements of each
of its Material Insurance Subsidiaries (other than Markel Bermuda) as of
December 31, 2018 and for the fiscal year then ended, and (ii) the Quarterly
Statements of Markel Bermuda as of September 30, 2018, and for the nine-month
period then ended, each as filed with the relevant Insurance Regulatory
Authority. Such financial statements (including, without limitation, the
provisions made therein for investments and the valuation thereof, reserves,
policy and contract claims and statutory liabilities) have been prepared in
accordance with SAP (except as may be reflected in the notes thereto and
subject, with respect to the Quarterly Statements, to the absence of notes
required by SAP and to normal year-end adjustments), were in compliance in all
material respects with Applicable Law when filed and fairly present in
accordance with SAP the financial condition of the respective Material Insurance
Subsidiaries covered thereby as of the respective dates thereof and the results
of operations, changes in capital and surplus and cash flow of the respective
Material Insurance Subsidiaries covered thereby for the respective periods then
ended. Except for liabilities and obligations disclosed or provided for in such
financial statements (including, without limitation, reserves, policy and
contract claims and statutory liabilities), no Material Insurance Subsidiary
had, as of the date of its respective financial statements, any material
liabilities or obligations of any nature whatsoever (whether absolute,
contingent or otherwise and whether or not due)


70

--------------------------------------------------------------------------------





that, in accordance with SAP, would have been required to have been disclosed or
provided for in such financial statements.
SECTION 6.12    No Material Adverse Change. Since December 31, 2018, no event
has occurred or condition arisen, either individually or in the aggregate, that
has had, or would reasonably be expected to have a Material Adverse Effect.
SECTION 6.13    Litigation. There are no actions, suits or proceedings pending
nor, to the Knowledge of the Borrower, threatened in writing against any Credit
Party or any Material Subsidiary thereof, or any of their respective properties
in any court or before any arbitrator of any kind or before or by any
Governmental Authority that is reasonably likely to be adversely determined and
with respect to which, if adversely determined, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
SECTION 6.14    Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
(a)    None of (i) the Borrower or any of its Subsidiaries, or, to the knowledge
of the Borrower, any of their respective directors, officers, or employees, or
(ii) to the knowledge of the Borrower, any agent or representative of the
Borrower or any of its Subsidiaries that will act in any capacity in connection
with the Credit Facility, (A) is a Sanctioned Person or currently the subject or
target of any Sanctions, (B) is controlled by or is acting on behalf of a
Sanctioned Person or (C) is located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions, in each
case of clauses (A), (B) and (C), in a manner that would result in the violation
of applicable Sanctions by any party hereto.
(b)    Each of the Borrower and its Subsidiaries has implemented and maintains
in effect policies and procedures reasonably designed to ensure compliance by
the Borrower and its Subsidiaries and their respective directors, officers and
employees with all applicable Anti-Corruption Laws, Anti-Money Laundering Laws
and Sanctions.
(c)    Each of the Borrower and its Subsidiaries, and, to the knowledge of the
Borrower, each director, officer, employee and agent of the Borrower and each
such Subsidiary, is in compliance with all applicable Anti-Corruption Laws,
Anti-Money Laundering Laws and Sanctions in all material respects.
(d)    No proceeds of any Credit Extension have been used, directly or
indirectly, by the Borrower or any of its Subsidiaries or, to the knowledge of
the Borrower, any of its or their respective directors, officers, employees and
agents in violation of Section 7.11(c).
SECTION 6.15    No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
SECTION 6.16    Disclosure. No financial statement, material report, material
certificate or other material factual information furnished in writing by or on
behalf of any Credit Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken together as a whole, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein (taken as a whole), in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time prepared


71

--------------------------------------------------------------------------------





(it being recognized by the Lenders that projections are not to be viewed as
facts and that the actual results during the period or periods covered by such
projections may materially vary from such projections). As of the Closing Date,
to the Knowledge of the applicable Credit Party, all of the information included
in its Beneficial Ownership Certification is true and correct in all respects.
ARTICLE VII

AFFIRMATIVE COVENANTS
Until all of the Obligations (other than contingent indemnification and expense
reimbursement obligations not then due or asserted) have been paid and satisfied
in full in cash, all Letters of Credit have been terminated or expired and the
Commitments terminated, the Borrower covenants and agrees with the Lenders that:
SECTION 7.1    GAAP Financial Statements. The Borrower will deliver to the
Administrative Agent, with sufficient copies (or with an electronic copy) to be
distributed by the Administrative Agent to each Lender:
(a)    Annual GAAP Financial Statements of the Borrower. Within 120 days (or, if
earlier, the date that is five (5) Business Days following the date of any
required public filing thereof) after the end of each Fiscal Year (commencing
with the Fiscal Year ended December 31, 2019), an audited consolidated balance
sheet of the Borrower and its Subsidiaries as of the close of such Fiscal Year
and audited consolidated statements of income, retained earnings and cash flows
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year. Such annual financial statements shall be audited by
an independent certified public accounting firm of recognized national standing,
and accompanied by a report and opinion thereon by such certified public
accountants prepared in accordance with generally accepted auditing standards
that is not subject to any “going concern” or similar qualification or exception
or any qualification as to the scope of such audit or with respect to accounting
principles followed by the Borrower or any of its Subsidiaries not in accordance
with GAAP.
(b)    Quarterly GAAP Financial Statements of the Borrower. Within 60 days (or,
if earlier, the date that is five (5) Business Days following the date of any
required public filing thereof) after the end of the first three fiscal quarters
of each Fiscal Year (commencing with the fiscal quarter ended March 31, 2019),
an unaudited consolidated balance sheet of the Borrower and its Subsidiaries as
of the close of such fiscal quarter and unaudited consolidated statements of
income, retained earnings and cash flows including the management’s discussion
and analysis of financial condition and results of operations for the fiscal
quarter then ended and that portion of the Fiscal Year then ended, including the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief financial officer of
the Borrower to present fairly in all material respects the financial condition
of the Borrower and its Subsidiaries on a consolidated basis as of their
respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes.


72

--------------------------------------------------------------------------------





SECTION 7.2    Statutory Financial Statements. The Borrower will deliver to the
Administrative Agent, with sufficient copies (or with an electronic copy) to be
distributed by the Administrative Agent to each Lender:
(a)    As soon as available and in any event within sixty (60) days after the
end of each of the first three fiscal quarters of each Fiscal Year, beginning
with the fiscal quarter ending March 31, 2019, a Quarterly Statement of each
Material Insurance Subsidiary as of the end of such fiscal quarter and for that
portion of the fiscal year then ended, in the form filed with the relevant
Insurance Regulatory Authority, prepared in accordance with SAP;
(b)    As soon as available and in any event within sixty (60) days after the
end of each of the first three fiscal quarters of each Fiscal Year, beginning
with the fiscal quarter ending March 31, 2019, the syndicate quarterly report
for each Material Lloyd’s Syndicate managed by a Subsidiary as of the end of
such fiscal quarter and the for that portion of the Fiscal Year then ended, in
the form filed with Lloyd’s of London;
(c)    As soon as available and in any event within one hundred twenty (120)
days after the end of each Fiscal Year, beginning with the fiscal year ended (i)
in the case of Markel Bermuda, December 31, 2018, or (ii) in the case of each
other Material Insurance Subsidiary, December 31, 2019, an Annual Statement of
each Material Insurance Subsidiary, as of the end of such fiscal year and for
the fiscal year then ended, in the form filed with the relevant Insurance
Regulatory Authority, prepared in accordance with SAP;
(d)    As soon as available and in any event within one hundred twenty (120)
days after the end of each Fiscal Year, beginning with the fiscal year ended
December 31, 2019, the annual solvency return filed with Lloyd’s of London on
behalf of any Material Lloyd’s Syndicate managed by a Subsidiary as of the end
of such fiscal year and for the fiscal year then ended, in the form filed with
Lloyd’s of London; and
(e)    To the extent required by any Insurance Regulatory Authority, as soon as
available and in any event within one hundred twenty (120) days after the end of
each fiscal year, beginning with the fiscal year ended December 31, 2018, a
combined Annual Statement of the U.S. Insurance Subsidiaries as of the end of
such fiscal year and for the fiscal year then ended, in the form filed with the
relevant Insurance Regulatory Authorities, prepared in accordance with SAP.
SECTION 7.3    Certificates; Other Reports. The Borrower will deliver to the
Administrative Agent, with sufficient copies (or with an electronic copy) to be
distributed by the Administrative Agent to each Lender:
(a)    at each time financial statements are delivered pursuant to Section 7.1,
a duly completed Officer’s Compliance Certificate signed by a Financial Officer
of the Borrower;
(b)    promptly upon receipt thereof, copies of all final management reports, if
any, submitted to the Borrower or its board of directors (or equivalent
governing body) by its independent public accountants in connection with their
auditing function;
(c)    promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable
Anti-Money Laundering Laws (including, without limitation, any applicable “know
your customer” rules and regulations, the PATRIOT Act and the Beneficial
Ownership Regulation), as from time to time reasonably requested by the
Administrative Agent, on its behalf or on behalf of any Lender; and


73

--------------------------------------------------------------------------------





(d)    such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent, on its behalf or on behalf of any Lender, may reasonably
request.
Documents required to be delivered pursuant to Section 7.1, Section 7.2 or
Section 7.3(a) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which (i) the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 11.1; or (ii) 
such documents are posted on the Borrower’s behalf on the website of the SEC or
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent).
SECTION 7.4    Notice of Litigation and Other Matters. The Borrower will notify
the Administrative Agent promptly upon (but in any event within ten (10) days
after) any Responsible Officer of the Borrower obtaining actual knowledge of:
(a)    the occurrence of any Default or Event of Default;
(b)    the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Material Subsidiary
thereof or any of their respective properties, assets or businesses in each case
that if adversely determined would reasonably be expected to result in a
Material Adverse Effect;
(c)    any attachment, judgment, lien, levy or order exceeding the Threshold
Amount (other than Permitted Liens) that has been assessed against any Credit
Party or any Subsidiary thereof;
(d)    (i) any unfavorable determination letter from the IRS regarding the
qualification of an Benefit Plan under Section 401(a) of the Code (along with a
copy thereof), (ii) all written notices received by any Credit Party or any
ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) all written notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) any Credit Party or any ERISA Affiliate having
filed a notice of intent to terminate any Pension Plan under a distress
termination within the meaning of Section 4041(c) of ERISA, in each case, that
would reasonably be expected to result in a Material Adverse Effect; and
(e)    any contribution required to be made with respect to a Foreign Pension
Plan having not been timely made, except such contributions that would not
reasonably be expected to have a Material Adverse Effect, or that the Borrower
or any Subsidiary of the Borrower may incur any liability pursuant to any
Foreign Pension Plan as to which there is a reasonable possibility of liability
which would reasonably be expected to have Material Adverse Effect.
Each notice pursuant to Section 7.4(a) shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Credit Parties have taken and
proposes to take with respect thereto and shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached.


74

--------------------------------------------------------------------------------





SECTION 7.5    Preservation of Existence, Etc. The Borrower will, and will cause
each of its Material Subsidiaries to, (a) preserve, renew and maintain in full
force and effect its legal existence and good standing under the laws of the
jurisdiction of its organization except in a transaction not prohibited by
Section 8.4; (b) take all reasonable action to maintain all rights, licenses,
permits, privileges and franchises necessary or desirable in the normal conduct
of its business, except to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect; and (c) preserve or renew all of
its registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.
SECTION 7.6    Insurance. The Borrower will, and will cause each of its Material
Subsidiaries to, maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and its Subsidiaries)
as are customarily carried under similar circumstances by such Persons.
SECTION 7.7    Payment of Taxes and Other Obligations. The Borrower will, and
will cause each of its Material Subsidiaries to, pay and perform all taxes,
assessments and other governmental charges that may be levied or assessed upon
it or any of its Property, except to the extent that the failure to do so would
not reasonably be expected to have a Material Adverse Effect; provided, that the
Borrower or any such Subsidiary may contest any item described in this Section
in good faith so long as adequate reserves are maintained with respect thereto
in accordance with GAAP.
SECTION 7.8    Compliance with Laws and Approvals. The Borrower will, and will
cause each of its Material Subsidiaries to, (a) observe and remain in compliance
with all Applicable Laws and (b) maintain in full force and effect all
Governmental Approvals, in each case of clauses (a) and (b), applicable to the
conduct of its business, except, in each case of clauses (a) and (b), where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
SECTION 7.9    Compliance with ERISA. In addition to and without limiting the
generality of Section 7.8, except where the failure to so comply would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, the Borrower shall, and shall cause each of its
Subsidiaries to, (i) comply with applicable provisions of ERISA, the Code and
the regulations and published interpretations thereunder with respect to all
Benefit Plans, (ii) not take any action or fail to take action the result of
which would reasonably be expected to result in a liability to the PBGC or to a
Multiemployer Plan, (iii) not participate in any prohibited transaction that
would result in any civil penalty under ERISA or tax under the Code and (iv)
operate each Benefit Plan in such a manner that will not incur any tax liability
under Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code.
SECTION 7.10    Maintenance of Books and Records; Inspection. The Borrower
shall, and shall cause each of its Material Subsidiaries to, (i) maintain
adequate books, accounts and records, in which full, true and correct (in all
material respects) entries shall be made of all financial transactions in
relation to its business and properties, and prepare all financial statements
required under this Agreement, in each case in accordance with GAAP and in
compliance in all material respects with the requirements of any Governmental
Authority having jurisdiction over it, and (ii) permit employees or agents of
the Administrative Agent, and after the occurrence and during the continuance of
an Event of Default, any Lender, to visit and inspect its properties and examine
or audit its books, records, working papers and accounts and make copies and
memoranda of them, and at its own cost and expense (other than after the
occurrence of an Event of Default),


75

--------------------------------------------------------------------------------





and to discuss its affairs, finances and accounts with its officers and
employees and, upon notice to the Borrower, the independent public accountants
of the Borrower and its Material Subsidiaries (and by this provision the
Borrower authorizes such accountants to discuss the finances and affairs of the
Borrower and its Material Subsidiaries), all at such times and from time to
time, upon reasonable advance notice and during normal business hours, as may be
reasonably requested; provided that, except during the continuance of an Event
of Default, the Administrative Agent shall not exercise such rights described in
clause (ii) of this Section more than once per calendar year.
SECTION 7.11    Use of Proceeds.
(a)    The Borrower shall use the proceeds of the Loans to fund future
acquisitions, investments and stock repurchases and for other working capital
and general corporate purposes of the Borrower and its Subsidiaries.
(b)    Each Account Party shall use the L/C Facility to support insurance
obligations, obligations under reinsurance agreements and retrocession
agreements and similar risk obligations and for general corporate purposes.
(c)    No Credit Party will request or use any Credit Extension, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.
SECTION 7.12    Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws
and Sanctions. The Borrower will maintain in effect and enforce policies and
procedures reasonably designed to ensure material compliance by the Credit
Parties, their Subsidiaries and their respective directors, officers, employees
and agents with all applicable Anti-Corruption Laws, Anti-Money Laundering Laws,
and Sanctions.
ARTICLE VIII

NEGATIVE COVENANTS
Until all of the Obligations (other than contingent indemnification and expense
reimbursement obligations not then due or asserted ) have been paid and
satisfied in full in cash, all Letters of Credit have been terminated or
expired, the Commitments terminated, the Borrower covenants and agrees that:
SECTION 8.1    Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to create, incur, assume or suffer to exist any Indebtedness, except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness existing on the Closing Date and, to the extent the
principal amount of any such Indebtedness is in excess of $5,000,000, set forth
on Schedule 8.1, as well as any refinancings, refunds, renewals or extensions of
such Indebtedness (without increase in the principal amount thereof other than
by the amount of any necessary pre-payment premiums, unpaid accrued interest and
other costs of refinancing);
(c)    Indebtedness of any Subsidiary owing to the Borrower or any other
Subsidiary;


76

--------------------------------------------------------------------------------





(d)    Indebtedness of any Insurance Subsidiary incurred or issued in the
ordinary course of its business or in securing insurance-related obligations
(that do not constitute Indebtedness) of such Insurance Subsidiary and letters
of credit, bank guarantees, surety bonds or similar instruments issued for the
account of any Insurance Subsidiary in the ordinary course of its business or in
securing insurance-related obligations (that do not constitute Indebtedness) of
such Insurance Subsidiary;
(e)    Indebtedness in respect of letters of credit, bank guarantees, bids,
leases, statutory obligations, surety and appeal bonds, or performance bonds or
other obligations of a like nature arising in the ordinary course of business
and not for capital raising purposes and issued for the account of any
Subsidiary that is not an Insurance Subsidiary;
(f)    [Reserved];
(g)    Indebtedness of a Subsidiary acquired after the date of this Agreement or
a Person merged into or consolidated with a Subsidiary after the date of this
Agreement and Indebtedness assumed in connection with the acquisition of assets,
which Indebtedness, in each case, exists at the time of such acquisition, merger
or consolidation and is not created in contemplation of such event, as well as
any refinancings, refunds, renewals or extensions of such Indebtedness (without
increase in the principal amount thereof other than by the amount of any
necessary pre-payment premiums, unpaid accrued interest and other costs of
refinancing);
(h)    Obligations in respect of Guarantees made by any Subsidiary of
Indebtedness of any other member of Group that is permitted under this Section
8.1;
(i)    Indebtedness incurred under securities lending arrangements entered into
in the ordinary course of business;
(j)    Indebtedness under any Hedge Agreements;
(k)    Indebtedness secured by Liens permitted pursuant to Section 8.2(n);
(l)    Indebtedness incurred by any Guarantor that is unsecured;
(m)    Indebtedness incurred by any Subsidiary that is subordinated in right of
payment to the Obligations;
(n)    Indebtedness (x) incurred in connection with any sale and leaseback
transaction of fixed assets other than real property in an aggregate principal
amount not exceeding $50,000,000, (y) any Subsidiary incurred in connection with
any sale and leaseback transaction of any real property owned by any Subsidiary
as of the Closing Date or (z) any Subsidiary (other than a Material Subsidiary)
associated with the acquisition, construction, development or improvement of
real property (whether such activities are undertaken by such Subsidiary alone
or in association with others), provided there is no recourse on such
Indebtedness to the Borrower or to any other Subsidiary; and
(o)    Indebtedness of Subsidiaries not otherwise permitted under clauses (a)
through (n) of this Section 8.1 as to which the Obligations do not rank either
senior or pari passu in an aggregate principal amount not exceeding the greater
of (x) $800,000,000 and (y) ten percent (10%) of Consolidated Net Worth
(determined as of the end of the most recent fiscal quarter for which financial
statements are available).


77

--------------------------------------------------------------------------------





SECTION 8.2    Liens. The Borrower will not, nor will it permit any Material
Subsidiary to, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)    Liens on Cash Collateral granted pursuant to the Loan Documents;
(b)    Liens for taxes, assessments and other governmental charges or levies
(i) not yet due or as to which the grace period, if any, related thereto has not
expired or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;
(c)    Liens in existence on the Closing Date and, to the extent securing
Indebtedness in a principal amount in excess of $5,000,000, described on
Schedule 8.2, and the replacement, renewal or extension thereof; provided that
the scope of any such Lien shall not be increased, or otherwise expanded, to
cover any additional property or type of asset, other than accessions to, and
products and proceeds of, the foregoing;
(d)    the claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP or (ii) do not, either individually or in the aggregate,
materially impair the use thereof in the operation of the business of the Group;
(e)    deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds, letters of credit, bank
guarantees and other obligations of a like nature incurred in the ordinary
course of business;
(f)    survey exceptions or encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, materially impair the use thereof in the ordinary conduct of business;
(g)    Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Group;
(h)    Liens (i) arising in connection with any legal proceeding which is being
contested in good faith or (ii) securing judgments for the payment of money not
constituting an Event of Default under Section 9.1(l) or securing appeal or
other surety bonds relating to such judgments;
(i)    Liens on Property (i) of any Subsidiary that becomes a member of the
Group which are in existence at the time that such Subsidiary is acquired and
(ii) existing at the time such tangible property or tangible assets are
purchased or otherwise acquired by any member of the Group pursuant to a
transaction permitted pursuant to this Agreement; provided that, with respect to
each of the foregoing clauses (i) and (ii), (A) such Liens are not incurred in
connection with, or in anticipation of, such purchase or other acquisition, (B) 
such Liens do not attach to any other Property of any member of the Group and
(C) the Indebtedness secured by such Liens is permitted under Section 8.1(g) of
this Agreement;
(j)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank


78

--------------------------------------------------------------------------------





in connection with statutory, common law and contractual rights of setoff and
recoupment with respect to any deposit account of any member of the Group;
(k)    (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;
(l)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Group or (ii) secure any Indebtedness;
(m)    Liens on investments and cash balances of the Borrower or any Insurance
Subsidiary (other than Equity Interests of any Subsidiary) securing obligations
of the Borrower or any Insurance Subsidiary in respect of (i) letters of credit
obtained in the ordinary course of business; and/or (ii) trust arrangements
formed in the ordinary course of business, or other security arrangements with
any Insurance Subsidiary, in each case for the benefit of cedents to secure
reinsurance recoverables owed to them by the Borrower or any Insurance
Subsidiary;
(n)    Liens consisting of finance lease obligations or otherwise upon Property
to secure any part of the cost of development, construction, alteration, repair
or improvement of such Property, or Indebtedness incurred to finance such cost,
and the replacement, renewal or extension thereof; provided that the scope of
any such Lien shall not be increased, or otherwise expanded, to cover any
additional property or type of asset, other than accessions to, and products and
proceeds of, the foregoing;
(o)    Liens upon Property subject to any sale and leaseback transaction not
prohibited hereunder;
(p)    Liens securing obligations owed by the Borrower to any of its
Subsidiaries or owed by any Subsidiary to the Borrower or any other Subsidiary
for purposes of satisfying any requirements of Applicable Law or any regulatory
authority having jurisdiction over the members of the Group that require any
intercompany transactions to be on an arms’ length basis;
(q)    any interest or title of a lessor under any lease entered into in the
ordinary course of business;
(r)    Liens arising in connection with securities lending arrangements entered
into by the Borrower or any of its Subsidiaries with financial institutions in
the ordinary course of business;
(s)    Liens to secure obligations under Hedge Agreements that are permitted by
Section 8.1(j);
(t)    Liens arising in the ordinary course of its business which (A) do not
secure Indebtedness and (B) do not in the aggregate materially detract from the
value of its assets or materially impair the use thereof in the operation of its
business; and
(u)    Liens not otherwise permitted hereunder securing Indebtedness or other
obligations in the aggregate principal amount not to exceed five percent (5%) of
Consolidated Net Worth (determined as of the end of the most recent fiscal
quarter for which financial statements are available).


79

--------------------------------------------------------------------------------





SECTION 8.3    Acquisitions. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, effect an Acquisition of any Person, provided that:
(i) the Borrower and its Subsidiaries (other than Excluded Subsidiaries) shall
be permitted to effect an Acquisition of (x) any Person that is primarily
engaged in the property and casualty insurance or property and casualty
insurance-related businesses if immediately after giving effect thereto, a
Default or Event of Default shall not have occurred and be continuing, and (y)
any Person that is not primarily engaged in the property and casualty insurance
or property and casualty insurance-related businesses if immediately after
giving effect thereto, a Default or Event of Default shall not have occurred and
be continuing and the aggregate consideration paid by the Borrower or such
Subsidiaries (including the amount of indebtedness of such Person that is
assumed by the Borrower or such Subsidiary and that remains outstanding after
such Acquisition) for the Acquisition of Persons not primarily engaged in the
property and casualty insurance or property and casualty insurance-related
businesses (excluding, for the avoidance of doubt, the Acquisition of Nephila)
shall not have exceeded (1) $750,000,000 during any period of twelve consecutive
months or (2) $2,500,000,000 during the period from the Closing Date through the
Maturity Date; and (ii) Excluded Subsidiaries shall be permitted to effect an
Acquisition of any Person if immediately after giving effect thereto, a Default
or Event of Default shall not have occurred and be continuing.
SECTION 8.4    Fundamental Changes. The Borrower will not, and will not permit
or cause any Material Subsidiary to, merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default or Event of Default exists or would result therefrom:
(a)    the Borrower or any Material Subsidiary may merge with any Person so long
as (i) in the case of any merger involving the Borrower or any Material
Subsidiary that is a Credit Party, the Borrower or such Material Subsidiary, as
applicable, is the continuing or surviving Person, or (ii) in the case of any
merger involving any Material Subsidiary that is a Credit Party, if such
Material Subsidiary is not the continuing or surviving Person (such continuing
or surviving Person, the “Successor Credit Party”), the Successor Credit Party
(A) shall expressly assume the Obligations of such Material Subsidiary in a
manner reasonably satisfactory to the Administrative Agent and (B) prior to
becoming a Successor Credit Party, shall have provided to the Administrative
Agent and the Lenders all documentation and other information requested by the
Administrative Agent or the Lenders in order for the Administrative Agent or the
Lenders, as applicable, to comply with requirements of any applicable Anti-Money
Laundering Laws, including, without limitation, the PATRIOT Act and any
applicable “know your customer” rules and regulations;
(b)    any Material Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Material Subsidiary; provided that if the transferor in such a transaction is a
Credit Party, then the transferee shall either be the Borrower or another Credit
Party; and
(c)    the Borrower or any Material Subsidiary may Dispose of any Excluded
Subsidiary.
SECTION 8.5    Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction of any kind with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to transactions between or among the Borrower and any of its Subsidiaries or
between and among any Subsidiaries.


80

--------------------------------------------------------------------------------





SECTION 8.6    Accounting Changes. The Borrower will not, and will not permit or
cause any Subsidiary to, change its Fiscal Year end, or make any material change
in its accounting treatment and reporting practices except as required by GAAP.
SECTION 8.7    Financial Covenants. The Borrower will not:
(a)    Maximum Leverage Ratio. As of the last day of any fiscal quarter, permit
the Leverage Ratio to be greater than 37.5%.
(b)    Minimum Consolidated Net Worth. As of any date after the Closing Date,
permit Consolidated Net Worth to be less than the sum of (a) $6,356,457,488 and
(b) an amount equal to 25% of the Consolidated Net Income earned in each fiscal
quarter ending after the Closing Date (with no deduction for a net loss in any
such fiscal quarter).
ARTICLE IX

DEFAULT AND REMEDIES
SECTION 9.1    Events of Default. Each of the following shall constitute an
Event of Default:
(a)    Default in Payment of Principal of Loans and Reimbursement Obligations.
Any Credit Party shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
(b)    Other Payment Default. Any Credit Party shall default in the payment when
and as due (whether at maturity, by reason of acceleration or otherwise) of
interest on any Loan or Reimbursement Obligation or the payment of any other
Obligation, and such default shall continue for a period of five (5) Business
Days.
(c)    Misrepresentation. Any representation, warranty, or written certification
made or deemed made by or on behalf of any Credit Party in this Agreement, in
any other Loan Document, or in any document delivered in connection herewith or
therewith that is subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any respect when made or
deemed made or any representation, warranty or written certification made or
deemed made by or on behalf of any Credit Party in this Agreement, any other
Loan Document, or in any document delivered in connection herewith or therewith
that is not subject to materiality or Material Adverse Effect qualifications,
shall be incorrect or misleading in any material respect when made or deemed
made.
(d)    Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
applicable covenant or agreement contained in Section 7.11, Section 8.1, Section
8.2, Section 8.3, Section 8.4, or Section 8.7.
(e)    Default in Performance of Other Covenants and Conditions. Any Credit
Party or any Subsidiary thereof shall default in the performance or observance
of any applicable term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for in this Section) or any other
Loan Document and such default shall continue for a period of thirty (30) days
after the Administrative Agent’s delivery of written notice thereof to the
Borrower.
(f)    Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof
(other than an Excluded Subsidiary) shall (i) default in the payment of any
Indebtedness (other than any Loan or any


81

--------------------------------------------------------------------------------





Reimbursement Obligation) the aggregate principal amount of which is in excess
of the Threshold Amount, or with respect to any Hedge Agreement, the Net
Mark-to-Market Exposure of which is in excess of the Threshold Amount, in each
case beyond the grace period if any, provided in the instrument or agreement
under which such Indebtedness was created, or (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness
(other than any Loan or any Reimbursement Obligation) the aggregate principal
amount (or with respect to any Hedge Agreement, the Net Mark-to-Market Exposure)
of which is in excess of the Threshold Amount, if the effect of such default or
other event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice and/or lapse of time, if required, such
Indebtedness to become due, or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, and payable (or redeemable) prior to its
stated maturity (any applicable grace period having expired); provided that
clause (ii) above shall not apply to any secured Indebtedness that becomes due
as a result of the voluntary sale, disposition or transfer (including as a
result of a casualty or condemnation event) of the property or assets securing
such Indebtedness if such sale, disposition or transfer is permitted hereunder
and under the documents providing for such Indebtedness.
(g)    Change in Control. Any Change in Control shall occur.
(h)    Voluntary Bankruptcy Proceeding. Any Credit Party or any Material
Subsidiary thereof shall (i) commence a voluntary case under any Debtor Relief
Laws, (ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
(i)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Material Subsidiary thereof in any
court of competent jurisdiction seeking (i) relief under any Debtor Relief Laws,
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like for any Credit Party or any Material Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of
sixty (60) consecutive days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws) shall be entered.
(j)    Failure of Agreements. Any provision of this Agreement or any provision
of any other material Loan Document shall for any reason cease to be in full
force and effect (other than in accordance with its terms or by reason of the
release of a Credit Party or its assets in accordance with the terms of the Loan
Documents or the satisfaction in full of the Obligations in accordance with the
terms hereof) or any Credit Party shall contest the validity or enforceability
of the Loan Documents in writing.
(k)    Employee Benefit Matters. (i) The occurrence of any Termination Event
that has, either individually or in the aggregate with all other Termination
Events that have occurred, had a Material Adverse Effect or (ii) a Foreign
Pension Plan termination resulting in a required contribution by any Credit
Party or any of its Subsidiaries or other liability or obligation to such
Foreign Pension Plan that has had Material Adverse Effect or (iii) a
contribution failure with respect to any Foreign Pension Plan sufficient to give
rise to a Lien under Applicable Law that has had a Material Adverse Effect.


82

--------------------------------------------------------------------------------





(l)    Judgment. One or more judgments, orders or decrees shall be entered
against any Credit Party or any Material Subsidiary thereof by any court (other
than any judgment, order or decree against any Insurance Subsidiary under or in
connection with an insurance contract written in the ordinary course of
business) and continues without having been satisfied, discharged, vacated or
stayed for a period of sixty (60) consecutive days after the entry thereof and
such judgments, orders or decrees are for the payment of money, either
individually or in the aggregate equal to or in excess of (to the extent not
adequately insured or indemnified against) the Threshold Amount.
SECTION 9.2    Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:
(a)    Acceleration; Termination of Credit Facility. Terminate the Commitments
and declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents and all other Obligations, to be forthwith due and payable, whereupon
the same shall immediately become due and payable without presentment, demand,
protest or other notice of any kind, all of which are expressly waived by each
Credit Party, anything in this Agreement or the other Loan Documents to the
contrary notwithstanding, and terminate the Credit Facility and any right of any
Credit Party to request Credit Extensions; provided, that upon the occurrence of
an Event of Default specified in Section 9.1(h) or Section 9.1(i), the Credit
Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
(b)    Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred upon the occurrence of the
Event of Default, (i) demand that each Account Party (and each Account Party
hereby agrees to) deposit in a Cash Collateral Account opened by the
Administrative Agent an amount of cash equal to 103% (or, if all outstanding L/C
Obligations are denominated solely in Dollars at such time, 100%) of the
aggregate then undrawn and unexpired amount of such Letters of Credit Issued for
its account to be held and applied in accordance with Section 3.6 and/or (ii)
terminate or cause the L/C Agent or Fronting Bank, as applicable, to terminate
any or all of the Letters of Credit or give Notices of Non-Extension in respect
thereof if permitted in accordance with its terms. Such Cash Collateral shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay the other Obligations. After all such Letters of Credit shall have expired
or been fully drawn upon, the Reimbursement Obligation shall have been satisfied
and all other Obligations shall have been paid in full, the balance, if any, in
such Cash Collateral account shall be returned to the applicable Account Party.
(c)    General Remedies. Exercise on behalf of the Issuing Lenders and the
Lenders all of its other rights and remedies under this Agreement, the other
Loans Documents and Applicable Law, in order to satisfy all of the Obligations.
SECTION 9.3    Rights and Remedies Cumulative; Non-Waiver; Etc.
(a)    The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all


83

--------------------------------------------------------------------------------





of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise. No delay or failure
to take action on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default. No course of dealing between any Credit Party, the Administrative Agent
and the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.4 (subject to the terms
of Section 4.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 9.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 4.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
SECTION 9.4    Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Obligations and all
net proceeds from the enforcement of the Obligations shall, subject to the
provisions of Sections 4.14 and 4.15, be applied by the Administrative Agent as
follows:
(a)    First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;
(b)    Second, to payment of that portion of the Obligations constituting fees
(other than Commitment Fees and Letter of Credit fees), indemnities and other
amounts (other than principal and interest) payable to the Lenders, the Issuing
Lenders and the Swingline Lender under the Loan Documents, including attorney
fees, ratably among the Lenders, the Issuing Lenders and the Swingline Lender in
proportion to the respective amounts described in this clause Second payable to
them;
(c)    Third, to payment of that portion of the Obligations constituting accrued
and unpaid Commitment Fees, Letter of Credit fees and interest on the Loans and
Reimbursement Obligations, ratably among the Lenders, the Issuing Lenders and
the Swingline Lender in proportion to the respective amounts described in this
clause Third payable to them;


84

--------------------------------------------------------------------------------





(d)    Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations, ratably among the Lenders
and the Issuing Lenders in proportion to the respective amounts described in
this clause Fourth payable to them;
(e)    Fifth, to the Administrative Agent for the account of the Issuing
Lenders, to Cash Collateralize any L/C Obligations then outstanding; and
(f)    Last, the balance, if any, after all of the Obligations have been paid in
full, to the Borrower or as otherwise required by Applicable Law.
SECTION 9.5    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether any Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Credit Parties) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lenders and the Administrative Agent under
Section 3.9 and Section 11.3) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
3.9 and Section 11.3. Nothing contained herein shall be deemed to authorize the
Administrative Agent to consent to or accept or adopt on behalf of any Lender
any plan of reorganization, arrangement, adjustment, or composition affecting
the obligations of any Credit Party hereunder or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
ARTICLE X

THE ADMINISTRATIVE AGENT
SECTION 10.1    Appointment and Authority.
(a)    Each of the Lenders and each Issuing Lender hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative


85

--------------------------------------------------------------------------------





Agent, the Lenders and the Issuing Lenders, and no Credit Party nor any of their
respective Subsidiaries shall have rights as a third-party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
SECTION 10.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 10.3    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, any Credit Party or any of
their respective Subsidiaries or Affiliates that is communicated to or obtained
by the Person serving as the Administrative Agent or any of its Affiliates in
any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.2 and Section 11.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless


86

--------------------------------------------------------------------------------





and until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or an Issuing Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
SECTION 10.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Lender or
such Issuing Lender unless the Administrative Agent shall have received notice
to the contrary from such Lender or such Issuing Lender prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Credit Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
SECTION 10.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub‑agents.
SECTION 10.6    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and subject to the consent (not to be
unreasonably withheld or delayed) of the Borrower (provided no Event of Default
has occurred and is continuing at the time of such resignation), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so


87

--------------------------------------------------------------------------------





appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), in consultation with the Borrower and subject
to the consent (not to be unreasonably withheld or delayed) of the Borrower
(provided no Event of Default has occurred and is continuing at such time), on
behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Credit Parties to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Credit Parties and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
(d)    Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as Fronting Bank,
L/C Agent and Swingline Lender. Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Fronting Bank, Swingline Lender and L/C Agent, (ii) each of the
retiring Fronting Bank, L/C Agent and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor Fronting Bank and L/C Agent, if in its sole
discretion it elects to and in consultation with the Borrower, shall Issue
Letters of Credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Fronting


88

--------------------------------------------------------------------------------





Bank and L/C Agent to effectively assume the obligations of the retiring
Fronting Bank and L/C Agent with respect to such Letters of Credit.
SECTION 10.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 10.8    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.
SECTION 10.9    Lender ERISA Representations.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender part hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Credit Parties, that at least one of the following is and will be
true:
(i)    Such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Employee
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitment;
(ii)    The transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of an
performance of the Loans, the Letters of Credit, the Commitment and this
Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitment and this Agreement (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitment and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into,


89

--------------------------------------------------------------------------------





participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitment and this Agreement; or
(iv)    Such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Credit Parties, that:
(i)    none of the Administrative Agent, the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitment and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitment and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitment and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitment and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, any Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitment or this Agreement.
(c)    The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitment and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitment for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitment by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the


90

--------------------------------------------------------------------------------





Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
ARTICLE XI

MISCELLANEOUS
SECTION 11.1    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
If to any Credit Party:
Markel Corporation
4521 Highwoods Parkway
Glen Allen, Virginia 23060
Attention of: April Duff, SVP and Treasurer
Telephone No.: (804) 273-1481
E-mail: aduff@markelcorp.com
With copies to:
Markel Corporation
4521 Highwoods Parkway
Glen Allen, Virginia 23060
Attention of: Richard R. Grinnan, General Counsel and Secretary
Facsimile No.: (804) 527-3810
Telephone No.: (804) 965-1717
E-mail: rgrinnan@markelcorp.com
And:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention of: William N. Dye
Telephone No.: (212) 728-8219
Facsimile No.: (212) 728-9219
E-mail: wdye@willkie.com


91

--------------------------------------------------------------------------------





If to Wells Fargo as
Administrative
Agent, Fronting Bank, L/C Agent or:
Swingline Lender
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Facsimile No.: (844) 879-5899
Email: agencyservices.requests@wellsfargo.com
With copies to:
Wells Fargo Bank, National Association
101 N Independence Mall East, 7th Floor
MAC: Y1372-077
Philadelphia, Pennsylvania 19106-2112
Attention of: Kim Shaffer
Facsimile No.: (215) 205-0986
E-mail: kimberly.shaffer@wellsfargo.com
If to any Lender:
To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article III or IV (other than notices and other communications sent
by email) if such Lender or such Issuing Lender, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under such Article
by electronic communication. The Administrative Agent or any Credit Party may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications (other than notices and other communications sent by email).
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed


92

--------------------------------------------------------------------------------





receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, email or other communication is not
sent during the normal business hours of the recipient, such notice, email or
other communication shall be deemed to have been sent at the opening of business
on the next business day for the recipient.
(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the Credit
Parties and the Lenders, as the Administrative Agent’s Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed and Letters of Credit are to be requested.
(d)    Change of Address, Etc. Each Credit Party, the Administrative Agent, the
L/C Agent and any Issuing Lender may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto. Any Lender may change its address or facsimile number for notices and
other communications hereunder by notice to the Credit Parties, the
Administrative Agent, and each Issuing Lender.
(e)    Platform. Each Credit Party agrees that the Administrative Agent may, but
shall not be obligated to, make available materials and/or information provided
by or on behalf of the Credit Parties hereunder (collectively, “Borrower
Materials”) to the Issuing Lenders and the other Lenders by posting the Borrower
Materials on the Platform. The Platform is provided “as is” and “as available.”
The Agent Parties (as defined below) do not warrant the accuracy or completeness
of the Borrower Materials or the adequacy of the Platform, and expressly
disclaim liability for errors or omissions in the Borrower Materials. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Borrower Materials or
the Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Credit
Party, any Lender or any other Person or entity for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Credit Party’s or the Administrative Agent’s transmission of
communications through the Internet (including, without limitation, the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to any Credit Party, any Lender, the Issuing Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages, losses or expenses (as opposed to actual damages, losses or expenses).
SECTION 11.2    Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by Borrower; provided, that no amendment, waiver or consent shall:
(a)    increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.2) or increase the amount of Loans
of any Lender, in any case, without the written consent of such Lender;
(b)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby;


93

--------------------------------------------------------------------------------





(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iii) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of any Credit
Party to pay interest at the rate set forth in Section 4.1(b) during the
continuance of an Event of Default or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Obligation
or to reduce any fee payable hereunder;
(d)    change Section 4.4 or Section 4.6 in a manner that would alter the pro
rata sharing of payments or order of application required thereby without the
written consent of each Lender directly and adversely affected thereby;
(e)    change any provision of this Section or reduce the percentages specified
in the definitions of “Required Lenders,” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly and
adversely affected thereby;
(f)    consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 8.4), in each case, without the written
consent of each Lender;
(g)    release any Guarantor from the Guaranty set forth in Article XII, without
the written consent of each Lender; or
(h)    change this Section 11.2, without the written consent of each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Fronting Banks or the L/C Agent in addition to the
Lenders required above, affect the rights or duties of the Fronting Banks or the
L/C Agent, as applicable, under this Agreement, (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document, (iii) the
Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (iv) no amendment, waiver or
consent shall, unless in writing and signed by the Swingline Lender in addition
to the Lender required above, affect the rights or duties of the Swingline
Lender under this Agreement, and (v) the Administrative Agent and the Borrower
shall be permitted to amend any provision of the Loan Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document) if the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error, ambiguity, defect
or inconsistency or omission of a technical or immaterial nature in any such
provision. Notwithstanding anything to the contrary herein, no Defaulting Lender
or Lender that ceases to be a NAIC Qualified Lender (unless such Lender has in
effect a Fronting Agreement with a Person which is listed on the NAIC Qualified
Institution List to act as a Fronting Bank in accordance with Section 4.16)
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (A) the Commitment of such Lender may not be increased or
extended without the consent of such Lender, and (B) any amendment, waiver, or
consent hereunder which requires the consent of all Lenders or each affected
Lender that by its terms disproportionately and adversely affects any such
Defaulting Lender or Non-NAIC Qualified Lender relative to other affected
Lenders shall require the consent of such Defaulting Lender or Non-NAIC
Qualified Lender.
SECTION 11.3    Expenses; Indemnity.
(a)    Costs and Expenses. Promptly following written demand therefor, the
Borrower shall pay (i) all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented out-of-pocket fees, charges and disbursements of
counsel to the Administrative Agent, but limited to the reasonable and
documented out-of-pocket fees,


94

--------------------------------------------------------------------------------





charges and disbursements of one counsel to the Administrative Agent, and, if
reasonably necessary, a single local counsel and regulatory counsel to the
Administrative Agent in each relevant jurisdiction and with respect to each
relevant specialty) in connection with the syndication of the Credit Facility,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the L/C
Agent or any Issuing Lender in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the L/C Agent, any Lender or any Issuing Lender (including
the reasonable and documented out-of-pocket fees, charges and disbursements of
counsel to the Administrative Agent, the L/C Agent, the Lenders and the Issuing
Lenders, but limited to the reasonable and documented out-of-pocket fees,
charges and disbursements of one counsel to the Administrative Agent, the L/C
Agent, the Lenders and the Issuing Lenders taken as a whole and, if reasonably
necessary, a single local counsel and regulatory counsel to the Administrative
Agent, the L/C Agent, the Lenders and the Issuing Lenders taken as a whole in
each relevant jurisdiction and with respect to each relevant specialty, and in
the case of an actual or perceived conflict of interest, one additional local
counsel in each relevant jurisdiction to the affected Persons similarly situated
and taken as a whole) in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit Issued hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the L/C Agent, each Lender,
each Issuing Lender and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims (including, without limitation, any
Environmental Claims), penalties, damages, liabilities and related expenses
(including the reasonable documented fees, charges and disbursements of any
counsel for any Indemnitee, but limited, in the case of legal fees and expenses,
to the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to all Indemnitees (taken as a whole) and, if reasonably
necessary, a single local counsel for all Indemnitees (taken as a whole) in each
relevant jurisdiction and with respect to each relevant specialty, and in the
case of an actual or perceived conflict of interest, one additional counsel in
each relevant jurisdiction to the affected Indemnitees similarly situated and
taken as a whole), incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Borrower or any other Credit Party), arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Agent
or any Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of hazardous materials on or from any property owned or operated by
any Credit Party or any Subsidiary thereof, or any Environmental Claim related
in any way to any Credit Party or any Subsidiary, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and


95

--------------------------------------------------------------------------------





consultant’s fees, provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence,
willful misconduct or bad faith of such Indemnitee or the gross negligence,
willful misconduct or bad faith of any Related Party controlled by such
Indemnitee who is directly involved with the transactions contemplated hereby,
(B) result from a claim brought by any Credit Party or any Subsidiary thereof
against an Indemnitee (or any Related Party controlled by such Indemnitee who is
directly involved with the transactions contemplated hereby) for a material
breach of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Credit Party or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (C) arise from any dispute solely between the
Indemnitees and not involving any act or omission by any Credit Party or any of
its Affiliates, other than any claims against the Administrative Agent or any
Arranger in their respective capacity or in fulfilling their role as an
Administrative Agent or Arranger or any similar role hereunder or under any Loan
Document. This Section 11.3(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to pay any amount required under clause (a) or (b) of this Section to be
paid by it to the Administrative Agent (or any sub-agent thereof), the L/C
Agent, the Fronting Bank, or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Agent, the Fronting Bank, or such Related Party, as the case
may be, such Lender’s Ratable Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender); provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Agent or the Fronting Bank in its capacity as such, or against any Related Party
of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or the L/C Agent or the Fronting Bank in connection with such
capacity. The obligations of the Lenders under this clause (c) are subject to
the provisions of Section 4.7(c).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law (and without limitation of the indemnity provided in Section
11.3(b)), each of the parties to this Agreement shall not assert, and hereby
waives, any claim against any other party to this Agreement or any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
SECTION 11.4    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender, the Swingline Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to setoff and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency)


96

--------------------------------------------------------------------------------





at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such Issuing Lender, the Swingline Lender or any such Affiliate
to or for the credit or the account of the Borrower or any other Credit Party
against any and all of the obligations of the Borrower or such Credit Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, such Issuing Lender, the Swingline Lender or any of their respective
Affiliates, irrespective of whether or not such Lender, such Issuing Lender, the
Swingline Lender or any such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch or office of such Lender, such Issuing Lender, the Swingline Lender or
such Affiliate different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender or any Affiliate thereof shall exercise any such right of
setoff, (x) all amounts so setoff shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 4.6 and, pending such payment, shall be segregated by such Defaulting
Lender or Affiliate of a Defaulting Lender from its other funds and deemed held
in trust for the benefit of the Administrative Agent, the Issuing Lenders, and
the Lenders, and (y) the Defaulting Lender or its Affiliate shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender or any of its Affiliates as to
which such right of setoff was exercised. The rights of each Lender, each
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, and such Issuing Lender and the
Swingline Lender agree to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 11.5    Governing Law; Jurisdiction, Etc.
(a)    Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b)    Submission to Jurisdiction. Each party hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, the L/C
Agent, any Lender, any Issuing Lender, the Swingline Lender, or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by Applicable Law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.  Nothing in this Agreement or in any
other Loan Document shall affect any right that the Administrative Agent, any
Lender, any Issuing Lender or the Swingline Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.
(c)    Waiver of Venue. Each party hereto irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue


97

--------------------------------------------------------------------------------





of any action or proceeding arising out of or relating to this Agreement or any
other Loan Document in any court referred to in paragraph (b) of this Section.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d)    SERVICE OF PROCESS. THE CREDIT PARTIES IRREVOCABLY CONSENT THAT SERVICE
OF PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL DIRECTED TO IT C/O THE
BORROWER AT ITS ADDRESS FOR NOTICES IN SECTION 11.1, AND SERVICE SO MADE SHALL
BE DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR THREE
(3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID AND
PROPERLY ADDRESSED. IN ADDITION, EACH PARTY HERETO IRREVOCABLY CONSENTS THAT
SERVICE OF PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL DIRECTED TO IT AT
ITS ADDRESS FOR NOTICES IN SECTION 11.1 AND SERVICE SO MADE SHALL BE DEEMED TO
BE COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID AND PROPERLY
ADDRESSED.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
SECTION 11.6    WAIVER OF JURY TRIAL.
(a)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 11.7    Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of any
of the Credit Parties or to any Credit Party directly or the Administrative
Agent or any Lender exercises its right of setoff, which payments or proceeds
(including any proceeds of such setoff) or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent, and each
Lender and each Issuing Lender severally agrees to pay to the Administrative
Agent upon demand its applicable Ratable Share (without duplication) of any
amount so recovered from or repaid by the Administrative Agent plus interest
thereon at a per annum rate equal to the Federal Funds Rate from the date of
such demand to the date such payment is made to the Administrative Agent.
SECTION 11.8    [Reserved]


98

--------------------------------------------------------------------------------





SECTION 11.9    Successors and Assigns; Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that, any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent)
assigned shall not be less than $10,000,000, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided that the Borrower shall be deemed to have given its
consent ten (10) Business Days after the date written notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such tenth (10th) Business
Day;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitment assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:


99

--------------------------------------------------------------------------------





(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after a Responsible Officer of the Borrower has received written notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and
(C)    the consents of each Fronting Bank and the Swingline Lender shall be
required for assignments if such assignment is to a Person that is not a Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of its Subsidiaries or Affiliates, (B) any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) a Person that is a Non-NAIC Qualified Lender.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the Commitment Percentage of Loans previously requested,
but not funded by, the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (A) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent, the Issuing Lenders, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its Commitment Percentage of all participations in Participated
Letters of Credit and drawn Syndicated Letters of Credit. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest


100

--------------------------------------------------------------------------------





shall be deemed to be a Defaulting Lender for all purposes of this Agreement
until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of, Section 4.8, Section 4.9, Section 4.10, Section 4.11 and
Section 11.3 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a natural
Person or any Credit Party or any Credit Party’s Subsidiaries or Affiliates,
which shall be null and void).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amounts of (and stated interest on) the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person),
the Borrower or any of the Borrower’s Subsidiaries or Affiliates) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Lender, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.3(c) with respect to any
payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.2(a), Section
11.2(b), Section 11.2(c), Section 11.2(d) that


101

--------------------------------------------------------------------------------





directly and adversely affects such Participant. The Credit Parties agree that
each Participant shall be entitled to the benefits of Section 4.9, Section 4.10
and Section 4.11 (subject to the requirements and limitations therein (it being
understood that the documentation required under Section 4.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 4.12 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 4.10 or Section 4.11, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 4.12(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 4.6 and Section 11.4 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central
bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
SECTION 11.10    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties in connection with the Credit Facility, this Agreement, the
transactions contemplated hereby or in connection with marketing of services by
such Affiliate or Related Party to the Borrower or any of its Subsidiaries (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or in accordance with the Administrative Agent’s, such Issuing
Lender’s or any Lender’s regulatory compliance policy if the Administrative
Agent, such Issuing Lender or such Lender, as applicable, deems such disclosure
to be necessary for the mitigation of claims by those authorities against the
Administrative Agent, such Issuing Lender or such Lender, as applicable, or any
of its Related Parties (in which case, the Administrative Agent,


102

--------------------------------------------------------------------------------





such Issuing Lender or such Lender, as applicable, shall use commercially
reasonable efforts to, except with respect to any audit or examination conducted
by bank accountants or any governmental bank regulatory authority exercising
examination or regulatory authority, promptly notify the Borrower, in advance,
to the extent practicable and otherwise permitted by Applicable Law), (c) as to
the extent required by Applicable Laws or regulations or in any legal, judicial,
administrative proceeding or other compulsory process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies under this Agreement
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document, or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Credit Facility
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Credit Facility,
(h) with the consent of the Borrower, (i) deal terms and other information
customarily reported to Thomson Reuters, other bank market data collectors and
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
the Loan Documents, (j) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, any Issuing Lender or any of
their respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrower or any other
Credit Party, (k) to the extent that such information is independently developed
by such Person, or (l) for purposes of establishing a “due diligence” defense.
For purposes of this Section, “Information” means all information received from
any Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by any Credit
Party or any Subsidiary thereof; provided that, in the case of information
received from a Credit Party or any Subsidiary thereof after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 11.11    Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
SECTION 11.12    All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
SECTION 11.13    Survival.
(a)    All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute


103

--------------------------------------------------------------------------------





representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any Credit Extension.
(b)    Notwithstanding any termination of this Agreement, the express
indemnities to which the Administrative Agent and the Lenders are entitled under
the provisions of this Article XI and any other provision of this Agreement and
the other Loan Documents shall continue in full force and effect and shall
protect the Administrative Agent and the Lenders against events arising after
such termination as well as before.
SECTION 11.14    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
SECTION 11.15    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).
SECTION 11.16    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lenders, the Swingline Lender and/or the
Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 7.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 11.17    Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification and expense reimbursement obligations not
then due or asserted) arising hereunder or under any other Loan


104

--------------------------------------------------------------------------------





Document shall have been paid and satisfied in full, all Letters of Credit have
been terminated or expired and the Commitments have been terminated. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.
SECTION 11.18    USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act or any other Anti-Money Laundering Laws, each of
them is required to obtain, verify and record information that identifies each
Credit Party, which information includes the name, address and
tax-identification number of each Credit Party and other information that will
allow such Lender to identify each Credit Party in accordance with the PATRIOT
Act or such Anti-Money Laundering Laws.
SECTION 11.19    Independent Effect of Covenants. Each Credit Party expressly
acknowledges and agrees that each covenant contained in Article VII and Article
VIII hereof shall be given independent effect. Accordingly, no Credit Party
shall engage in any transaction or other act otherwise permitted under any
covenant contained in Article VII or Article VIII, if before or after giving
effect to such transaction or act, such Credit Party shall or would be in breach
of any other covenant contained in Article VII or Article VIII.
SECTION 11.20    No Advisory or Fiduciary Responsibility.
(a)    In connection with all aspects of each transaction contemplated hereby,
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
or any of its Affiliates with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether any Arranger or Lender has advised or is currently advising the
Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent, the Arrangers or the Lenders has any obligation to the
Borrower or any of its Affiliates with respect to the financing transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, (iv) the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, and may conflict with, those of the Borrower
and its Affiliates, and none of the Administrative Agent, the Arrangers or the
Lenders has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship and (v) the Administrative Agent, the
Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate.


105

--------------------------------------------------------------------------------





(b)    Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrower, the Borrower, any Affiliate
thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, Arranger or Affiliate
thereof were not a Lender or Arranger or an Affiliate thereof (or an agent or
any other person with any similar role under the Credit Facilities) and without
any duty to account therefor to any other Lender, the Arrangers, the Borrower,
the Borrower, or any Affiliate of the foregoing.  Each Lender, the Arrangers and
any Affiliate thereof may accept fees and other consideration from the Borrower,
the Borrower, or any Affiliate thereof for services in connection with this
Agreement, the Credit Facilities or otherwise without having to account for the
same to any other Lender, the Arrangers, the Borrower or any Affiliate of the
foregoing.
SECTION 11.21    Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control.
SECTION 11.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 11.23    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
applicable Credit Party in respect of any such sum due from it to the
Administrative Agent or any Lender or Issuing Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender or Issuing Lender, as the case may be,


106

--------------------------------------------------------------------------------





may in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Administrative Agent or any Lender or
Issuing Lender from the applicable Credit Party in the Agreement Currency, such
Credit Party agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or such Lender or Issuing
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender or Issuing Lender in such currency, the
Administrative Agent or such Lender or Issuing Lender, as the case may be,
agrees to return the amount of any excess to the applicable Credit Party (or to
any other Person who may be entitled thereto under applicable Law).
ARTICLE XII

GUARANTY
SECTION 12.1    The Guaranty.
(a)    In order to induce the Lenders to enter into this Agreement and to make
Credit Extensions hereunder and in recognition of the direct benefits to be
received by the Guarantors from the Credit Extensions hereunder, each Guarantor
hereby unconditionally, absolutely and irrevocably, guarantees, as a primary
obligor and not merely as surety, the full and punctual payment of all
Obligations of the Borrower and the Account Parties under the Loan Documents
(or, in the case of the Borrower in its capacity as a Guarantor, the full and
punctual payment of all Obligations of the other Account Parties under the Loan
Documents). This Guaranty is a guaranty of payment and not of collection. Upon
failure by the Borrower or any Account Party to pay punctually any such amount
owing by it (or, in the case of the Borrower in its capacity as a Guarantor,
upon the failure by any other Account Party to pay punctually any such amount
owing by it), each Guarantor agrees to pay forthwith on demand the amount not so
paid at the place and in the manner specified in this Agreement.
SECTION 12.2    Guaranty Unconditional. The obligations of each Guarantor under
this Article XII shall be unconditional, absolute and irrevocable, and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:
(i)    any extension, renewal, settlement, compromise, waiver or release
(including with respect to any Cash Collateral) in respect of any obligation of
any other obligor under any of the Loan Documents, by operation of law or
otherwise;
(ii)    any modification or amendment of or supplement to any of the Loan
Documents in accordance with the terms thereof;
(iii)    any release, non-perfection or invalidity of any direct or indirect
security for any obligation of any other obligor under any of the Loan
Documents;
(iv)    any change in the corporate existence, structure or ownership of any
obligor, or any filing by or against any Credit Party of any petition seeking
any relief in bankruptcy or under any Debtor Relief Law or other similar
proceeding affecting any other obligor or its assets or any resulting release or
discharge of any obligation of any other obligor contained in any of the Loan
Documents;
(v)    the existence of any claim, set-off or other rights which any obligor may
have at any time against any other obligor, the Administrative Agent, the L/C
Agent, the Swingline Lender, any Issuing Lender, any Lender or any other
corporation or person, whether in connection with any


107

--------------------------------------------------------------------------------





of the Loan Documents or any unrelated transactions, provided that nothing
herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;
(vi)    any invalidity or unenforceability relating to or against any other
obligor for any reason of any of the Loan Documents, or any provision of
applicable law or regulation purporting to prohibit the payment by any other
obligor of principal, interest or any other amount payable under any of the Loan
Documents;
(vii)    any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation or the Lenders’ rights with respect
thereto;
(viii)    the addition or release of any Guarantor hereunder or the taking,
acceptance or release of other guarantees of the Obligations; or
(ix)    any other act or omission to act or delay of any kind by any obligor,
the Administrative Agent, the L/C Agent, any Issuing Lender, the Swingline
Lender, any Lender or any other corporation or person or any other circumstance
whatsoever (other than the defense of payment) which might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of or
defense to such Guarantor’s obligations under this Article XII.
SECTION 12.3    Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Article XII shall remain
in full force and effect until the Commitments of the Lenders hereunder shall
have terminated, no Credit Extension shall be outstanding and all Obligations
payable by the Credit Parties under the Loan Documents shall have been paid in
full, or until such earlier date terminated in accordance with Section 12.7. If
at any time any payment of any Obligation payable by a Credit Party under the
Loan Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of such Credit Party or otherwise, each
Guarantor’s obligations under this Article XII with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time.
SECTION 12.4    Waiver by the Guarantor. Each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
corporation or person against any other obligor or any other corporation or
person. Each Guarantor warrants and agrees that each waiver set forth in this
Section 12.4 is made with full knowledge of its significance and consequences,
and such waivers shall be effective to the maximum extent permitted by law.
SECTION 12.5    Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower or any Account Party, or any other insider
guarantor that arises from the existence, payment, performance or enforcement of
such Guarantor’s obligations under or in respect of this Guaranty or any other
Loan Document, including any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Lender, any Issuing Lender, the Swingline Lender, the L/C Agent or
the Administrative Agent against any Credit Party or any other insider guarantor
or any Cash Collateral, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including the right to take or
receive from any other Credit Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all Obligations payable under this Agreement shall have been paid in full in
cash, no Loans or Letters of Credit shall be outstanding and the Commitments of
the Lenders hereunder shall have expired or been terminated. If any amount shall
be paid to any Guarantor in violation of the


108

--------------------------------------------------------------------------------





immediately preceding sentence at any time prior to the later of (a) the payment
in full in cash of all amounts payable under this Guaranty, the termination of
the Commitments and expiry or cancellation of all Letters of Credit and (b) the
Final Maturity Date, such amount shall be received and held in trust for the
benefit of the Lenders, shall be segregated from other property and funds of
such Guarantor and shall forthwith be paid or delivered to the Administrative
Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to all amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as collateral for any amounts payable under this
Guaranty thereafter arising. If (i) any Guarantor shall make payment to the
Lenders, the Issuing Lenders, the Swingline Lender and the Administrative Agent
of all or any amounts payable under this Guaranty, (ii) all amounts payable
under this Guaranty shall have been paid in full in cash, and (iii) the Final
Maturity Date shall have occurred, the Lenders, the Issuing Lenders, the
Swingline Lender and the Administrative Agent will, at such Guarantor’s request
and expense, execute and deliver to such Guarantor appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer by subrogation to such Guarantor of an interest in the obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.
SECTION 12.6    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Credit Party under any of the Loan Documents is stayed
upon the occurrence of any filing by or against any Credit Party of any petition
seeking any relief in bankruptcy or under any Debtor Relief Law, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by the Guarantors under this Article XII forthwith
on demand by the Administrative Agent made at the request, or with the consent,
of the Required Lenders.
SECTION 12.7    Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of (i)
the payment in full in cash of all Obligations payable under this Agreement, the
termination of the Commitments and expiry or cancellation of all Letters of
Credit and (ii) the Final Maturity Date or, in each case, such earlier date on
which such Guarantor ceases to be a Guarantor under the Loan Documents in
accordance with the terms of the Loan Documents, (b) be binding upon each
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Lenders, the Issuing Lenders, the Swingline Lender and the
Administrative Agent and their successors, transferees and assigns. Without
limiting the generality of clause (c) of the immediately preceding sentence, any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender herein or otherwise, in each case as and to the extent provided
in Section 11.9.
SECTION 12.8    Subordination of Other Obligations. Any Indebtedness of any
Credit Party now or hereafter held by any Guarantor is hereby subordinated in
right of payment to the Obligations of such Credit Party, and any such
Indebtedness collected or received by any Guarantor after receipt of notice of
an Event of Default (which has occurred and is continuing) by Administrative
Agent shall be held in trust for Administrative Agent on behalf of the Lenders
and shall forthwith be paid over to Administrative Agent for the benefit of
Lenders to be credited and applied against such Obligations but without
affecting, impairing or limiting in any manner the liability of such Guarantor
under any other provision hereof.


[Signature pages to follow]




109

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
MARKEL CORPORATION
By: /s/ Jeremy A. Noble    
Name: Jeremy A. Noble
Title: Senior Vice President and Chief Financial Officer
ALTERRA FINANCE LLC
By: /s/ Jeremy A. Noble    
Name: Jeremy A. Noble
Title: Chief Financial Officer and Treasurer
MARKEL BERMUDA LIMITED
By: /s/ April L. Duff    
Name: April L. Duff
Title: Treasurer
MARKEL GLOBAL REINSURANCE COMPANY
By: /s/ April L. Duff    
Name: April L. Duff
Title: Treasurer




Markel Corporation
2019 Credit Agreement



--------------------------------------------------------------------------------





LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, L/C Agent,
Fronting Bank, Issuing Lender and Lender
By: /s/ Kimberly Shaffer    
Name: Kimberly Shaffer
Title: Managing Director




Markel Corporation
2019 Credit Agreement



--------------------------------------------------------------------------------







Citibank, N.A., as Lender
By: /s/ Maureen Maroney    
Name: Maureen Maroney
Title: Vice President






Markel Corporation
2019 Credit Agreement



--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as Lender
By: /s/ Nathalie Majlis    
Name: Nathalie Majlis
Title: Director
Executed in New York






Markel Corporation
2019 Credit Agreement



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as Lender
By: /s/ Hector J. Varona    
Name: Hector J. Varona
Title: Executive Director








Markel Corporation
2019 Credit Agreement



--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST COMPANY, as Lender
By: /s/ Scott Hennessee    
Name: Scott Hennessee
Title: Senior Vice President








Markel Corporation
2019 Credit Agreement



--------------------------------------------------------------------------------







THE NORTHERN TRUST COMPANY, as Lender
By: /s/ Joshua Metcalf    
Name: Joshua Metcalf
Title: VP






Markel Corporation
2019 Credit Agreement



--------------------------------------------------------------------------------







Bank of America, N.A., as Lender
By: /s/ Hema Kishnani    
Name: Hema Kishnani
Title: Director










Markel Corporation
2019 Credit Agreement



--------------------------------------------------------------------------------







Capital One, National Association, as Lender
By: /s/ Seth Meier    
Name: Seth Meier
Title: Sr. Director








Markel Corporation
2019 Credit Agreement



--------------------------------------------------------------------------------






FROST BANK, as Lender
By: /s/ Leslie Wilson Cosper    
Name: Leslie Wilson Cosper
Title: Vice President








Markel Corporation
2019 Credit Agreement



--------------------------------------------------------------------------------







SUNTRUST BANK, as Lender
By: /s/ Andrew Johnson    
Name: Andrew Johnson
Title: Managing Director








Markel Corporation
2019 Credit Agreement



--------------------------------------------------------------------------------







The Bank of New York Mellon, as Lender
By: /s/ Tatiana Ross    
Name: Tatiana Ross
Title: Vice President




















Markel Corporation
2019 Credit Agreement

